Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 1 of 112 Page ID #:3629




      1 ROBBINS GELLER RUDMAN
          & DOWD LLP
      2 SPENCER A. BURKHOLZ (147029)
        DOUGLAS R. BRITTON (188769)
      3 JUAN CARLOS SANCHEZ (301834)
        655 West Broadway, Suite 1900
      4 San Diego, CA 92101
        Telephone: 619/231-1058
      5 619/231-7423 (fax)
        spenceb@rgrdlaw.com
      6 dougb@rgrdlaw.com
        jsanchez@rgrdlaw.com
      7
        Lead Counsel for Plaintiff
      8
                              UNITED STATES DISTRICT COURT
      9
                            CENTRAL DISTRICT OF CALIFORNIA
     10
                                       WESTERN DIVISION
     11
        BRIAN BARRY, Individually and on ) Case No. 2:18-cv-002888-GW-MRW
     12 Behalf of All Others Similarly Situated, )
                                                   ) CLASS ACTION
     13                           Plaintiff,       )
                                                   ) THIRD AMENDED COMPLAINT
     14       vs.                                  ) FOR VIOLATIONS OF THE
                                                   ) FEDERAL SECURITIES LAWS
     15 COLONY NORTHSTAR, INC.,                    )
        RICHARD B. SALTZMAN,                       )
     16 DARREN J. TANGEN, and DAVID T. )
        HAMAMOTO,                                  )
     17                                            )
                                  Defendants. )
     18                                            )
        TEAMSTERS LOCAL 710 PENSION )
     19 FUND, Individually and on Behalf of )
        All Others Similarly Situated,             )
     20                                            )
                                  Lead Plaintiff, ))
     21
              vs.                                  )
     22                                            )
        COLONY NORTHSTAR, INC.,                    )
     23 RICHARD B. SALTZMAN,                       )
        DARREN J. TANGEN, and DAVID T. ))
     24 HAMAMOTO,
                                                   )
     25                           Defendants. )) DEMAND FOR JURY TRIAL
     26
     27
     28

          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 2 of 112 Page ID #:3630




      1                                            TABLE OF CONTENTS
      2                                                                                                                      Page
      3 I.         JURISDICTION AND VENUE...................................................................... 1
      4 II.        INTRODUCTION ........................................................................................... 2
      5 III.       PARTIES ....................................................................................................... 10
      6 IV.        STATEMENT OF THE CASE ..................................................................... 11
      7            A.         Background Information for CLNS and Its Business Model ............. 11
      8                       1.      Characteristics of REITs ........................................................... 11
      9                       2.      Colony Capital’s Expansion into the Investment
                                      Management Business .............................................................. 14
     10
                              3.      The NorthStar Realty Finance Business ................................... 16
     11
                              4.      The NorthStar Asset Management Business ............................ 18
     12
                              5.      The Combined IM Business ..................................................... 21
     13
                              6.      Defendants Intend for the Merger to Unlock Purported
     14                               Hidden “Value” in the Three “Undervalued” Entities ............. 23
     15                       7.      Colony Capital Gains Control of NSAM While
                                      NorthStar’s Executives Receive a Windfall ............................. 25
     16
                   B.         False and Misleading Statements About Core FFO Guidance
     17                       and CLNS’s Retail IM Fundraising .................................................... 26
     18                       1.      False and Misleading Statements When Reporting Fourth
                                      Quarter and Fiscal Year 2016 Results ...................................... 26
     19
                              2.      False and Misleading Statements When Reporting
     20                               CLNS’s First Quarter Results ................................................... 56
     21                       3.      False and Misleading Statements When Reporting
                                      CLNS’s Second Quarter 2017 .................................................. 68
     22
                              4.      False and Misleading Statements When Reporting
     23                               CLNS’s Third Quarter 2017 Results ........................................ 73
     24            C.         Hamamoto Dumps Nearly $27 Million Worth of Stock as He
                              Resigns Prematurely ........................................................................... 82
     25
                   D.         Gilbert, the Lone NorthStar Executive Remaining at CLNS,
     26                       Also Resigns Prematurely ................................................................... 84
     27            E.         Defendants Reveal the Truth When Reporting CLNS’s Fourth
                              Quarter and Fiscal Year 2017 Results ................................................ 85
     28
                                                                    -i-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 3 of 112 Page ID #:3631




      1
      2                                                                                                                    Page
      3
           V.       ADDITIONAL SCIENTER ALLEGATIONS ............................................. 89
      4
           VI.      LOSS CAUSATION/ECONOMIC LOSS .................................................... 98
      5
           VII. NO SAFE HARBOR ................................................................................... 100
      6
           VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD
      7          ON THE MARKET..................................................................................... 101
      8 IX.         CLASS ACTION ALLEGATIONS ........................................................... 103
      9 COUNT I ............................................................................................................... 104
     10 COUNT II .............................................................................................................. 106
     11 PRAYER FOR RELIEF ........................................................................................ 107
     12 JURY DEMAND ................................................................................................... 107
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                    - ii -
           4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 4 of 112 Page ID #:3632




      1            Court-appointed Lead Plaintiff Teamsters Local 710 Pension Fund (“plaintiff”),
      2 individually and on behalf of all others similarly situated, by its undersigned attorneys,
      3 alleges the following based upon personal knowledge as to plaintiff and plaintiff’s
      4 own acts, and upon information and belief as to all other matters based on the
      5 investigation conducted by and under the supervision of plaintiff’s counsel, which
      6 included, among other things: (1) review of press releases, news articles, earnings call
      7 transcripts, and other public statements issued by or concerning Colony NorthStar,
      8 Inc. (f/k/a Colony Capital, Inc.) (“CLNS” or the “Company”); (2) review of research
      9 and industry reports issued by financial and industry analysts concerning CLNS’s
     10 business; (3) review of CLNS’s U.S. Securities and Exchange Commission (“SEC”)
     11 filings; and (4) review of other publicly available information and data concerning
     12 CLNS, the pre-merged entities, their securities, and the markets therefor. Plaintiff
     13 believes that substantial additional evidentiary support will exist for the allegations set
     14 forth herein after a reasonable opportunity for discovery.
     15 I.         JURISDICTION AND VENUE
     16            1.         The claims asserted herein arise under and pursuant to §§10(b) and 20(a)
     17 of the Securities Exchange Act of 1934 (“1934 Act”) (15 U.S.C. §§78j(b) and 78t(a))
     18 and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
     19            2.         This Court has jurisdiction over the subject matter of this action pursuant
     20 to 28 U.S.C. §1331 and §27 of the 1934 Act.
     21            3.         Venue is proper in this District pursuant to §27 of the 1934 Act and
     22 28 U.S.C. §1391(b). Many of the acts charged herein, including the preparation and
     23 dissemination of materially false and misleading information, occurred in substantial
     24 part in this District.
     25            4.         In connection with the acts alleged in this complaint, defendants, directly
     26 or indirectly, used the means and instrumentalities of interstate commerce, including,
     27 but not limited to, the mails, interstate telephone communications, and the facilities of
     28
                                                          -1-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 5 of 112 Page ID #:3633




      1 the New York Stock Exchange (“NYSE”), the world’s largest stock exchange by
      2 market capitalization.
      3 II.        INTRODUCTION
      4            5.         Plaintiff brings this securities class action individually and on behalf of
      5 all persons or entities who purchased or otherwise acquired the publicly traded
      6 securities of CLNS between February 28, 2017 and March 1, 2018 (the “Class
      7 Period”), against defendants CLNS, Richard B. Saltzman (“Saltzman”) (CLNS’s
      8 Chief Executive Officer (“CEO”), President, and Director until November 6, 2018),
      9 Darren J. Tangen (“Tangen”) (CLNS’s Chief Financial Officer (“CFO”) until
     10 January 1, 2019 and now CLNS’s President), and David T. Hamamoto (“Hamamoto”)
     11 (CLNS’s Director and Executive Vice Chairman until January 11, 2018) (collectively,
     12 “defendants”), for violating the 1934 Act.
     13            6.         CLNS, a hybrid real estate investment trust (“REIT”), was formed in
     14 January 2017 after a merger (the “merger”) between Colony Capital, Inc. (“Colony”)
     15 and two publicly traded NorthStar real estate investment companies: NorthStar Asset
     16 Management Group, Inc. (“NSAM”) and NorthStar Realty Finance Corp. (“NRF”)
     17 (together, “NorthStar”). 1 Colony’s executives, who controlled CLNS after the merger
     18 as NorthStar’s executives largely cashed out and departed, had their eyes set only on
     19 NSAM – and specifically NSAM’s retail investment management (“IM”) business –
     20 because, as they told investors, it would unlock the value in the combined entities’
     21 stock price through CLNS’s new “Investment Management economics” strategy of
     22 investing third party retail and institutional capital.
     23            7.         But in order to consummate the merger with NSAM, Colony was forced
     24 to acquire the second, and dreadfully underperforming, NorthStar entity – NRF. NRF,
     25 which focused 75%-80% of its direct investments in hospitality and healthcare assets
     26   1
           A REIT is a company that owns or finances income-producing real estate (e.g.,
        apartment buildings and office buildings) in a range of property sectors. And a hybrid
     27 REIT, like CLNS, is a REIT that physically owns real estate as well as debt
        instruments secured by mortgages on real estate.
     28
                                                          -2-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 6 of 112 Page ID #:3634




      1 in 2016, was struggling mightily in the years preceding the merger, having lost over
      2 $500 million between the third quarter of 2015 (“3Q 2015”) and the third quarter of
      3 2016 (“3Q 2016”). In fact, NRF had to cut its dividend in half just four months before
      4 Colony announced the merger. Colony’s Chairman, Thomas J. Barrack, Jr., would
      5 later reveal Colony’s true sentiment about NRF when he noted that its hospitality and
      6 healthcare businesses did not “lend themselves to immediate third-party access” –
      7 which access was Colony’s key strategy and the main driver behind the merger – and
      8 that Colony’s true objective with those businesses was to “run to the exit door every
      9 time that we can to lighten up our balance sheet.”
     10            8.         NSAM – which had reported over $100 million in income between
     11 3Q 2015 and 3Q 2016 – was clearly the merger’s crown jewel and the only NorthStar
     12 entity that Colony could legitimately hope to contribute to its growth strategy. Indeed,
     13 it reported consistent Cash Available for Distribution (“CAD”) to shareholders, which
     14 was the equivalent of Colony’s most critical Core Funds from Operations (“Core
     15 FFO”) metric, and fit Colony’s “Investment Management economics” strategy like a
     16 glove. On the other hand, NRF’s healthcare and hospitality businesses were entirely
     17 incompatible with CLNS’s strategy while it was generating such massive losses to the
     18 point that it relied on a unique adjustment to an account titled “Unrealized (gain) loss
     19 from fair value adjustments / Provision for (reversal of) loan losses, net” (the “Fair
     20 Value Adjustment”) to convert its losses to positive CAD numbers. Coincidentally,
     21 NRF also resorted to liquidating approximately 50% of its real estate assets, which all
     22 but eliminated its ability to contribute to the growth that CLNS’s projections
     23 demanded.
     24            9.         Despite these concerns, defendants nonetheless extolled the merger from
     25 the outset, telling investors that it was “‘expect[ed to] deliver substantial value for all
     26 three sets of shareholders.’” 2 And when defendants reported results for the fourth
     27   2
           All citations and footnotes are omitted and emphasis is added unless otherwise
     28 noted.
                                                        -3-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 7 of 112 Page ID #:3635




      1 quarter of 2016 (“4Q 2016”) at the beginning of the Class Period, they declared an
      2 aggressive fiscal year 2017 Core FFO guidance range of $1.40 to $1.58 per share. In
      3 doing so, defendants emphasized their focus on IM economics, with defendant
      4 Saltzman stating that “our guidance only assumes $2 billion of new fundraising in
      5 2017,” while only acknowledging that the $2 billion assumption included “a mix of
      6 institutional and retail” IM fundraising.
      7            10.        In reality, defendants’ expectation was that retail IM fundraising – as
      8 opposed to the less-lucrative institutional IM fundraising – would contribute
      9 substantially to the $2 billion assumption. Retail IM fundraising was thus critical to
     10 CLNS meeting Core FFO guidance. In fact, defendants were focused on it. When
     11 Saltzman issued guidance, he emphasized CLNS’s capital raise activity, explaining
     12 that “the tide appears to have turned for both institutional and retail placements based
     13 upon the momentum we’re now experiencing in both [institutional and retail]
     14 markets.”             And, in CLNS’s simultaneously filed Annual Report, defendants
     15 represented that capital raising activity for its open retail fund, NorthStar/RXR New
     16 York Metro Income, Inc. (“NorthStar/RXR”), was expected to “accelerate in 2017”
     17 and further noted that another investment vehicle, NorthStar/Townsend Investment
     18 (“NorthStar/Townsend”) and its expected $1 billion offering, would become active
     19 and “begin raising capital from third parties in the first half 2017.”
     20            11.        But defendants’ statements were false and misleading. Their Core FFO
     21 guidance simply had no reasonable basis. The combined entities were in no position
     22 to produce the growth defendants required to meet Core FFO guidance. During the
     23 first earnings call after the merger, defendants explained that CLNS had materially
     24 changed how it defined Core FFO. According to defendant Tangen’s explanation
     25 during that call, CLNS had modified the definition of Core FFO after the merger to
     26 exclude the Fair Value Adjustment – the same adjustment on which NRF relied – to
     27 offset $186 million in losses the year before the merger to create positive CAD.
     28
                                                        -4-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 8 of 112 Page ID #:3636




      1            12.        Given NRF’s financial condition, including its massive and continued
      2 liquidation of revenue-generating assets, defendants simply had no reasonable basis
      3 for the guidance they issued, especially given the nearly 600 million shares issued and
      4 outstanding after the merger. Indeed, a straight-line calculation adjusting for CLNS’s
      5 revised definition of Core FFO and its increased share count of 597 million
      6 outstanding shares would bring combined results for 2016 in at $1.06 per share, $0.34
      7 to $0.52 below the guided range and thus requiring a substantial 33%-50% growth rate
      8 for CLNS to meet guidance. See Exhibit 1 attached hereto.
      9            13.        NRF’s financial condition – and defendants’ view of its real estate assets
     10 – left defendants dependent on NSAM and its retail IM business to make even the low
     11 end of the guidance range. But the retail IM business was in no position to support
     12 this type of growth either. Contrary to defendants’ claims of “momentum” in
     13 fundraising and that they expected retail capital raising activity to “accelerate in
     14 2017,” capital-raising activity in the only active retail fund, NorthStar/RXR, was
     15 anemic at $6.5 million in 4Q 2016 – and $378.7 million (90.4%) less retail fundraising
     16 than a year earlier when they issued guidance. The reason for NSAM’s negligible
     17 capital-raising performance, as defendants’ comments and their acts to minimize fees
     18 show they knew, was that newly implemented regulations required NSAM to disclose
     19 its fees, to which investors objected not only given the size of those fees, but also
     20 given the performance of the underlying funds. In fact, a Blue Vault industry report
     21 issued in the fourth quarter of 2017 (“4Q 2017”) revealed that NorthStar/RXR’s
     22 performance throughout the Class Period was nearly nonexistent, performing no better
     23 than a 10-year Treasury note. Investors and their financial advisors were not willing
     24 to pay excessive fees for a fund with such a dismal return. Nor could defendants
     25 reasonably expect that NorthStar/Townsend would begin raising third-party capital in
     26 the first half of 2017 because – in addition to their fundraising woes – defendants were
     27 aware as early as the first quarter of 2017 that conflicts of interest concerns would not
     28 allow the project to ever get off the ground.
                                                          -5-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 9 of 112 Page ID #:3637




      1            14.        Colony’s institutional IM business could not offset the problems either.
      2 The fees that CLNS was able to charge institutional investors were a fraction (less
      3 than half) of the fees that the Company sought to charge retail investors and CLNS did
      4 not charge institutional investors sales commissions or dealer management fees, which
      5 when combined reached as high as 10% for retail investors. In fact, NSAM’s retail
      6 IM fees outpaced Colony’s institutional IM fees in 2016 by $32 million ($100 million
      7 NSAM; $68 million Colony) even though Colony’s institutional assets under
      8 management (“AUM”) of $11 billion far exceeded NSAM’s retail AUM of $7 billion.
      9 And retail fees continued to exceed institutional fees throughout the Class Period even
     10 with institutional fundraising that far surpassed retail fundraising:
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24            15.        And to make matters worse, Colony’s Core FFO had grown only 4.5% in
     25 the year before the merger, while its Core FFO per share total declined in that period,
     26 leaving it in no position to produce the growth that CLNS required. Combined with
     27 NSAM’s 2016 CAD growth rate of just 0.9% and NRF’s 2016 CAD growth rate of
     28
                                                         -6-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 10 of 112 Page ID #:3638




      1 negative 40%, defendants had actual knowledge that CLNS’s Core FFO guidance for
      2 2017 was unattainable without a significant contribution from retail IM fundraising.
      3            16.        Rather than disclosing how investors and financial advisors were reacting
      4 to CLNS’s retail IM fees and the performance of the underlying funds, defendants
      5 instead misled the market by emphasizing “positive momentum in the overall retail
      6 marketplace as well as in our own fundraising,” boasting about “strong progress in
      7 building the selling groups in our current offerings and a commensurate acceleration
      8 in the pace of fundraising,” and assuring investors that CLNS was “on track” to meet
      9 Core FFO guidance of $1.40 to $1.58 per share.
     10            17.        But these statements were similarly false and misleading. CLNS was not
     11 experiencing “positive momentum” or an “acceleration in the pace of fundraising,”
     12 especially when they made these statements while reporting results from the first
     13 quarter of 2017 (“1Q 2017”). In fact, its capital-raising activity in only one of two
     14 active retail funds, NorthStar/RXR, had declined from $6.5 million in 4Q 2016 to $5.2
     15 million in 1Q 2017 as investors largely continued to avoid the NorthStar/RXR fund.
     16 And the same was true for CLNS’s other active retail fund, NorthStar Real Estate
     17 Capital Income Fund (“NorthStar Capital Income Fund”), which it offered to investors
     18 in 1Q 2017. Like NorthStar/RXR, investors and their financial advisors also refused
     19 to pay exorbitant fees given the performance of NSAM’s funds, leaving CLNS
     20 without a meaningful incremental contribution to its $2 billion IM fundraising
     21 assumption. In fact, the NorthStar Capital Income Fund did not raise any funds in 1Q
     22 2017. And similar retail IM fundraising results in CLNS’s active funds persisted
     23 throughout the Class Period. Retail IM fundraising, in fact, collapsed between
     24 approximately 65.5% and 94.1% on a year-over-year basis each quarter in 2017, as the
     25 following graph reveals:
     26
     27
     28
                                                         -7-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 11 of 112 Page ID #:3639




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14            18.        Given the dismal state of retail IM fundraising, defendants sought to
     15 create the appearance of growth. Between the second quarter of 2017 (“2Q 2017”)
     16 and the third quarter of 2017 (“3Q 2017”), defendants reported that fundraising
     17 figures from the active funds had increased to $38 million, as they emphasized
     18 “momentum,” “acceleration in the pace of fundraising,” and said that they remained
     19 “optimistic” that retail fundraising “will continue to institutionalize and rebound.”
     20 But defendants concealed material facts that made these statements misleading –
     21 omitting that CLNS itself was the main source of those funds. In fact, as reported in
     22 SEC filings through the underlying NorthStar Capital Income Fund, CLNS
     23 contributed nearly 50% of the totals reported for the active funds in both 2Q 2017 and
     24 3Q 2017. And its contributions represented up to nearly 100% of the quarterly totals
     25 reported for the active NorthStar Capital Income Fund and nearly 70% of the capital
     26 for that fund throughout the Class Period. Defendants misled investors about the true
     27 state of the retail IM business.
     28
                                                        -8-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 12 of 112 Page ID #:3640




      1            19.        Defendants’ statements during CLNS’s earnings calls cannot qualify for
      2 the safe harbor protection under the Private Securities Litigation Reform Act of 1995
      3 (the “PSLRA”) because the Company’s boilerplate introduction used during every
      4 relevant call failed to “identif[y] the document, or portion thereof, that contains the
      5 additional information about those factors relating to the forward-looking statement”
      6 as the statute requires. 15 U.S.C. §78u-5(c)(2). And even had CLNS properly
      7 identified a document, or portion thereof, containing the additional information, none
      8 of the Company’s risk factors suffice because, as further discussed below, they failed
      9 to “‘relate directly to that to which plaintiffs claim to have been misled.’” In re
     10 Atossa Genetics Inc. Sec. Litig., 868 F.3d 784, 798 (9th Cir. 2017) (quoting In re
     11 Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1413 (9th Cir. 1994)).
     12            20.        Defendants’ ruse, in turn, allowed certain defendants to collectively
     13 dump over 2.5 million shares of CLNS stock at artificially high prices for proceeds of
     14 over $30 million. These sales were particularly suspicious given that they occurred
     15 around the same time and mostly after CLNS was omitting that its own funds were the
     16 driving force behind much of its third-party retail IM fundraising.
     17            21.        Ultimately, on March 1, 2018, defendants shocked investors by
     18 announcing that CLNS’s full-year 2017 Core FFO was $1.16 per share – a startling
     19 17% below the low end and 27% below the high end of the Company’s guidance –
     20 and that CLNS was slashing its dividend by 60%, from $1.08 per share in 2017 to
     21 $0.44 per share in 2018. Defendant Saltzman admitted that one of the primary reasons
     22 that led to CLNS’s dramatic Core FFO result was the Company’s anemic third-party
     23 retail IM fundraising while also disclosing $375 million in impairment charges related
     24 to CLNS’s retail IM business and acknowledging that they were “discounting [the
     25 retail IM business] completely” in 2018.
     26            22.        On this news, CLNS’s stock price declined nearly 23%. With a then-
     27 current market capitalization of approximately $3.2 billion at the end of the Class
     28 Period, defendants’ fraud destroyed nearly $6 billion in CLNS’s shareholder value.
                                                        -9-
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 13 of 112 Page ID #:3641




      1 III.       PARTIES
      2            23.        Plaintiff Teamsters Local 710 Pension Fund acquired CLNS securities as
      3 set forth in the certification attached as Exhibit B to the Declaration of Tricia L.
      4 McCormick in Support of Motion [for] Appointment as Lead Plaintiff and Approval
      5 of Lead Plaintiff’s Selection of Lead Counsel (ECF No. 25-2) and has been damaged
      6 thereby.
      7            24.        Defendant CLNS is a global real estate and investment management firm.
      8 CLNS is a Maryland corporation with its principal executive offices located at 515
      9 South Flower Street, 44th Floor, Los Angeles, California 90071. CLNS’s securities
     10 traded throughout the Class Period on the NYSE under the ticker “CLNS.” 3
     11            25.        Defendant Saltzman was, at all relevant times during the Class Period,
     12 CLNS’s CEO, President, and a director. Prior to the merger, Saltzman was Colony’s
     13 CEO.
     14            26.        Defendant Tangen was, at all relevant times during the Class Period,
     15 CLNS’s CFO. Prior to the merger, Tangen was Colony’s CFO.
     16            27.        Defendant Hamamoto was, from the completion of the merger until his
     17 resignation became effective on January 11, 2018, CLNS’s Executive Vice Chairman
     18 and a director. Prior to the merger, Hamamoto was Chairman and CEO of NSAM
     19 from January 2014 until August 2015, later becoming its Executive Chairman in
     20 August 2015. Hamamoto was also Chairman of NRF’s Board of Directors from
     21 October 2007 until January 2017, having served as one of its directors since October
     22 2003. Hamamoto also served as NRF’s CEO from October 2004 until August 2015.
     23 Hamamoto further served as Chairman of NorthStar Healthcare Income, Inc.
     24 (“NorthStar Healthcare”) from January 2013 until January 2014. Hamamoto served as
     25
        3
           On June 22, 2018, CLNS filed Articles of Amendment to its charter with the State
     26 Department of Assessment’s and Taxation of Maryland to change its name to “Colony
        Capital, Inc.” The Articles of Amendment became effective on June 25, 2018. In
     27 connection with the name change, CLNS’s Class A common stock trading symbol
        changed from “CLNS” to “CLNY.”
     28
                                                       - 10 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 14 of 112 Page ID #:3642




      1 Co-Chairman of NorthStar/RXR from March 2014 until August 2015. Hamamoto
      2 also co-founded NorthStar Capital Investment Corp., the predecessor to NRF, for
      3 which he served as co-CEO until October 2004.
      4            28.        The defendants referenced above in ¶¶24-27 are referred to as the
      5 “Individual Defendants.” The Individual Defendants made, or caused to be made,
      6 false statements that caused the prices of CLNS securities to be artificially inflated
      7 during the Class Period.
      8            29.        The Individual Defendants, because of their positions with the Company,
      9 possessed the power and authority to control the contents of CLNS’s quarterly reports,
     10 shareholder letters, press releases and presentations to securities analysts, money and
     11 portfolio managers, and institutional investors, i.e., the market. They were provided
     12 with copies of the Company’s reports and press releases, alleged to be misleading
     13 prior to or shortly after their issuance, and had the ability and opportunity to prevent
     14 their issuance or cause them to be corrected. Because of their positions with the
     15 Company, and their access to material non-public information available to them but
     16 not to the public, the Individual Defendants knew that the adverse facts specified
     17 herein had not been disclosed to and were being concealed from the public, and that
     18 the positive representations being made were then materially false and misleading.
     19 The Individual Defendants are thus liable for their false and misleading statements.
     20 IV.        STATEMENT OF THE CASE
     21            A.         Background Information for CLNS and Its Business Model
     22                       1.    Characteristics of REITs
     23            30.        A REIT, generally, is a company that owns and typically operates
     24 income-producing real estate or real estate-related assets. REITs provide a way for
     25 investors to earn a share of the income produced through commercial real estate
     26 ownership without actually having to go out and buy commercial real estate. To
     27 qualify as a REIT, a company must have the bulk of its assets and income connected
     28
                                                        - 11 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 15 of 112 Page ID #:3643




      1 to real estate and must distribute at least 90% of its taxable income to shareholders
      2 annually in the form of dividends.
      3            31.        Throughout the Class Period, CLNS reported on a quarterly basis the
      4 financial metrics Funds From Operations (“FFO”) and Core FFO. FFO is a widely
      5 used financial measure for the equity REIT industry. CLNS disclosed that the
      6 Company calculated FFO in accordance with standards established by the Board of
      7 Governors of the National Association of Real Estate Investment Trusts.4 CLNS also
      8 reported Core FFO, which adjusted FFO for certain items. 5
      9            32.        These measures contrasted with how the legacy NorthStar businesses
     10 calculated funds available for distribution to shareholders. The NorthStar entities used
     11 the CAD measure, which, unlike Core FFO, adjusted net income for a number of
     12 financial metrics, including “Unrealized (gain) loss from fair value adjustments /
     13 Provision for (reversal of) loan losses, net.” Depending on whether these metrics
     14 were positive or negative, NorthStar would adjust net income accordingly to produce
     15 an amount available for distribution to shareholders.
     16
     17
        4
            The National Association of Real Estate Investment Trusts defines FFO as net
     18 income or loss calculated in accordance with Generally Accepted Accounting
        Principles (“GAAP”), excluding extraordinary items, as defined by GAAP, gains and
     19 losses from sales of depreciable real estate and impairment write-downs associated
        with depreciable real estate, plus real estate-related depreciation and amortization, and
     20 after similar adjustments for unconsolidated partnerships and joint ventures.
     21 5 The Company computes Core FFO by adjusting FFO for the following items,
        including the Company’s share of these items recognized by its unconsolidated
     22 partnerships and joint ventures: (i) gains and losses from sales of depreciable real
        estate within the Other Equity and Debt segment, net of depreciation, amortization and
     23 impairment previously adjusted for FFO; (ii) equity-based compensation expense; (iii)
        effects of straight-line rent revenue and straight-line rent expense on ground leases;
     24 (iv) amortization of acquired above- and below-market lease values; (v) amortization
        of deferred financing costs and debt premiums and discounts; (vi) unrealized fair
     25 value gains or losses and foreign currency re-measurements; (vii) acquisition-related
        expenses, merger and integration costs; (viii) amortization and impairment of finite-
     26 lived intangibles related to IM contracts and customer relationships; (ix) gain on re-
        measurement of consolidated investment entities and the effect of amortization
     27 thereof; (x) non-real estate depreciation and amortization; (xi) change in fair value of
        contingent consideration; and (xii) tax effect on certain of the foregoing adjustments.
     28
                                                      - 12 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 16 of 112 Page ID #:3644




      1            33.        Defendant Tangen explained the variations during the 4Q 2016 earnings
      2 call, stating that the combined CLNS would use a modified version of Core FFO for
      3 reporting purposes going forward. As he explained it, that modified Core FFO
      4 version would not “add back provisions for loan losses” or “use fair value
      5 accounting,” which the NorthStar entities had used to adjust net income:
      6            [T]he prior guidance [that defendants issued when the entities merged]
      7            was based on a combination of two different reporting metrics: core FFO
      8            for Colony Capital, and CAD for NSAM and NRF. The new guidance
      9            is based on a new core FFO definition, which is very similar to Colony
     10            Capital’s historical core FFO definition, except that we will no longer
     11            include realized gains or losses for our core property verticals.
     12                       This exclusion is consistent with how most single-sector equity
     13            REITs report their FFO and/or AFFO, as they are generally not in the
     14            business of trading properties. However, we will continue to include
     15            realized gains and losses for the other equity and debt segment during the
     16            next few years while this segment winds down because gains are a
     17            regular part of this business. Our current expectation is for gains to
     18            constitute approximately 15% to 20% of our core FFO for 2017.
     19                       In addition, the legacy Colony core FFO differs from the legacy
     20            NorthStar CAD definition in two other primary respects. Number one,
     21            core FFO does not add back provisions for loan losses. And two,
     22            Colony NorthStar will no longer use fair value accounting for certain
     23            legacy NRF assets.
     24            34.        CAD and Core FFO reconciliations reflecting the effect of the new Core
     25 FFO definition for the stand-alone entities and for the entities combined, as well as
     26 their effect on guidance, are attached hereto as Exhibits 1-4. The Core FFO
     27 reconciliation for CLNS during the Class Period is attached hereto as Exhibit 5.
     28
                                                       - 13 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 17 of 112 Page ID #:3645




      1                       2.    Colony Capital’s Expansion into the Investment
                                    Management Business
      2
                   35.        According to its 2015 Form 10-K, Colony was a “global real estate and
      3
          investment management firm” that “manage[d] capital on behalf of both Company
      4
          shareholders and limited partners in private investment funds . . . where the Company
      5
          may earn management fees and carried interests.” Colony’s portfolio primarily
      6
          comprised: (i) real estate equity; (ii) real estate and real estate-related debt; and (iii)
      7
          institutional capital IM through Company-sponsored private equity funds and
      8
          vehicles. By 2016, Colony had $16.8 billion in AUM and $6.9 billion in fee-earning
      9
          equity under management.
     10
                   36.        Similar to NRF, Colony was an externally-managed REIT until April of
     11
          2015 when it acquired substantially all of its former manager’s real estate and
     12
          institutional IM business for an aggregate upfront consideration of $672.3 million.
     13
          Colony’s executives therefore developed a strategy to enhance Colony’s returns. As
     14
          Colony’s press release announcing the acquisition of its institutional IM business
     15
          described, Colony “expect[ed] to generate more accretive economics,” especially now
     16
          that its business objective was “to provide attractive risk-adjusted returns . . . through
     17
          (i) a diversified portfolio of direct and indirect real estate-related equity and real estate
     18
          debt investments and (ii) fee bearing management contracts on investment funds that
     19
          we manage.”
     20
                   37.        Expanding on its IM economics strategy, the press release stated that “the
     21
          Company plans to continue [its former manager’s] role of forming the general partner
     22
          or sponsor of private equity funds and other investment vehicles, allowing the
     23
          Company to capture fees and carried interest from the funds and vehicles it sponsors
     24
          and manages. Furthermore, the Company intends to invest primarily through these
     25
          sponsor positions prospectively as opposed to just directly in assets . . . .” Colony thus
     26
          decided that it could enhance returns and the value of its own holdings by expanding
     27
          its third-party capital base.
     28
                                                         - 14 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 18 of 112 Page ID #:3646




      1            38.        Colony operated through the following three segments: (1) Real Estate
      2 Equity, which included light industrial real estate assets, single-family residential
      3 rentals, and other real estate equity investments; (2) Real Estate Debt, which included
      4 originations including senior and subordinated loans, commercial mortgage backed
      5 securities, and preferred equity; and (3) Investment Management, which included the
      6 management of Colony-sponsored funds and other investment vehicles for
      7 institutional investors. The first two segments, Real Estate Equity and Real Estate
      8 Debt, represented over 92% of Colony’s income in 2016. The institutional IM
      9 segment, on the other hand, was Colony’s smallest and thus least significant income
     10 source, representing a mere 7.6% of income in 2016.
     11            39.        The IM sector’s lackluster performance was largely due to its low
     12 investment advisor management fees.               Given that its targeted investors were
     13 sophisticated institutions, Colony was limited in the scope and amount of the fees it
     14 charged. As its 2016 Form 10-K described, base management fees were generally
     15 around 1% per annum of net funded capital. And it also charged a one-time asset
     16 management fee upon the closing of each investment made, which was typically 0.5%
     17 of the net funded capital on each investment. Consequently, Colony’s institutional IM
     18 sector recorded just $67.7 million in 2016, representing less than 1% in average fees
     19 on $6.9 billion in fee-earning equity under management.
     20            40.        To further its IM economics strategy, Colony had to expand its third-
     21 party capital base. Since it already possessed an institutional IM business, acquiring a
     22 retail IM business would complete the picture and enable Colony to dramatically
     23 increase its chargeable fees. A comparison of Colony’s institutional IM fees with
     24 NSAM’s retail IM fees shows why Colony’s target became NSAM. Even with a
     25 10-to-1 ratio of institutional fundraising to retail fundraising in 2017, retail fees
     26 eclipsed institutional fees:
     27
     28
                                                       - 15 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 19 of 112 Page ID #:3647




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
                              3.    The NorthStar Realty Finance Business
     15
                   41.        According to the 2015 Form 10-K that NRF filed before the merger, NRF
     16
          was “a diversified commercial real estate company with 85% of [its] total assets
     17
          invested directly or indirectly in real estate, of which 78% [was] invested in direct real
     18
          estate.” Unlike the IM economics model that Colony pursued, NRF “generated 89%
     19
          of [its] revenue from [its] real estate portfolio for the year ended December 31, 2015.”
     20
          As it explained, NRF “invest[ed] in multiple asset classes across commercial real
     21
          estate, or CRE, that [it] expect[ed] [would] generate attractive risk-adjusted returns
     22
          and may take the form of acquiring real estate, originating or acquiring senior or
     23
          subordinate loans, as well as pursuing opportunistic CRE investments.”
     24
                   42.        But NRF’s business was struggling mightily before the merger.
     25
          According to its 2015 Form 10-K, NRF had lost hundreds of millions of dollars in
     26
          every year for five years preceding the merger, for a combined total net loss of $1.4
     27
          billion:
     28
                                                       - 16 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 20 of 112 Page ID #:3648




      1
      2
      3
      4
      5
      6
      7
      8
      9            43.        And at the end of 2015, NRF cut its dividend in half after its stock price

     10 collapsed dramatically in value. According to NRF’s 2015 Form 10-K, NRF’s stock
     11 price traded as high as $69.52 in the second quarter of 2014 (“2Q 2014”) and had
     12 dropped to $17.03 by the fourth quarter of 2015 (“4Q 2015”), after it had spun off
     13 NSAM and NorthStar Europe (“NRE”).
     14            44.        By late 2015, NRF was in liquidation mode. As NRF described in the

     15 2015 Form 10-K, “given recent market conditions, we are currently focused on
     16 exploring [asset] sales to generate liquidity to repurchase our common stock and
     17 reduce our leverage.” And liquefy it did. In only a year’s time, NRF sold off $6.6
     18 billion of its portfolio, representing 45% of its real estate assets as of November 2016.
     19 Its CAD growth rate suffered as a result, falling an extraordinary 40% from $570.8
     20 million in 2015 to $341 million in 2016.
     21            45.        NRF’s portfolio focused almost entirely on healthcare and hospitality.

     22 While it invested in other commercial real estate ventures, including manufactured
     23 housing, net leases, multifamily and multi-tenant office space, healthcare and
     24 hospitality were the drivers of NRF’s business. In fact, healthcare and hospitality
     25 alone represented approximately 80% of NRF’s revenue during 2016.
     26 Understandably, those were not the assets that Colony wanted when it pursued the
     27 merger. As Mr. Barrack explained after the Class Period, the healthcare and
     28 hospitality segments “don’t lend themselves to immediate third-party access,” which
                                                         - 17 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 21 of 112 Page ID #:3649




      1 access was Colony’s primary strategy for the merger. Mr. Barrack also acknowledged
      2 that “I’ve never understood the business,” and noted for those segments that “we’ll
      3 run to the exit door every time that we can to lighten up our balance sheet load”:
      4            Yes. I think – the [lodging and healthcare] segments have been built
      5            with such complication that they don’t lend themselves to immediate
      6            third-party access. [Q]uite honestly, I’ve never understood the business,
      7            right? You’re just staying even. So if you look at all of our competitive
      8            REITs, they all have the same problem, which is to keep market share as
      9            occupancy is moving up and ADR [Average Daily Rate] is slowly
     10            moving up. Wages and expenses eat into it, and then just as you start
     11            making gains you have to redo your PIF [Public Improvement Fees],
     12            CapEx comes in and you lose it again. So long term for us, at this point
     13            in the cycle where always assets are priced to perfection and that
     14            marketplace is really, in our estimation, confusing return of capital and
     15            return on capital, you exit every time you have an opportunity in the
     16            private markets for a total sale. So the third-party annexing of assets in
     17            both of those portfolios is piecemeal, too complicated to do in whole. So
     18            we’ll run to the exit door every time that we can to lighten up our
     19            balance sheet load.
     20                       4.   The NorthStar Asset Management Business
     21            46.        The target of the merger was thus clearly NSAM. As NSAM’s 2015
     22 Form 10-K confirmed, NSAM’s retail IM business was in line with Colony’s
     23 “Investment Management economics” business model. The Form 10-K described
     24 NSAM as “a global asset management firm focused on strategically managing real
     25 estate and other investment platforms in the United States and internationally.”
     26 NSAM commenced operations in 2014 upon the spin-off by NRF “of its asset
     27 management business into a separate publicly-traded company.” NSAM focused on
     28 earning fees by managing capital in the retail marketplace by accessing a variety of
                                                     - 18 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 22 of 112 Page ID #:3650




      1 pools of capital through various vehicles, which included REITs and closed-end
      2 funds, which were referred to as the Retail Companies.6 The Retail Companies raised
      3 capital through NorthStar Securities, a captive broker-dealer platform registered with
      4 the SEC.
      5            47.        NSAM organized its revenues from its five business segments into the
      6 following categories: (1) Asset Management and other Fees; (2) Selling Commissions
      7 and Dealer Manager Fees; and (3) Other Income. The Asset Management and other
      8 Fees category was by far the largest, representing 92% of revenues in 2016. It derived
      9 fees from managing the NorthStar Listed Companies, the Retail Companies, and
     10 institutional capital through the Townsend Group (“Townsend”).                     Selling
     11 Commissions and Dealer Manager Fees, at 5.7%, were related directly to the retail IM
     12 business, representing fees earned for selling equity in the Retail Companies through
     13 NorthStar Securities. Other Income, at just 2.3% of 2016 revenues, included dividend
     14 income earned from common stock owned in the NorthStar Listed Companies and
     15 other such assets and other revenue sources.
     16            48.        Within Asset Management and other Fees, NSAM derived in 2016
     17 approximately 54.8% of its fees from managing the NorthStar Listed Companies,
     18 approximately 27.2% from managing the Retail Companies, and 18.1% from
     19 managing institutional capital through Townsend. The NorthStar Listed Companies,
     20 included NRF and NRE – with the NRF management agreement being by far the most
     21 lucrative of the agreements. In fact, NRF paid NSAM approximately $186.8 million
     22 in 2016 as a base management fee, which represented 93% of NSAM’s NorthStar
     23 Listed Companies revenue and 51% of its Asset Management and other Fees revenue.
     24 And at 46.9%, the management agreement with NRF was the single largest – and
     25 therefore most important – source of revenue for NSAM. By way of comparison, the
     26   6
            The Retail Companies during the Class Period included the following three closed
        funds: NorthStar Real Estate Income Trust, Inc. (“NorthStar Income I”), NorthStar
     27 Real Estate Income II, Inc. (“NorthStar Income II”), NorthStar Healthcare; and the
        following two active funds: NorthStar/RXR and the NorthStar Capital Income Fund.
     28
                                                       - 19 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 23 of 112 Page ID #:3651




      1 Retail Companies represented approximately 30.7% of NSAM’s revenue source in
      2 2016.
      3                                                 NSAM REVENUES (PRE-MERGER)
                                                                                                                                  Percent of 2016
      4                                                                                                   2016 Revenue               Revenues
          ASSET MANAGEMENT AND OTHER FEES                                                               $    366,615,000                      92.0%
      5    NorthStar Listed Companies:
              NRF Management Agreement                                             $ 186,800,000                                              46.9%
      6       NorthStar Europe Management Agreement                                $ 14,400,000                                                3.6%
              Total NorthStar Listed Companies                                                      $    200,833,000                          50.4%
      7    Retail Companies                                                                         $    99,594,000                           25.0%
           Institutional Capital (Townsend)                                                         $     66,188,000                          16.6%
      8   SELLING COMMISSIONS AND DEALER MANAGER FEES                                               $    22,803,000                            5.7%
          OTHER INCOME                                                                              $      9,124,000                           2.3%
      9                                                                                   TOTAL: $       398,542,000
          Note: Red text indicates Retail IM                                            TOTAL RETAIL IM BUSINESS                              30.7%
     10
     11                 49.            Importantly to NSAM’s financial outlook beyond 2016, its management
     12 agreement with NRF would cease to exist upon the merger’s completion. As a result,
     13 NSAM lost nearly half (46.9%) of its revenue source after the merger. In turn,
     14 revenues derived from the retail IM business – both under Asset Management and
     15 other Fees as well as from Selling Commissions and Dealer Manager Fees – became
     16 NSAM’s key income source. Without the $186.8 million NRF management fee,
     17 revenue derived from the Retail Companies jumped from 30.7% of NSAM’s total
     18 revenues in 2016 to approximately 57.6%. And since Townsend was “held for sale”
     19 as of March 2017, fees derived from the retail IM business would amount to 83.9% of
     20 NSAM’s recurring business and would thus drive NSAM’s success or lead to its
     21 failure as incremental retail IM fundraising became critical to CLNS meeting its Core
     22 FFO guidance:
                                                                 NSAM REVENUES (POST-MERGER)
     23                                                                                             Percent of 2016     2016 Revenues      Revenues
                                                                                  2016 Revenues     Revenues (with         (without        (without
                                                                                (with Townsend)       Townsend)           Townsend)       Townsend)
     24   ASSET MANAGEMENT AND OTHER FEES                                       $     180,182,000               84.9% $     113,994,000
           NorthStar Listed Companies:
     25       NorthStar Europe Management Agreement          $     14,400,000
           Total NorthStar Listed Companies                                   $     14,400,000                 6.8%   $      14,400,000          9.8%
           Retail Companies                                                   $    99,594,000                 46.9%   $     99,594,000          68.3%
     26    Institutional Capital Townsend                                     $     66,188,000                31.2%
          SELLING COMMISSIONS AND DEALER MANAGER FEES                         $    22,803,000                 10.7%   $     22,803,000          15.6%
     27   OTHER INCOME                                                        $      9,124,000                 4.3%   $       9,124,000          6.3%
                                                                    TOTAL: $       212,109,000                        $     145,921,000
          Note: Red text indicates Retail IM                      TOTAL RETAIL IM BUSINESS                    57.6%                             83.9%
     28
                                                                         - 20 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 24 of 112 Page ID #:3652




      1                       5.    The Combined IM Business
      2            50.        CLNS’s IM business was a combination of Colony’s institutional IM
      3 business and NSAM’s retail IM business, as well as Townsend. 7 But the retail IM
      4 business was the driving force behind the merger. Defendants’ merger presentation,
      5 in fact, spotlighted “an [e]mbedded [i]nvestment [m]anagement [p]latform.” The
      6 presentation explained that the merger would “[u]nlock [v]alue via [i]ncreased scale
      7 and [m]ultiple [e]xpansion,” specifically because it had an embedded IM business.
      8 The defendants even included a slide demonstrating that, with their embedded IM
      9 model, there could be an increase of 40%+ in return on equity for their investments.
     10            51.        Like its predecessor, the retail IM business would focus on earning fees
     11 by managing capital in the retail marketplace, mostly raised through the two active
     12 Retail Companies – an open REIT (NorthStar/RXR) and an investment feeder fund
     13 structure comprised of various companies registered under the Investment Company
     14 Act of 1940 (NorthStar Capital Income Fund).8
     15            52.        NSAM had enjoyed considerable fundraising success in the years leading
     16 up to the merger. The first REIT, NorthStar Income I, was closed – meaning that
     17 CLNS was no longer raising new capital – in July 2013, after raising approximately
     18 $1.07 billion through its offering. The second REIT, NorthStar Healthcare, was
     19 closed in January 2016 after raising approximately $1.7 billion through its offering.
     20 The third REIT, NorthStar Income II, was closed in November 2016 after raising
     21 approximately $1.1 billion through its offering. Combined, these vehicles, which
     22 were all closed and thus closed to new investments by November of 2016, raised
     23 approximately $3.9 billion in third-party retail IM capital.
     24   7
              On January 29, 2016, NSAM acquired an approximate 84% interest in Townsend,
          a leading global provider of IM and advisory services focused on real estate.
     25
        8
           The NorthStar Capital Income Fund included: (i) NorthStar Real Estate Capital
     26 Income Fund; (ii) NorthStar Real Estate Capital Income Fund-T; (iii) NorthStar Real
        Estate Capital Income Fund-ADV; and (iv) NorthStar Real Estate Capital Income
     27 Fund-C. These entities, in turn, invested substantially all of their assets in NorthStar
        Real Estate Capital Income Master Fund (“NorthStar Master Fund”).
     28
                                                        - 21 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 25 of 112 Page ID #:3653




      1            53.        Defendants had similar expectations for retail fundraising after the
      2 merger, through its active funds – i.e., funds open to new investors – NorthStar/RXR
      3 and NorthStar Capital Income Fund. NorthStar/RXR – the active REIT in the
      4 portfolio – became effective in February 2015 and sought to raise up to $2 billion,
      5 while the NorthStar Capital Income Fund – comprised of four separate feeder
      6 investment companies – which became effective in May 2016, sought to raise up to
      7 $3.2 billion. Combined, the “Offering Size” for these active funds revealed that
      8 defendants’ fundraising expectations were lofty – at $5.2 billion, they expected to
      9 raise nearly a billion dollars more from these active funds than the closed funds. And
     10 according to the 2016 Registration Statement for the merger, filed with the SEC on
     11 November 18, 2016, defendants had lofty retail-fundraising expectations for the Class
     12 Period, projecting to raise $1.5 billion in 2017 alone:
     13                       In developing the NSAM Standalone Projections, NSAM’s
     14            management made numerous material assumptions with respect to
     15            NSAM for the periods covered by the NSAM Standalone Projections,
     16            including the following material assumptions: (i) no additional capital
     17            raised or growth in base management fees from NRF and NRE and no
     18            incentive fees; (ii) approximately $1.4 billion, $1.5 billion and $1.6
     19            billion of capital raised in NSAM’s retail companies in 2016, 2017 and
     20            2018, respectively; (iii) approximately $70 million, $285 million and $95
     21            million in purchases of NSAM, NRF and NRE common stock,
     22            respectively, over the projection period; and (iv) effective tax rate of
     23            15% on pre-tax CAD.
     24            54.        CLNS’s retail IM growth was reliant on incremental retail fundraising
     25 from the two active funds. Any capital raised during the Class Period from any of the
     26 three closed funds would have primarily been from a distribution reinvestment plan
     27 rather than new capital raising. And according to the SEC filings for the underlying
     28 REITs, “[n]o selling commissions or dealer manager fees [were] paid on shares issued
                                                       - 22 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 26 of 112 Page ID #:3654




      1 pursuant to the DRP.” Any profit growth from CLNS’s retail IM business thus largely
      2 depended on the two active funds available during the Class Period to raise
      3 incremental capital.9
      4                       6.    Defendants Intend for the Merger to Unlock
                                    Purported Hidden “Value” in the Three
      5                             “Undervalued” Entities
      6            55.        From the outset, the merger purportedly was about “[u]nlock[ing]” the
      7 “[v]alue” underlying the three entities – Colony and the two NorthStar entities,
      8 NSAM and NRF. Prior to the merger, defendants said that the trading multiple of all
      9 three pre-merger entities was substantially undervalued, noting in a slide presentation
     10 promoting the merger that “[e]ach of the stand-alone companies is undervalued
     11 relative to peer groups.” The admitted objective of the merger thus was to unlock
     12 what defendants perceived to be “hidden” value.
     13            56.        The press release announcing the deal repeatedly emphasized this
     14 objective, explaining that the combination would “‘creat[e] substantial value for
     15 shareholders’” because it was “‘poised for meaningful multiple expansion and
     16 substantially enhanced long-term returns for shareholders.’” Among the “Strategic
     17 and Financial Benefits” listed in the release was “Increased Scale and Value
     18 Creation,” which emphasized “enhanced returns,” and a market capitalization “in the
     19 top quartile” of REIT investments:
     20            Increased Scale and Value Creation: Colony NorthStar is expected to
     21            be in the top quartile ranked by equity market capitalization, according to
     22            the MSCI U.S. REIT Index (RMZ) classification, with a broad platform
     23            that expands its ability to deploy third-party fee-bearing capital to
     24
        9
           Given the lack of selling commissions and dealer-manager fees from the
     25 distribution reinvestment plans, this Complaint focuses on CLNS’s fundraising totals
        from the “Active” funds as those funds would be the primary driver of any
     26 incremental growth from the retail IM business. Including distribution reinvestment
        plan investments in the totals would nevertheless lead to similarly large year-over-
     27 year declines: 83% in 4Q 2016, 67% in 1Q 2017, 45% in 2Q 2017, 48% in 3Q 2017,
        and 60% in 4Q 2017. See Exhibit 6 attached hereto.
     28
                                                       - 23 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 27 of 112 Page ID #:3655




      1            accelerate growth and provide enhanced returns to shareholders from
      2            consistent, longer duration fee related income.
      3            57.        The merger presentation also focused on increasing an “undervalued”
      4 stock price, showing how the three entities were undervalued individually whereas a
      5 combined entity could roughly double their valuation. For example, defendants
      6 explained that the three standalone companies had a “[b]lended [m]ultiple” (i.e., stock
      7 price of all three entities/FFO) of only “9.0x,” but a combined entity via increased
      8 scale and multiple expansion (i.e., the “Hybrid Peer Average”) had a far higher
      9 multiple at “17.6x.” Individual entities in that peer group had FFO multiples that
     10 reached as high as “21.8x.” In other words, defendants designed the merger to
     11 roughly double the stock price multiple of the combined entity and, again, the value of
     12 their own personal holdings.
     13            58.        Thus, what defendants sought to do with the merger was to inflate the
     14 combined company’s stock price and the resulting value of their own holdings.
     15 Defendants had substantial ownership interests, the value of which hinged on the
     16 success of the merger. Combined, they would own nearly 11.5 million CLNS shares.
     17 If these shares reached the top quartile, as defendants said they expected, the value of
     18 their personal holdings would jump exponentially.
     19            59.        The merger was thus designed to cure a perceived fundamental valuation
     20 problem – and it sought to do so through the addition of an embedded IM business and
     21 the recurring fees earned from managing other investors’ capital. As a REIT, Colony
     22 was largely dependent on generating returns from its own invested capital, which
     23 brought considerable risk. But an embedded IM business would enable defendants to
     24 earn fees from investing and managing other investors’ capital (i.e., third-party
     25 capital) while minimizing risk. And while the capital raised in 2017 from institutional
     26 investors would be substantially higher than retail, the fees that defendants could earn
     27 from institutional investors were much lower.
     28
                                                       - 24 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 28 of 112 Page ID #:3656




      1            60.        Capturing NSAM and its retail IM business would thus enable Colony’s
      2 executives to continue generating large fees while minimizing risk and elevating the
      3 value of defendants’ personal holdings.
      4                       7.    Colony Capital Gains Control of NSAM While
                                    NorthStar’s Executives Receive a Windfall
      5
                   61.        For NorthStar executives, the merger was nothing short of a windfall.
      6
          Pursuant to the merger agreement, the executives of the combined entity would be
      7
          restricted to legacy Colony executives, with the exception of defendant Hamamoto,
      8
          who secured the role of Vice Chairman of CLNS’s board of directors, and Dan Gilbert
      9
          (“Gilbert”), who would serve as the Head of Retail Platform at CLNS. Hamamoto,
     10
          however, was the founder of the NorthStar entities and had filled many key NorthStar
     11
          executive leadership roles in the years before the merger. His involvement was thus
     12
          necessary for CLNS’s success. Indeed, CLNS identified Hamamoto at the beginning
     13
          of the Class Period as part of its “cohesive” management team characterized as having
     14
          “unwavering commitment” to CLNS and its shareholders.
     15
                   62.        Gilbert’s involvement was also necessary, as he was the Chief Investment
     16
          and Operating Officer of NSAM – the retail arm of the critical embedded IM business.
     17
          As further discussed below, both defendant Hamamoto and Gilbert signed agreements
     18
          that incentivized their tenure at CLNS for at least two years, although their stock
     19
          awards fully vested after only one year. The remaining NorthStar executives all
     20
          agreed to assist with the transition for only one year. And in return, Hamamoto, along
     21
          with his NorthStar executive leadership team, pulled a whopping $120 million out of
     22
          the merger pursuant to change-of-control and other agreements.
     23
                   63.        This was a win-win for all insiders. NorthStar executives cashed out
     24
          while Colony’s executives controlled CLNS’s operations, including the coveted
     25
          embedded IM business. And because Colony’s executives had been previously
     26
          granted an incentive plan that specifically tied awards of stock, in part, to real estate
     27
          fundraising – awards that could reach up to 4.5 million common shares and operating
     28
                                                        - 25 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 29 of 112 Page ID #:3657




      1 company units – they were highly incentivized to maintain, and even inflate, the
      2 Company’s stock price throughout the Class Period. The key was third-party capital
      3 fundraising.
      4            64.        Defendants successfully completed the merger on January 10, 2017, with
      5 CLNS having a market capitalization of approximately $9 billion and AUM of
      6 $56 billion.
      7            B.         False and Misleading Statements About Core FFO
                              Guidance and CLNS’s Retail IM Fundraising
      8
                              1.    False and Misleading Statements When Reporting
      9                             Fourth Quarter and Fiscal Year 2016 Results
     10            65.        On February 28, 2017, CLNS issued a press release and filed a Form
     11 8-K, which was signed by defendant Tangen, announcing the Company’s 4Q 2016
     12 standalone financial results and a post-merger update. In the press release, the
     13 Company “updat[ed]” its Core FFO guidance for 2017 to a range of $1.40 to $1.58 per
     14 share – a reduction from its previous $1.55 to $1.75 per share guidance, and that they
     15 attributed to a special dividend paid to NSAM shareholders as part of the merger
     16 transaction, less third-party capital raising, and replacement of high-yielding non-core
     17 investments with lower-yielding core investments:
     18                       The Company is updating its Core FFO guidance for the year
     19            ending 2017 to a range of $1.40 to $1.58 per share, but does not intend
     20            to provide updates to Core FFO guidance going forward. In comparison
     21            to the original 2017 guidance that was provided in the Investor
     22            Presentation related to the merger filed on June 7, 2016, the update
     23            includes lower earnings due primarily to: 1) less third party capital
     24            raising; 2) less cash available to deploy into investments resulting from
     25            the increase of the NSAM special dividend among other reasons; and,
     26            3) accelerating the replacement of higher-yielding, non-core investments
     27            with lower-yielding investments that better fit the strategic direction of
     28            the Company.
                                                       - 26 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 30 of 112 Page ID #:3658




      1            66.        Defendants’ statements in the press release forecasting 2017 Core FFO at
      2 a range between $1.40 to $1.58 were made without a reasonable basis and omitted
      3 material facts, making these statements misleading. Defendants built their guidance
      4 on a foundation of 597.8 million shares and knew, because of the change in how the
      5 Company defined Core FFO, that NRF was losing the adjustment that had converted
      6 hundreds of millions of dollars in losses to positive CAD and that, without those
      7 adjustments, NRF’s reported CAD would have been negative in two out of the four
      8 quarters in 2016. By losing the ability to inflate CAD at NRF with fair-value
      9 accounting or provisions for loan losses, CLNS was faced with an insurmountable
     10 share count and unreachable Core FFO growth rates between 33%-50%. Indeed, even
     11 a straight-line calculation using the modified Core FFO definition yielded just $1.06
     12 per share annually, significantly below the actual $1.16 per share Core FFO result that
     13 CLNS achieved in 2017.                 With the dismal state of NRF’s business – with
     14 approximately half of its real estate assets sold and a negative 40% CAD growth rate
     15 in 2016 – NSAM’s nearly nonexistent retail fundraising because of the dynamic
     16 between its fees and the nearly nonexistent returns in its funds, NSAM’s loss of
     17 $186.8 million in fees from NRF through the merger (after producing a CAD growth
     18 rate of only 0.9%), and Colony’s meager 4.5% Core FFO growth in 2016 (with a
     19 $0.01 per share Core FFO decline), defendants had no reasonable basis to believe that
     20 CLNS would achieve those lofty Core FFO growth rates. In fact, defendants could
     21 not count on synergies to convert these slow-growth entities – or in the case of NRF, a
     22 non-growth entity – into growth drivers. Defendants projected only $115 million in
     23 total synergies from the merger, an amount that would not even fill the $186 million
     24 hole left by NRF losing the Fair Value Adjustment, and had already achieved 75% of
     25 total synergies before the Class Period even started. At the same time, defendants had
     26 discovered a conflict between NSAM’s Townsend business and Colony’s legacy
     27 institutional IM business, requiring that CLNS sell a business that had contributed $66
     28 million in fees to NSAM’s results in 2016, further undermining NSAM’s ability to
                                                        - 27 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 31 of 112 Page ID #:3659




      1 contribute to CLNS meeting guidance. And since CLNS’s Other Equity & Debt
      2 segment was merely a combination of NRF’s and Colony’s legacy businesses,
      3 defendants had no reasonable basis to believe that this segment would suddenly
      4 produce total Core FFO growth of 33%-50%, especially on 597 million shares.
      5            67.        Defendants’ statements in the press release forecasting 2017 Core FFO at
      6 a range between $1.40 to $1.58 do not qualify for safe harbor protection. The
      7 PSLRA’s safe harbor applies only if “the forward-looking statement is – (i) identified
      8 as a forward-looking statement, and is accompanied by meaningful cautionary
      9 statements identifying important factors that could cause actual results to differ
     10 materially from those in the forward-looking statement.”                   15 U.S.C. §78u-
     11 5(c)(1)(A)(i). The Ninth Circuit holds that “[w]e measure the protective function of
     12 forward-looking cautionary language using the ‘bespeaks caution’ doctrine” which
     13 “‘provides a mechanism by which a court can rule as a matter of law . . . that
     14 defendants’ forward-looking representations contained enough cautionary language or
     15 risk disclosure to protect the defendant against claims of securities fraud.’” Atossa
     16 Genetics, 868 F.3d at 798 (quoting Worlds of Wonder, 35 F.3d at 1413). For the
     17 doctrine to apply, “[t]here must be sufficient cautionary language or risk disclosure
     18 such that reasonable minds could not disagree that the challenged statements were not
     19 misleading.’” Id. (quoting Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416
     20 F.3d 940, 947 (9th Cir. 2005)). “To meet this standard, ‘the language bespeaking
     21 caution [must] relate directly to that to which plaintiffs claim to have been misled.’”
     22 Id. (quoting Worlds of Wonder, 35 F.3d at 1415) (alteration in original). These
     23 cautions did not, as explained immediately infra in ¶¶68-69.
     24            68.        CLNS’s February 28, 2017 press release explained that “[t]he updated
     25 2017 guidance included in this press release is subject to the cautionary statements
     26 and limitations described in the Cautionary Statement Regarding Forward-Looking
     27 Statements section at the end of this press release.” The end of the press release stated
     28 as follows:
                                                        - 28 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 32 of 112 Page ID #:3660




      1            Forward-looking statements involve known and unknown risks,
      2            uncertainties, assumptions and contingencies, many of which are beyond
      3            our control, and may cause actual results to differ significantly from
      4            those expressed in any forward-looking statement. Factors that might
      5            cause such a difference include, without limitation, [1] our failure to
      6            achieve anticipated synergies in and benefits of the completed merger
      7            among NorthStar Asset Management Group Inc., Colony Capital, Inc.
      8            and NorthStar Realty Finance Corp. [the “Synergies Warning”], [2]
      9            Colony NorthStar’s liquidity, including its ability to complete identified
     10            monetization transactions and other potential sales of non-core
     11            investments [the “Liquidity Warning”], [3] whether Colony NorthStar
     12            will be able to achieve a streamlined organization as a leading diversified
     13            equity REIT with a concentration in select areas demonstrating the most
     14            favorable supply/demand dynamics globally that further benefits from an
     15            embedded best-in-class investment management operation in the
     16            anticipated timeframe or ever [the “Streamlined Organization Warning”],
     17            [4] the timing of and ability to deploy available capital [the “Deploying
     18            Capital Warning”], [5] the timing of and ability to complete repurchases
     19            of Colony NorthStar’s stock [the “Stock Repurchase Warning”], [6]
     20            Colony NorthStar’s ability perform on the RMZ [the “RMZ Warning”],
     21            [7] Colony NorthStar’s leverage, including the timing and amount of
     22            borrowings under its credit facility, increased interest rates and operating
     23            costs, adverse economic or real estate developments in Colony
     24            NorthStar’s markets [the “Leverage Warning”], [8] Colony NorthStar’s
     25            failure to successfully operate or lease acquired properties, decreased
     26            rental rates, increased vacancy rates or failure to renew or replace
     27            expiring leases, defaults on or non-renewal of leases by tenants [the
     28            “Property Warning”], [9] the impact of economic conditions on the
                                                      - 29 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 33 of 112 Page ID #:3661




      1            borrowers of Colony NorthStar’s commercial real estate debt
      2            investments and the commercial mortgage loans underlying its
      3            commercial mortgage backed securities [the “Borrower Warning”], [10]
      4            adverse general and local economic conditions [the “Economic
      5            Conditions Warning”], [11] an unfavorable capital market environment
      6            [the “Capital Market Warning”], [12] decreased leasing activity or lease
      7            renewals [the “Lease Warning”], and [13] other risks and uncertainties
      8            detailed in our filings with the Securities and Exchange Commission
      9            (“SEC”) [the “Catchall Warning”]. All forward-looking statements
     10            reflect the Company’s good faith beliefs, assumptions and expectations,
     11            but they are not guarantees of future performance. Additional
     12            information about these and other factors can be found in Colony
     13            NorthStar’s reports filed from time to time with the Securities and
     14            Exchange Commission.
     15            69.        These cautions were required to, but did not, “‘relate directly to that to
     16 which plaintiffs claim to have been misled.’” Atossa Genetics, 868 F.3d at 798. In
     17 fact, none of them had anything at all to do with retail IM fundraising or the
     18 underlying cause of CLNS’s retail IM fundraising being derailed. The Deploying
     19 Capital Warning, the Stock Repurchase Warning, the RMZ Warning, the Leverage
     20 Warning, the Property Warning, the Borrower Warning, the Economic Conditions
     21 Warning, the Capital Market Warning, and the Lease Warning spoke to completely
     22 different aspects of CLNS’s business. And the Synergy and Streamlined Organization
     23 Warnings only cautioned investors that results could vary if the merger was
     24 unsuccessful. But that is not the relevant truth that defendants concealed, which made
     25 Core FFO guidance false and misleading.                   The relevant truth that defendants
     26 concealed was that retail fees and the poor performance of the retail funds (both the
     27 closed funds and the active funds) were causing financial advisers and their clients to
     28 avoid investing new capital in the active retail funds, preventing CLNS from ever
                                                         - 30 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 34 of 112 Page ID #:3662




      1 reaching Core FFO guidance. In fact, the Streamlined Organization Warning was the
      2 only warning that even mentioned the IM business at all. But that warning said
      3 nothing about fees and performance derailing retail IM fundraising or the effect that it
      4 would have on CLNS meeting guidance. It was in fact a warning that results could
      5 differ if CLNS did not become “a leading diversified equity REIT” that further
      6 benefited from “an embedded best-in-class investment management operation.” This
      7 amounted to another plain-vanilla warning that results could differ if the merger was
      8 unsuccessful.            The vague reference to “best-in-class investment management
      9 operation” did not speak at all to the amount of retail IM fees, the requirement that
     10 they be disclosed, the performance of the underlying funds, or the effect that those
     11 conditions were having on fundraising and thus could not “‘relate directly to that to
     12 which plaintiffs claim to have been misled.’” Id. Indeed, this Court has held that the
     13 same “best-in-class” phrase was too vague to be actionable. ECF No. 57 at 20. If
     14 reasonable investors would not rely on such vague phrases, that same vague phrase
     15 cannot support the conclusion that the warnings were such “‘that reasonable minds
     16 could not disagree that the challenged statements were not misleading.’” Atossa
     17 Genetics, 868 F.3d at 798.
     18            70.        Defendant Saltzman, who was involved in issuing the press release where
     19 he is quoted immediately following CLNS’s false and misleading statements about
     20 updated guidance, had actual knowledge that CLNS’s Core FFO guidance depended
     21 on a substantial contribution from incremental retail IM funds and thus lacked a
     22 reasonable basis.            In fact, during CLNS’s earnings call with analysts, media
     23 representatives, and investors the next day on March 1, 2017, he admitted knowing
     24 that guidance required incremental retail IM funds but purposely concealed what the
     25 amount was, stating only that the Company’s guidance “assumes $2 billion of new
     26 fundraising in 2017,” that “there is a mix of institutional and retail” fundraising
     27 embedded in CLNS’s $2 billion fundraising assumption, and that “I’m probably not
     28 going to comment on it per se at this point”:
                                                        - 31 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 35 of 112 Page ID #:3663




      1                       [Analyst:] Got you. And with regard to the capital raising, I think
      2            you said $2 billion versus $1 billion last year. Is there a breakdown of
      3            retail versus institutional in terms of how that $2 billion is comprised?
      4                       [Saltzman:] Well, we haven’t been transparent about that, so yes,
      5            there is a mix of institutional and retail. I’m probably not going to
      6            comment on it per se at this point.
      7            71.        These statements amount to an admission by Saltzman that he knew that
      8 retail IM fundraising was a substantive component of guidance. And by purposely
      9 concealing the relative mix of institutional and retail IM fundraising while also
     10 speaking about the $2 billion fundraising assumption, Saltzman intentionally misled
     11 investors and thus acted with scienter. Indeed, investors were unable to recognize that
     12 CLNS could not achieve even the low end of the guidance range if institutional IM
     13 fundraising was the primary source of incremental IM funds, as CLNS’s 2017 actual
     14 results reveal. CLNS achieved the $2 billion fundraising assumption in 2017 with a
     15 ratio of a lopsided 10-to-1 mix of institutional to retail funds and missed guidance by
     16 an extraordinary $145 million. The size of this miss, in combination with the $2
     17 billion total fundraising figure (91% of which was institutional IM funds), confirms
     18 that incremental retail IM fundraising was a critical component of guidance – a fact
     19 that defendants’ comments show they knew. See Novak v. Kasaks, 216 F.3d 300, 312-
     20 13 (2d Cir. 2000) (“significant write-off of inventory directly following the Class
     21 Period . . . tends to support the plaintiffs’ contention that inventory was seriously
     22 overvalued at the time the purportedly misleading statements [during the Class Period]
     23 were made”). In fact, CLNS’s November 18, 2016 Registration Statement for the
     24 merger had disclosed to investors that NSAM had projected $1.5 billion in retail IM
     25 fundraising in 2017, which defendant Saltzman knew from his involvement in the
     26 merger and its public reporting. And since CLNS’s guidance called for 33%-50%
     27 Core FFO growth, Saltzman knew that NSAM had to produce far more than the
     28 $398.8 million in retail IM fundraising that it had produced in 2016 to at least break
                                                         - 32 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 36 of 112 Page ID #:3664




      1 even with 2016 CAD results given its loss of the $186 million NRF management
      2 agreement.
      3            72.        The circumstances surrounding the merger confirm that defendant
      4 Saltzman also knew that the NorthStar entities would not contribute to the 33%-50%
      5 growth figures that CLNS’s Core FFO guidance required without substantial retail IM
      6 fundraising. Indeed, he participated in the earnings call where defendant Tangen, as
      7 alleged below, explained that CLNS would “no longer use fair value accounting for
      8 certain legacy NRF assets,” which eliminated a $197 million adjustment in 2015 and a
      9 $186 million adjustment in 2016 used by NRF to convert losses into positive CAD.
     10 This, combined with NRF’s negative 40% CAD growth in 2016, NSAM’s 0.9% CAD
     11 growth in 2016, and NSAM’s loss of its $186 million management agreement with
     12 NRF – all of which Saltzman knew from his involvement in the merger –
     13 demonstrates that Saltzman lacked a reasonable basis for guiding investors to a 33%-
     14 50% Core FFO result for 2017. His reporting of NSAM’s retail IM fundraising
     15 figures put him in possession of facts that seriously undermined CLNS’s ability to
     16 achieve guidance.
     17            73.        Defendant Tangen, who was also involved in issuing the press release,
     18 which identified him as the primary investor contact, had actual knowledge that
     19 CLNS’s Core FFO guidance depended on a substantial contribution from incremental
     20 retail IM funds and thus lacked a reasonable basis. In fact, he participated in the
     21 March 1, 2017 earnings call where defendant Saltzman admitted that guidance
     22 depended on retail IM fundraising but refused to identify the required mix. He also
     23 revealed his knowledge that guidance was unattainable by explaining that NRF’s Fair
     24 Value Adjustment affected CLNS’s guidance:
     25            The new guidance is based on a new core FFO definition . . . .
     26                                            *     *      *
     27
     28
                                                       - 33 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 37 of 112 Page ID #:3665




      1            [Specifically,] core FFO does not add back provisions for loan losses
      2            [and] Colony NorthStar will no longer use fair value accounting for
      3            certain legacy NRF assets.
      4            74.        As with defendant Saltzman, NRF’s historic losses, its loss of the Fair
      5 Value Adjustment, its negative 40% CAD growth in 2016, NSAM’s 0.9% CAD
      6 growth in 2016, and NSAM’s loss of its $186 million management agreement with
      7 NRF, combined with these statements revealing Tangen’s knowledge of the effect of
      8 the Fair Value Adjustment on guidance, demonstrate that he knew that Core FFO
      9 guidance was unattainable given the state of retail IM fundraising and therefore issued
     10 guidance with scienter.
     11            75.        On March 1, 2017, during CLNS’s 4Q 2016 earnings call with analysts,
     12 media representatives, and investors, defendant Saltzman reiterated the Company’s
     13 2017 Core FFO guidance, stating that they “anticipated core FFO earnings [in the]
     14 range of $1.40 to $1.58 per share” and that “our guidance only assumes $2 billion of
     15 new fundraising in 2017”:
     16                       Next, I’d like to turn to our expected financial performance in
     17            2017. As you may already appreciate, our general philosophy is not to
     18            provide guidance on future performance. However, at the time of the
     19            Colony NorthStar merger announcement at the beginning of June last
     20            year, we felt compelled to provide such detail.
     21                       Today, some nine months later, we need to revise such guidance
     22            down by just under 10% to an anticipated core FFO earnings range of
     23            $1.40 to $1.58 per share. The primary reasons for this modification
     24            include, one, approximately $200 million less cash to invest, inclusive of
     25            the $100 million extra special dividend paid to NSAM shareholders,
     26            which was announced back in October.
     27                       Two, approximately $2 billion of reduced capital raised in 2016
     28            versus expected results, leading to a smaller base of fee-paying AUM at
                                                        - 34 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 38 of 112 Page ID #:3666




      1            the beginning of 2017. Three, correspondingly, we have assumed a more
      2            conservative level of fundraising for 2017, albeit $1 billion higher than
      3            2016 actuals. And finally, four, an anticipated acceleration of non-core
      4            generally high-yielding assets divestitures that will be redeployed into
      5            our core strategic verticals and investment management business at
      6            initial core FFO yields that are somewhat lower until such time as we
      7            raise additional fee-bearing capital that will ultimately compensate for
      8            the difference, and hopefully then some.
      9            76.        Defendant Saltzman acknowledged “headwinds in 2016” in both
     10 institutional and retail capital raising, but he also explained that “the tide appears to
     11 have turned for both institutional and retail placements,” noted the purported
     12 “momentum we’re now experiencing in both markets,” and boasted about the current
     13 “positive” environment for capital fundraising:
     14                       In terms of capital raises, we experienced headwinds in 2016 on
     15            both the institutional and retail fronts . . . .
     16                                             *      *      *
     17                       Fortunately, the tide appears to have turned for both institutional
     18            and retail placements based upon the momentum we’re now
     19            experiencing in both markets. In fact, our guidance only assumes $2
     20            billion of new fundraising in 2017. If momentum continues to build, this
     21            is an area where we could be very pleasantly surprised.
     22                                             *      *      *
     23                       But I think, consistent with my comments earlier, I think we’re
     24            pretty sanguine and cautiously optimistic about how we’re likely to do
     25            better in terms of capital raising this year. We were very disappointed
     26            with where we ended up last year for the reasons that I mentioned. But I
     27            think now that we’re stabilized, the merger is behind us, the
     28            environment is as positive as it is, and we have all of these interesting
                                                         - 35 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 39 of 112 Page ID #:3667




      1            opportunities in terms of both the existing balance sheet as well as what
      2            we’re doing on the investment management side, I’d be very surprised if
      3            we don’t exceed that for this year.
      4            77.        Defendant Saltzman’s statements during the earnings call forecasting a
      5 2017 Core FFO range of $1.40 to $1.58 were made without a reasonable basis and
      6 omitted material facts, making these statements false and misleading. Defendants
      7 built their guidance on a foundation of 597.8 million shares and knew because of the
      8 change in how the Company defined Core FFO that NRF was losing the adjustment
      9 that had converted hundreds of millions of dollars in losses to positive CAD and that,
     10 without those adjustments, NRF’s reported CAD would have been negative in two out
     11 of the four quarters in 2016. By losing the ability to inflate CAD at NRF with fair
     12 value accounting or provisions for loan losses, CLNS was faced with an
     13 insurmountable share count and unreachable Core FFO growth rates between
     14 33%-50%. Indeed, even a straight-line calculation using the modified Core FFO
     15 definition yielded $1.06 per share annually, significantly below the actual $1.16 per
     16 share Core FFO result that CLNS achieved in 2017. Given the dismal state of NRF’s
     17 business with approximately half of its real estate assets sold and a negative 40%
     18 CAD growth rate in 2016, NSAM’s nearly nonexistent retail fundraising because of
     19 the dynamic between its fees and the nearly nonexistent returns in its funds, NSAM’s
     20 loss of $186.8 million in fees from NRF through the merger (after producing a CAD
     21 growth rate of only 0.9%), and Colony’s meager 4.5% Core FFO growth in 2016
     22 (with a $0.01 per share Core FFO decline), defendants had no reasonable basis to
     23 believe that CLNS would achieve those lofty Core FFO growth rates. In fact, CLNS
     24 could not count on synergies to convert these slow-growth or, in the case of NRF,
     25 non-growth entities into growth drivers. CLNS had projected only $115 million in
     26 total synergies from the merger – an amount that would not even fill the $186 million
     27 hole left by NRF losing the Fair Value Adjustment – and had achieved 75% of total
     28 synergies before the Class Period even started. At the same time, defendants had
                                                       - 36 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 40 of 112 Page ID #:3668




      1 discovered a conflict between NSAM’s Townsend business and Colony’s legacy
      2 institutional IM business, requiring that CLNS sell a business that had contributed $66
      3 million in fees to NSAM’s results in 2016, further undermining NSAM’s ability to
      4 contribute to CLNS meeting guidance. And since CLNS’s Other Equity & Debt
      5 segment was merely a combination of NRF’s and Colony’s legacy businesses,
      6 defendants had no reasonable basis to believe that this segment would suddenly
      7 produce total Core FFO growth of 33%-50%, especially on 597 million shares.
      8            78.        For the same reason, defendants’ claims that they were experiencing
      9 “momentum” in retail IM fundraising where “the tide appears to have turned for both
     10 institutional and retail placements” and where “the environment is as positive as it is”
     11 were false and misleading. There was no momentum in retail placements and the tide
     12 had certainly not turned. Retail IM fundraising, in fact, came in at a total of $76.3
     13 million (with only $40.3 million coming from active funds) and had been on a rapid
     14 descent in every quarter since 1Q 2016:
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                      - 37 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 41 of 112 Page ID #:3669




      1            79.        As defendants were aware from previous fundraising results, these totals
      2 were horrific. In fact, they represented a more-than-90% collapse in fundraising
      3 year-over-year (in total and from active funds) because the fund’s performance
      4 (indeed the performance of most NorthStar funds) did not warrant the fees defendants
      5 sought to charge. See Exhibit 6. In fact, when boasting about the “positive”
      6 environment for retail capital raising, defendants omitted the material fact that
      7 NorthStar/RXR was struggling to raise capital because its returns had been less than a
      8 10-year Treasury note, which was yielding around 2.4%. With these negligible
      9 returns, fees as high as 11.25% during the quarter (in addition to acquisition and
     10 disposition fees that could total up to 1% for debt and 2.25% for property), and a
     11 fundraising total that represented less than 1% of the $1.5 billion that NSAM
     12 projected in November 2016, and less than 1% of the $2 billion fundraising
     13 assumption, defendants’ statements created a misleading impression about the state of
     14 CLNS’s retail IM business.
     15            80.        Defendants’ statements during the earnings call forecasting a 2017 Core
     16 FFO range of $1.40 to $1.58 do not qualify for safe harbor protection. The PSLRA’s
     17 safe harbor applies to oral forward-looking statements only if:
     18            (A) the oral forward-looking statement is accompanied by a cautionary
     19            statement –
     20                       (i) that the particular oral statement is a forward-looking
     21            statement; and
     22                       (ii) that the actual results might differ materially from those
     23            projected in the forward-looking statement; and
     24            (B) if –
     25                       (i) the oral forward-looking statement is accompanied by an oral
     26            statement that additional information concerning factors that could cause
     27            actual results to materially differ from those in the forward-looking
     28
                                                        - 38 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 42 of 112 Page ID #:3670




      1            statement is contained in a readily available written document, or portion
      2            thereof;
      3                       (ii) the accompanying oral statement referred to in clause (i)
      4            identifies the document, or portion thereof, that contains the additional
      5            information about those factors relating to the forward-looking
      6            statement; and
      7                       (iii) the information contained in that written document is a
      8            cautionary statement that satisfies the standard established in paragraph
      9            (1)(A).
     10 15 U.S.C. §78u-5(c)(2). Courts hold that vaguely referring investors to SEC filings is
     11 insufficient to invoke the safe harbor. In re Apple Comput., Inc. Sec. Litig., 2003 WL
     12 26111982, at *2 (N.D. Cal. Aug. 13, 2003) (referring generally to “Apple’s SEC
     13 filings” was insufficient as it “‘identifies’ no specific documents or page numbers or
     14 even a date on which the relevant documents were filed”); Lomingkit v. Apollo Educ.
     15 Grp. Inc., 2017 WL 633148, at *18 (D. Ariz. Feb. 16, 2017) (“vaguely refer[ing]
     16 investors to ‘ICC filings’” insufficient).
     17            81.        The introductory comments to CLNS’s 4Q 2016 earnings call explained
     18 that: “Potential risks and uncertainties that could cause the Company’s business and
     19 financial results to differ materially from these forward-looking statements are
     20 described in the Company’s periodic reports filed with the SEC from time to time.”
     21 This tepid language, which was the boilerplate introduction used for every earnings
     22 call, failed to “identif[y] the document, or portion thereof, that contains the additional
     23 information about those factors relating to the forward-looking statement” as the
     24 statute requires. 15 U.S.C. §78u-5(c)(2)(B)(ii). Any forward-looking statement made
     25 during the call thus does not qualify for safe harbor protection as CLNS failed to
     26 satisfy the statute’s express requirements.
     27            82.        Even if CLNS had “identifie[d] the document, or portion thereof, that
     28 contains the additional information about those factors relating to the forward-looking
                                                       - 39 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 43 of 112 Page ID #:3671




      1 statement,” any cautionary language referenced would not invoke the safe harbor.
      2 Indeed, the Ninth Circuit holds that “[w]here a forward-looking statement is
      3 accompanied by a non-forward-looking factual statement that supports the forward-
      4 looking statement, cautionary language must be understood in the light of the non-
      5 forward-looking statement” and that “[i]f the non-forward-looking statement is
      6 materially false or misleading, it is likely that no cautionary language – short of an
      7 outright admission of the false or misleading nature of the non-forward-looking
      8 statement – would be ‘sufficiently meaningful’ to qualify the statement for the safe
      9 harbor.” In re Quality Sys. Sec. Litig., 865 F.3d 1130, 1146-47 (9th Cir. 2017).
     10 Defendant Saltzman’s statement during the earnings call forecasting 2017 Core FFO
     11 at a range between $1.40 to $1.58 was supported by his accompanying discussion
     12 about CLNS experiencing purported “momentum” in retail IM fundraising where the
     13 “the tide appears to have turned for both institutional and retail placements” and
     14 where “the environment is as positive as it is,” which were false and misleading for
     15 the reasons alleged at ¶¶78-79. Any cautionary language in the unidentified “periodic
     16 reports filed with the SEC from time to time” was thus not “‘sufficiently meaningful’
     17 to qualify the statement for the safe harbor” since it was not accompanied by “an
     18 outright admission of the false or misleading nature of the[se] non-forward-looking
     19 statement[s].” Quality Sys., 865 F.3d at 1146-47. In any event, the cautionary
     20 language contained in CLNS’s periodic reports did not “‘relate directly to that to
     21 which plaintiffs claim to have been misled’” for the reasons alleged supra at ¶95. See
     22 Atossa Genetics, 868 F.3d at 798.
     23            83.        Defendant Saltzman’s statements that the Company’s guidance “assumes
     24 $2 billion of new fundraising in 2017” and “so yes, there is a mix of institutional and
     25 retail” in that assumption are admissions by Saltzman that he knew that retail IM
     26 fundraising was a substantive component of guidance that mattered to analysts and the
     27 market. And, by purposely concealing the relative mix of institutional and retail IM
     28 fundraising while speaking about the $2 billion fundraising assumption, Saltzman
                                                       - 40 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 44 of 112 Page ID #:3672




      1 intentionally misled investors and thus acted with scienter. Indeed, investors did not
      2 know that CLNS could not achieve even the low end of the guidance range if
      3 institutional IM fundraising was the primary source of incremental IM funds, as
      4 CLNS’s 2017 actual results reveal was the case. CLNS achieved the $2 billion
      5 fundraising assumption in 2017 with a ratio of a 10-to-1 mix of institutional to retail
      6 funds and missed guidance by an extraordinary $145 million. The size of this miss in
      7 combination with the $2 billion fundraising figure (91% of which was institutional IM
      8 funds), confirms that incremental retail IM fundraising was a critical component of
      9 guidance, a fact which Saltzman’s comments show he knew. See Novak, 216 F.3d at
     10 312-13 (“significant write-off of inventory directly following the Class Period . . .
     11 tends to support the plaintiffs’ contention that inventory was seriously overvalued at
     12 the time the purportedly misleading statements [during the Class Period] were made”).
     13            84.        The circumstances surrounding the merger confirm that defendant
     14 Saltzman also knew that the NorthStar entities would not contribute to the 33%-50%
     15 growth figures that CLNS’s Core FFO guidance required without substantial retail IM
     16 fundraising. Indeed, he participated in the earnings call where defendant Tangen, as
     17 alleged below, explained that CLNS would “no longer use fair value accounting for
     18 certain legacy NRF assets,” which eliminated a $197 million adjustment in 2015 and
     19 $186 million adjustment in 2016 used by NRF to convert losses into positive CAD.
     20 Combined with NRF’s negative 40% CAD growth in 2016, NSAM’s 0.9% CAD
     21 growth in 2016, and NSAM’s loss of its $186 million management agreement with
     22 NRF, Saltzman knew that Core FFO guidance was unattainable given the state of
     23 retail IM fundraising and therefore acted with scienter when issuing guidance.
     24            85.        Defendant Tangen, who was also involved in issuing the press release
     25 that identified him as the primary investor contact, had actual knowledge that CLNS’s
     26 Core FFO guidance depended on a substantial contribution from incremental retail IM
     27 funds and thus lacked a reasonable basis. In fact, he participated in the March 1, 2017
     28 earnings call where defendant Saltzman admitted that guidance depended on retail IM
                                                       - 41 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 45 of 112 Page ID #:3673




      1 fundraising but refused to identify the required mix. He also revealed his knowledge
      2 that guidance was unattainable by explaining that NRF’s Fair Value Adjustment
      3 affected CLNS’s guidance:
      4            The new guidance is based on a new core FFO definition . . . .
      5                                           *     *      *
      6            [Specifically,] core FFO does not add back provisions for loan losses
      7            [and] Colony NorthStar will no longer use fair value accounting for
      8            certain legacy NRF assets.
      9            86.        As with defendant Saltzman, defendant Tangen’s knowledge of NRF’s
     10 negative 40% CAD growth in 2016, its loss of the Fair Value Adjustment, NSAM’s
     11 0.9% CAD growth in 2016, and its loss of the $186 million NRF management
     12 agreement, combined with these statements revealing his knowledge, demonstrates
     13 that Tangen knew that Core FFO guidance was unattainable given the state of retail
     14 IM fundraising and thus acted with scienter. In re SmarTalk Teleservices, Inc. Sec.
     15 Litig., 124 F. Supp. 2d 527, 543 (S.D. Ohio 2000) (“[A] high ranking company
     16 official cannot sit quietly at a conference with analysts, knowing that another official
     17 is making false statements and hope to escape liability for those statements. If nothing
     18 else, the former official is at fault for a material omission in failing to correct such
     19 statements in that context.”); Meyer v. Concordia Int’l Corp., 2017 WL 4083603, at
     20 *9 (S.D.N.Y. July 28, 2017) (same).
     21            87.        Defendant Saltzman also knew or recklessly disregarded that his
     22 statements that CLNS presently was experiencing “momentum” in retail IM
     23 fundraising where the “the tide appears to have turned for both institutional and retail
     24 placements” and where “the environment is as positive as it is” were false and
     25 misleading. As he knew from reporting CLNS’s fundraising results and his direct
     26 involvement with the funds, the fundraising environment was the opposite of what he
     27 described because the fees the funds sought to charge far exceeded the returns that
     28 those funds were generating. It was Saltzman’s responsibility to know these facts. He
                                                      - 42 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 46 of 112 Page ID #:3674




      1 certified pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) that CLNS had
      2 sufficient disclosure controls in place “to ensure that material information relating to
      3 [CLNS], including its consolidated subsidiaries, [was] made known to us by others
      4 within those entities.” And consistent with this responsibility, he admitted during
      5 CLNS’s 1Q 2017 earnings call that “investment management fundraising across both
      6 our institutional and retail platforms” was a “top strategic priorit[y]” on which “we
      7 have focused” “[s]ince the January merger closing.” At the same time, he was
      8 identified by name as one of the “key personnel” on whom the success of the funds
      9 depended.10 Saltzman made these statements with scienter.
     10            88.        Defendant Tangen also knew or recklessly disregarded that defendant
     11 Saltzman’s statements that CLNS presently was experiencing “momentum” in retail
     12 IM fundraising where the “the tide appears to have turned for both institutional and
     13 retail placements” and where “the environment is as positive as it is,” which were
     14 made during an earnings call in which he participated, were false and misleading.
     15 Like Saltzman, Tangen knew from reporting CLNS’s fundraising results and his direct
     16 involvement with the funds that the fundraising environment was the opposite of what
     17 Saltzman described because the fees the funds sought to charge far exceeded the
     18 returns that those funds were generating. And like Saltzman, it was also Tangen’s
     19 responsibility to know these facts. He certified pursuant to SOX that CLNS had
     20 sufficient disclosure controls in place “to ensure that material information relating to
     21 [CLNS], including its consolidated subsidiaries, [was] made known to us by others
     22 within those entities.” And consistent with this responsibility, Saltzman admitted
     23 during CLNS’s 1Q 2017 earnings call that “investment management fundraising
     24 across both our institutional and retail platforms” was a “top strategic priorit[y]” on
     25   10
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
        depends to a significant degree upon the contributions of key personnel of our
     26 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
        [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
     27 extent, upon the continued services of key personnel of our Co-sponsors, such as
        Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
     28
                                                      - 43 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 47 of 112 Page ID #:3675




      1 which “we have focused” “[s]ince the January merger closing.” Saltzman’s statement
      2 that the collective “we” had focused on “investment management fundraising across
      3 both our institutional and retail platforms” as a “top strategic priorit[y]” “[s]ince the
      4 January merger closing” implicates CLNS’s upper management, including Tangen.
      5 Tangen was also identified by name as “key personnel” on which the success of the
      6 funds depended.11 Given these facts, Tangen knew or recklessly disregarded that
      7 Saltzman’s statements were false and misleading and acted with scienter by not
      8 correcting those statements. SmarTalk Teleservices, 124 F. Supp. 2d at 543 (“[A]
      9 high ranking company official cannot sit quietly at a conference with analysts,
     10 knowing that another official is making false statements and hope to escape liability
     11 for those statements. If nothing else, the former official is at fault for a material
     12 omission in failing to correct such statements in that context.”); Meyer, 2017 WL
     13 4083603, at *9 (same).
     14            89.        On the same day that defendants announced the Company’s 4Q 2016
     15 standalone financial results and post-merger update, February 28, 2017, the Company
     16 also filed with the SEC its annual report on Form 10-K for the fiscal year ended
     17 December 31, 2016 (the “2016 10-K”), which was signed by defendants Saltzman,
     18 Tangen, and Hamamoto. The 2016 10-K included the standalone financial results of
     19 the pre-merger entities and included five core strategic real estate segments of the
     20 newly formed CLNS: (1) Healthcare; (2) Light Industrial; (3) Hospitality; (4) Other
     21 Equity and Debt; and (5) Investment Management.
     22            90.        Presented in the 2016 10-K were the historical financial results and
     23 capital-raising details of NSAM. For example, the 2016 10-K included a summary
     24 table of the Retail Companies, which included their capital-raise activity and
     25   11
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
        depends to a significant degree upon the contributions of key personnel of our
     26 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
        [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
     27 extent, upon the continued services of key personnel of our Co-sponsors, such as
        Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
     28
                                                       - 44 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 48 of 112 Page ID #:3676




      1 investments up through February 23, 2017. The table detailed that only two of the
      2 Retail Companies, NorthStar/RXR and the NorthStar Capital Income Fund, had a
      3 current active offering. The table also included a representation that “Colony
      4 NorthStar expects [NorthStar/RXR’s] capital raise to accelerate in 2017” and further
      5 noted that CLNS expected a third Retail Company with a total offering amount of
      6 $1 billion, NorthStar/Townsend, to become active and “begin raising capital from
      7 third parties in the first half of 2017.”
      8            91.        The 2016 10-K also referenced the potential for a conflict of interest
      9 involving Townsend in its section on Risk Factors:
     10                       In addition, subject to compliance with Investment Advisers Act
     11            rules, we may allow our managed vehicle to enter into principal
     12            transactions with us or cross-transactions with other managed vehicles or
     13            strategic vehicles. For certain cross-transactions, we may receive a fee
     14            from the managed company and conflicts may exist. If our interests and
     15            those of the 84% interest in Townsend Holdings, LLC that NSAM
     16            acquired on January 29, 2016, or Townsend, or our managed vehicles are
     17            not aligned, we may face conflicts of interests that result in action or
     18            inaction that is detrimental to us, our managed vehicles, our strategic
     19            partnerships or our joint ventures.
     20            92.        Defendants’ statements about CLNS’s capital fundraising, including that
     21 NorthStar/RXR’s capital raising would “accelerate” in 2017, were false and/or
     22 misleading. Defendants had no reasonable basis to believe that NorthStar/RXR’s
     23 capital raise would accelerate in any material amount. Defendants were charging
     24 investors extremely high fees (up to 11%, including 10% in sales-related commissions
     25 and fees even after defendants cut their fees in February 2017 and eliminated
     26 acquisition and disposition fees) for a fund that had been producing returns lower than
     27 a 10-year Treasury note, which at the time was 2.4%. As defendants knew from
     28 CLNS’s fundraising totals, investors and their financial advisers were largely
                                                        - 45 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 49 of 112 Page ID #:3677




      1 unwilling to pay the fees CLNS was demanding under these circumstances. In fact, it
      2 was for this reason that retail fundraising was anemic. Despite having fundraised for
      3 nine months, NorthStar/RXR’s cumulative capital raise from third parties had only
      4 reached approximately $8.5 million through 4Q 2016, less than 0.5% of its Offering
      5 Amount, less than 1% of the projected $1.5 billion that NSAM expected in November
      6 2016, and less than 1% of defendants’ $2 billion fundraising assumption. By omitting
      7 these material facts, defendants created a misleading impression about the state of the
      8 retail IM business.
      9            93.        Defendants’ statement in the table that the NorthStar/Townsend offering
     10 was expected to start raising capital in the first half of 2017 omitted a material fact
     11 making the statement false and misleading, and its statements about Townsend that
     12 “conflicts may exist” and “we may face conflicts of interests that result in action or
     13 inaction” were simply false. As CLNS would reveal months later in its September
     14 2017 press release announcing the Townsend sale to Aon plc, “by the closing of the
     15 Colony Capital/NorthStar merger in January of this year, it became clear that the
     16 market perceived a conflict with Colony’s institutional investment management
     17 business,” requiring CLNS to sell a business that had represented over 60% of
     18 NSAM’s AUM. Defendants thus knew about the conflict in January 2017 – over four
     19 weeks before they made the false statement – and, importantly, knew Townsend
     20 would be put up for sale when they filed the 2016 10-K: CLNS’s 1Q 2017 Form 10-Q
     21 acknowledged that the entire Townsend business was “held for sale” at March 31,
     22 2017, the same quarter in which CLNS filed the 2016 10-K. The 2016 10-K did not,
     23 however, mention the conflict or the imminent sale.                 Defendants’ statements
     24 describing the conflicts of interest and resulting “action or inaction” as merely
     25 potential when they had already come to fruition were admittedly false. Mauss v.
     26 Nuvavsive, Inc., 2015 WL 10857519, at *15 (S.D. Cal. Aug. 28, 2015) (“‘The doctrine
     27 of bespeaks caution provides no protection to someone who warns his hiking
     28 companion to walk slowly because there might be a ditch ahead when he knows with
                                                        - 46 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 50 of 112 Page ID #:3678




      1 near certainty that the Grand Canyon lies one foot away.’”) (quoting In re Prudential
      2 Sec. Inc. Ltd. P’ships Litig., 930 F. Supp. 68, 72 (S.D.N.Y. 1996)). And CLNS’s
      3 statement that it expected the NorthStar/Townsend fund to “begin raising capital from
      4 third parties in the first half of 2017” thus misled investors. Without knowing about
      5 this conflict, investors were unable to accurately assess the actual impact of the
      6 NorthStar/Townsend capital raise on CLNS’s business and financial prospects and did
      7 not know that CLNS would be losing an important part of its business.
      8            94.        Defendants’ statements in the 2016 10-K that they expected
      9 NorthStar/Townsend to “begin raising capital from third parties in the first half of
     10 2017” and that “Colony NorthStar expects [NorthStar/RXR’s] capital raise to
     11 accelerate in 2017” do not qualify for safe harbor protection. The PSLRA’s safe
     12 harbor applies only if “the forward-looking statement is – (i) identified as a forward-
     13 looking statement, and is accompanied by meaningful cautionary statements
     14 identifying important factors that could cause actual results to differ materially from
     15 those in the forward-looking statement.” 15 U.S.C. §78u-5(c)(1)(A)(i). The Ninth
     16 Circuit holds that “[w]e measure the protective function of forward-looking cautionary
     17 language using the ‘bespeaks caution’ doctrine” which “‘provides a mechanism by
     18 which a court can rule as a matter of law . . . that defendants’ forward-looking
     19 representations contained enough cautionary language or risk disclosure to protect the
     20 defendant against claims of securities fraud.’” Atossa Genetics, 868 F.3d at 798
     21 (quoting Worlds of Wonder, 35 F.3d at 1413). For the doctrine to apply, “[t]here must
     22 be sufficient cautionary language or risk disclosure such that reasonable minds could
     23 not disagree that the challenged statements were not misleading.’” Id. (quoting Livid
     24 Holdings, 416 F.3d at 947). “To meet this standard, ‘the language bespeaking caution
     25 [must] relate directly to that to which plaintiffs claim to have been misled.’” Id.
     26 (quoting Worlds of Wonder, 35 F.3d at 1415) (alteration in original).
     27
     28
                                                   - 47 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 51 of 112 Page ID #:3679




      1            95.        CLNS’s 2016 10-K explained that “[t]he following factors, among others,
      2 could cause actual results and future events to differ materially from those set forth or
      3 contemplated in the forward-looking statements:
      4            •          the market, economic and environmental conditions in the
      5                       industrial real estate, single-family rental, healthcare, commercial
      6                       real estate debt and equity, investment management and
      7                       hospitality sectors; [the “Market, Economic, and Environmental
      8                       Conditions Warning”];
      9            •          any decrease in our net income and funds from operations as a
     10                       result of the Mergers (as defined in Item 1. - Business), or our
     11                       other acquisition activity [the “Mergers & Acquisitions
     12                       Warning”];
     13            •          our ability to manage and integrate following the Mergers and our
     14                       other acquisitions effectively and maintain consistent standards
     15                       and controls and realize the anticipated benefits of the acquisitions
     16                       [the “Managing Mergers & Acquisitions Warning”];
     17            •          our exposure to risks to which we have not historically been
     18                       exposed, including liabilities with respect to the assets acquired
     19                       through the Mergers and our other acquisitions [the “Liabilities
     20                       From Mergers & Acquisitions Warning”];
     21            •          our business and investment strategy, including the ability of the
     22                       businesses in which we have a significant investment to execute
     23                       their business strategies [the “Business Strategy Warning”];
     24            •          our ability to grow our business by raising capital for the
     25                       companies that we manage [the “Raising Capital Warning”];
     26            •          the ability to realize substantial efficiencies and synergies as well
     27                       as anticipated strategic and financial benefits, and the impact of
     28
                                                          - 48 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 52 of 112 Page ID #:3680




      1                       legislative, regulatory and competitive changes [the “Synergies &
      2                       Legislative, Regulatory, and Competitive Changes Warning”];
      3            •          performance of our investments relative to our expectations and
      4                       the impact on our actual return on invested equity, as well as the
      5                       cash provided by these investments and available for distribution
      6                       [the “Investment Performance Warning”];
      7            •          the impact of adverse conditions affecting a specific asset class in
      8                       which we have investments [the “Adverse Conditions Warning”];
      9            •          the impact of economic conditions on third parties on which we
     10                       rely [the “Economic Conditions on Third Parties Warning”];
     11            •          adverse domestic or international economic conditions and the
     12                       impact on the commercial real estate or real-estate related
     13                       industries [the “Economic Conditions Warning”];
     14            •          actions, initiatives and policies of the U.S. and non-U.S.
     15                       governments and changes to U.S. or non-U.S. government policies
     16                       and the execution and impact of these actions, initiatives and
     17                       policies [the “Government Warning”];
     18            •          our ability to obtain and maintain financing arrangements,
     19                       including securitizations [the “Financing Warning”];
     20            •          the availability of attractive investment opportunities [the
     21                       “Investment Opportunities Warning”];
     22            •          our ability to satisfy and manage our capital requirements [the
     23                       “Capital Requirements Warning”];
     24            •          the general volatility of the securities markets in which we
     25                       participate [the “Securities Market Volatility Warning”];
     26            •          changes in interest rates and the market value of our target assets
     27                       [the “Interest Rate Warning”];
     28
                                                         - 49 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 53 of 112 Page ID #:3681




      1            •          our ability to maintain our qualification as a real estate investment
      2                       trust for U.S. federal income tax purposes [the “REIT Warning”];
      3            •          our ability to maintain our exemption from registration as an
      4                       investment company under the Investment Company Act of 1940,
      5                       as amended [the “Investment Company Exemption Warning”];
      6            •          the availability of qualified personnel [the “Qualified Personnel
      7                       Warning”]; and
      8            •          our understanding of our competition [the “Understanding
      9                       Competition Warning”].”
     10            96.        These cautions were required to, but did not, “‘relate directly to that to
     11 which plaintiffs claim to have been misled.’” Atossa Genetics, 868 F.3d at 798. The
     12 Mergers & Acquisitions Warning, the Managing Mergers & Acquisitions Warning,
     13 the Liabilities From Mergers & Acquisitions Warning, the Business Strategy Warning,
     14 the Raising Capital Warning, the Synergies & Legislative, Regulatory, and
     15 Competitive Changes Warning, the Investment Performance Warning, the Adverse
     16 Conditions Warning, the Economic Conditions on Third Parties Warning, the
     17 Economic Conditions Warning, the Government Warning, the Financing Warning, the
     18 Investment Opportunities Warning, the Capital Requirements Warning, the Securities
     19 Market Volatility Warning, the Interest Rate Warning, the REIT Warning, the
     20 Investment Company Exemption Warning, the Qualified Personnel Warning, and the
     21 Understanding Competition Warning spoke to completely different aspects of CLNS’s
     22 business. And while the Market, Economic, and Environmental Conditions Warning
     23 listed unidentified market, economic, and environmental conditions and superficially
     24 addressed the investment-management sector, it said nothing about an actual, existing
     25 conflict of interest between Townsend and Colony’s legacy institutional IM business,
     26 the imminent sale of Townsend, or a lack of retail fundraising because of the
     27 underlying funds’ fees and performance, which are the relevant truths that defendants
     28 concealed in the 2016 10-K. These warnings did not relate directly to that which
                                                          - 50 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 54 of 112 Page ID #:3682




      1 plaintiff claims to have been misled such that reasonable minds could not disagree that
      2 the challenged statements were not misleading. In fact, the only warning in CLNS’s
      3 2016 10-K that addressed the Townsend conflict was false and misleading and thus
      4 cannot qualify as a meaningful caution for purposes of the safe harbor application.
      5 See Quality Sys., 865 F.3d at 1146-47 (“If the non-forward-looking statement is
      6 materially false or misleading, it is likely that no cautionary language – short of an
      7 outright admission of the false or misleading nature of the non-forward-looking
      8 statement – would be ‘sufficiently meaningful’ to qualify the statement for the safe
      9 harbor.”).
     10            97.        Defendant Saltzman knew that the statements in the 2016 10-K (which he
     11 signed) that he expected NorthStar/Townsend to “begin raising capital from third
     12 parties in the first half of 2017” and his warnings about potential conflicts of interest
     13 involving Townsend, were false and misleading. In CLNS’s September 1, 2017 press
     14 release announcing the sale of Townsend to Aon, Saltzman admitted that he had
     15 known about the conflict in January 2017, explaining that “Townsend is a terrific non-
     16 core legacy NorthStar business, but by the closing of the Colony Capital/NorthStar
     17 merger in January of this year, it became clear that the market perceived a conflict
     18 with Colony’s institutional investment management business.” And the Townsend
     19 business was “held for sale” at March 31, 2017, the same quarter in which Saltzman
     20 discussed CLNS’s results during its earnings call and filed and signed the 2016 10-K
     21 with the SEC. Saltzman was obviously aware of these material facts and Townsend’s
     22 imminent sale when he signed the 2016 10-K. In fact, he followed these conflicts
     23 closely. He even met with defendant Hamamoto in March 2016 and discussed
     24 conflicts-of-interest concerns arising from the potential merger, as confirmed in the
     25 jointly filed merger proxy statement.
     26            98.        Defendant Saltzman also knew that the statement in the 2016 10-K that
     27 CLNS expected that NorthStar/RXR’s capital raise would “accelerate in 2017” was
     28 false and misleading. In fact, there was no basis for that statement. As he knew from
                                                       - 51 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 55 of 112 Page ID #:3683




      1 reporting CLNS’s fundraising results and from his direct involvement with the funds,
      2 there was no basis to believe that fundraising in NorthStar/RXR would accelerate
      3 given that the fees that NorthStar/RXR sought to charge far exceeded the returns that
      4 any of CLNS’s funds were generating. And it was Saltzman’s responsibility to know
      5 these facts. He certified pursuant to SOX that CLNS had sufficient disclosure controls
      6 in place “to ensure that material information relating to [CLNS], including its
      7 consolidated subsidiaries, [was] made known to us by others within those entities” and
      8 consistent with this responsibility, he acknowledged during CLNS’s 1Q 2017 earnings
      9 call that “investment management fundraising across both our institutional and retail
     10 platforms” was a “top strategic priorit[y]” on which “we have focused” “[s]ince the
     11 January merger closing.” He was also identified by name as among “key personnel”
     12 at the underlying funds and would undoubtedly have known about the funds’ fees and
     13 performance. 12 Saltzman was thus clearly aware that the statement about expecting
     14 accelerated fundraising at NorthStar/RXR lacked a reasonable basis, and thus acted
     15 with scienter when signing the 2016 10-K without their disclosure.
     16            99.        Defendant Tangen also knew that the statement in the 2016 10-K (which
     17 he signed) that he expected NorthStar/Townsend to “begin raising capital from third
     18 parties in the first half of 2017” and his warnings about potential conflicts of interest
     19 involving Townsend were both false and misleading. In CLNS’s September 1, 2017
     20 press release announcing the Townsend sale to Aon, defendant Saltzman admitted that
     21 it “became clear” in January that “the market perceived a conflict with Colony’s
     22 institutional investment management business.” Saltzman was not speaking just about
     23 himself but instead about the collective CLNS, which included Tangen. And like with
     24 Saltzman, the Townsend business was “held for sale” at March 31, 2017, the same
     25   12
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
        depends to a significant degree upon the contributions of key personnel of our
     26 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
        [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
     27 extent, upon the continued services of key personnel of our Co-sponsors, such as
        Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
     28
                                                       - 52 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 56 of 112 Page ID #:3684




      1 quarter in which Tangen discussed CLNS’s results during its earnings call and filed
      2 and signed the 2016 10-K with the SEC. In addition, as CFO responsible for CLNS’s
      3 financial reporting, Tangen would undoubtedly have known about the Townsend
      4 conflict, its imminent sale, and NorthStar/RXR’s anemic fundraising performance
      5 when he signed the 2016 10-K. Indeed, Tangen in CLNS’s 2016 10-K certified
      6 pursuant to SOX that CLNS had sufficient disclosure controls in place “to ensure that
      7 material information relating to [CLNS], including its consolidated subsidiaries, [was]
      8 made known to us by others within those entities.” Saltzman’s statement that the
      9 collective “we” had focused on “investment management fundraising across both our
     10 institutional and retail platforms” as a “top strategic priorit[y]” “[s]ince the January
     11 merger closing” implicates CLNS’s management, including Tangen, and leaves little
     12 doubt that Tangen was aware of these material facts when signing the 2016 10-K. The
     13 loss of $66 million in fees and $14 billion in AUM would not have gone unnoticed by
     14 Tangen, especially given Saltzman’s acknowledgment that CLNS management was
     15 focused on the IM business as well as the funds, where Tangen was identified by
     16 name as a “key personnel.” 13 Tangen was clearly aware of these material and omitted
     17 facts and acted with scienter when signing the 2016 10-K without their disclosure.
     18            100. Defendant Tangen also knew that the statement in the 2016 10-K that
     19 CLNS expected that NorthStar/RXR’s capital raise would “accelerate in 2017” was
     20 false and misleading. Like with defendant Saltzman, there was no basis for that
     21 statement. As Tangen knew from reporting CLNS’s fundraising results and from his
     22 direct involvement with the funds, there was no basis to believe that fundraising in
     23 NorthStar/RXR would accelerate given that the fees that NorthStar/RXR sought to
     24 charge far exceeded the returns that any of CLNS’s funds were generating. And like
     25   13
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
        depends to a significant degree upon the contributions of key personnel of our
     26 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
        [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
     27 extent, upon the continued services of key personnel of our Co-sponsors, such as
        Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
     28
                                                 - 53 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 57 of 112 Page ID #:3685




      1 with Saltzman, it was Tangen’s responsibility to know these facts. He certified
      2 pursuant to SOX that CLNS had sufficient disclosure controls in place “to ensure that
      3 material information relating to [CLNS], including its consolidated subsidiaries, [was]
      4 made known to us by others within those entities.” And consistent with this
      5 responsibility, Saltzman acknowledged during CLNS’s 1Q 2017 earnings call that
      6 “investment management fundraising across both our institutional and retail
      7 platforms” was a “top strategic priorit[y]” on which “we have focused” “[s]ince the
      8 January merger closing.” Saltzman’s statement that the collective “we” had focused
      9 on “investment management fundraising across both our institutional and retail
     10 platforms” as a “top strategic priorit[y]” “[s]ince the January merger closing”
     11 implicates CLNS’s management, including Tangen. Tangen was also identified by
     12 name as “key personnel” at the underlying funds and would undoubtedly have known
     13 about the funds’ fees and performance. 14 Saltzman was thus clearly aware that the
     14 statement about expecting accelerated fundraising at NorthStar/RXR lacked a
     15 reasonable basis and acted with scienter when signing the 2016 10-K.
     16            101. Defendant Hamamoto also knew that the statement in the 2016 10-K
     17 (which he signed) that he expected NorthStar/Townsend to “begin raising capital from
     18 third parties in the first half of 2017” and his warnings about potential conflicts of
     19 interest involving Townsend were false and misleading, and thus signed the 2016
     20 10-K with scienter. As disclosed in the jointly filed merger proxy statement, both
     21 Hamamoto and defendant Saltzman met in March of 2016 and discussed conflicts-of-
     22 interest concerns arising from the potential merger. Indeed, as NSAM’s Executive
     23 Chairman when it acquired its majority stake in Townsend and as the chief architect of
     24 the NorthStar entities’ merger with Colony, Hamamoto was keenly aware of the
     25   14
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
        depends to a significant degree upon the contributions of key personnel of our
     26 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
        [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
     27 extent, upon the continued services of key personnel of our Co-sponsors, such as
        Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
     28
                                                 - 54 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 58 of 112 Page ID #:3686




      1 conflict that would force CLNS to jettison Townsend once the merger was
      2 consummated. Further, in CLNS’s September 1, 2017 press release announcing the
      3 Townsend sale to Aon, Saltzman admitted that it “became clear” in January that “the
      4 market perceived a conflict with Colony’s institutional investment management
      5 business.” Saltzman was not speaking just about himself but instead about the
      6 collective CLNS, which included Hamamoto. And like with Saltzman, the Townsend
      7 business was “held for sale” at March 31, 2017, the same quarter in which Hamamoto
      8 filed and signed the 2016 10-K with the SEC.
      9            102. Defendant Hamamoto also knew that the statement in the 2016 10-K that
     10 CLNS expected that NorthStar/RXR’s capital raise would “accelerate in 2017” was
     11 false and misleading. As NSAM’s Executive Chairman, Hamamoto was well aware
     12 of NorthStar/RXR’s actual fundraising results, including that it had raised a mere $8.5
     13 million through 4Q 2016 – less than 0.5% of its Offering Amount after nine months –
     14 because NSAM was charging investors exorbitantly high fees for a fund that had
     15 produced returns lower than a 10-year Treasury note. And like with defendants
     16 Saltzman and Tangen, Hamamoto was focusing on retail IM fundraising efforts.
     17 Saltzman’s statement that the collective “we” had focused on “investment
     18 management fundraising across both our institutional and retail platforms” as a “top
     19 strategic priorit[y]” “[s]ince the January merger closing” implicates CLNS’s
     20 management, including Hamamoto. Hamamoto was also identified by name as a “key
     21 personnel” for the underlying funds and was therefore in a position to know about
     22 fees, performance, and fundraising.15 Hamamoto was thus clearly aware that the
     23 statement about expecting accelerated fundraising at NorthStar/RXR lacked a
     24 reasonable basis and acted with scienter when signing the 2016 10-K.
     25   15
           NorthStar/RXR’s Form 10-K dated March 21, 2017 reported that “[o]ur success
     26 depends to a significant degree upon the contributions of key personnel of our
        Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
     27 [and] Tangen.” It also reported that “[o]ur future success depends, to a significant
        extent, upon the continued services of key personnel of our Co-sponsors, such as
     28 Messrs. . . . Hamamoto, . . . Saltzman, [and] Tangen.”
                                                  - 55 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 59 of 112 Page ID #:3687




      1                       2.   False and Misleading Statements When Reporting
                                   CLNS’s First Quarter Results
      2
                   103. On May 9, 2017, CLNS issued a press release and filed a Form 8-K,
      3
          which was signed by defendant Tangen, announcing its 1Q 2017 financial results.
      4
          The Company reported Core FFO for the quarter of $173.1 million, or $0.31 per share,
      5
          tracking to 11% below the low point and 21% below the high point of the 2017 Core
      6
          FFO guidance – an inauspicious performance, given that these were CLNS’s first
      7
          combined post-merger financial results. In the press release, defendant Saltzman
      8
          reassured investors that “[w]e remain on track to achieve our 2017 full year goals for
      9
          Core FFO including synergies, new investor client capital formation, and
     10
          simplification; notwithstanding some seasonal and other timing related performance
     11
          differences in the first quarter.”
     12
                   104. Defendant Saltzman’s statement that CLNS “remain[ed] on track to
     13
          achieve our 2017 full year goals for Core FFO” was false and misleading. The sheer
     14
          number of shares issued and outstanding, combined with the revised Core FFO
     15
          calculation that eliminated the very adjustments that NRF used to inflate CAD, along
     16
          with the business conditions of the three merged entities – including the low and
     17
          nonexistent CAD and Core FFO growth rates as alleged at ¶66 – made the guidance
     18
          hurdle insurmountable and any claim to be “on track” to meet guidance false and
     19
          misleading. The Core FFO results for the quarter, at $0.31 per share, proved that
     20
          neither NRF nor NSAM would produce in a manner to contribute to the 33%-50%
     21
          growth CLNS’s guidance required. On a straight-line basis, CLNS was not “on track
     22
          to achieve [its] 2017 full year goals for Core FFO”; it was actually tracking to miss the
     23
          bottom end of the guidance range by $0.16 per share (11%) and the top end by $0.34
     24
          per share (21%). To the extent defendants were describing the current state of the
     25
          business, they knew those statements were false or misleading. CLNS was certainly
     26
          not on track to meet guidance. It had dug a $0.04 hole to guidance with poor first
     27
          quarter results and now needed even stronger growth from these low-growth and, in
     28
                                                   - 56 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 60 of 112 Page ID #:3688




      1 the case of NRF, no-growth businesses. And the prospect of recouping lost ground to
      2 guidance was unrealistic. Defendants had liquidated approximately half of NRF’s real
      3 estate assets, were continuing to liquidate assets as they were “running for the exit” on
      4 NRF’s primary businesses, and were experiencing nearly nonexistent retail IM
      5 fundraising results at NSAM, which had lost the $186 million NRF Management
      6 Agreement and faced the imminent sale of Townsend. To the extent defendants were
      7 projecting the future, they simply had no reasonable basis for the same reasons.
      8 Indeed, these results confirmed that the legacy NorthStar entities would not contribute
      9 sufficiently for CLNS to meet its guidance range.
     10            105. Defendants’ statements in CLNS’s May 9, 2017 press release that “[w]e
     11 remain on track to achieve our 2017 full year goals for Core FFO” do not qualify for
     12 safe harbor protection. The PSLRA’s safe harbor applies only if “the forward-looking
     13 statement is – (i) identified as a forward-looking statement, and is accompanied by
     14 meaningful cautionary statements identifying important factors that could cause actual
     15 results to differ materially from those in the forward looking statement . . . .” 15
     16 U.S.C. §78u-5(c)(1)(A)(i). The Ninth Circuit holds that “[w]e measure the protective
     17 function of forward-looking cautionary language using the ‘bespeaks caution’
     18 doctrine” which “‘provides a mechanism by which a court can rule as a matter of law
     19 . . . that defendants’ forward-looking representations contained enough cautionary
     20 language or risk disclosure to protect the defendant against claims of securities
     21 fraud.’” Atossa Genetics, 868 F.3d at 798 (quoting Worlds of Wonder, 35 F.3d at
     22 1413). For the doctrine to apply, “[t]here must be sufficient cautionary language or
     23 risk disclosure such that reasonable minds could not disagree that the challenged
     24 statements were not misleading.’” Id. (quoting Livid Holdings, 416 F.3d at 947). “To
     25 meet this standard, ‘the language bespeaking caution [must] relate directly to that to
     26 which plaintiffs claim to have been misled.’” Id. (quoting Worlds of Wonder, 35 F.3d
     27 at 1415).
     28
                                                  - 57 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 61 of 112 Page ID #:3689




      1            106. CLNS’s May 9, 2017 press release for 1Q 2017 contained an excerpt at
      2 the end of the release that effectively duplicated the cautions made a quarter earlier
      3 (¶68) as follows:
      4                       Forward-looking statements involve known and unknown risks,
      5            uncertainties, assumptions and contingencies, many of which are beyond
      6            the Company’s control, and may cause the Company’s actual results to
      7            differ significantly from those expressed in any forward-looking
      8            statement. Factors that might cause such a difference include, without
      9            limitation, [1] our failure to achieve anticipated synergies in and benefits
     10            of the completed merger among NorthStar Asset Management Group
     11            Inc., Colony Capital, Inc. and NorthStar Realty Finance Corp. [the
     12            “Synergy Warning”], [2] Colony NorthStar’s liquidity, including its
     13            ability to complete identified monetization transactions and other
     14            potential sales of non-core investments [the “Liquidity Warning”], [3]
     15            whether Colony NorthStar will be able to maintain its qualification as a
     16            real estate investment trust, or REIT, for U.S. federal income tax
     17            purposes [the “REIT Warning”], [4] the timing of and ability to deploy
     18            available capital [the “Deploying Capital Warning”], [5] the timing of
     19            and ability to complete repurchases of Colony NorthStar’s stock [the
     20            “Stock Repurchase Warning”], [6] Colony NorthStar’s ability [to]
     21            maintain inclusion and relative performance on the RMZ [the “RMZ
     22            Warning”], [7] Colony NorthStar’s leverage, including the timing and
     23            amount of borrowings under its credit facility, increased interest rates
     24            and operating costs, adverse economic or real estate developments in
     25            Colony NorthStar’s markets [the “Leverage Warning”], [8] Colony
     26            NorthStar’s failure to successfully operate or lease acquired properties,
     27            decreased rental rates, increased vacancy rates or failure to renew or
     28            replace expiring leases, defaults on or non-renewal of leases by tenants
                                                      - 58 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 62 of 112 Page ID #:3690




      1            [the “Property Warning”], [9] the impact of economic conditions on the
      2            borrowers of Colony NorthStar’s commercial real estate debt
      3            investments and the commercial mortgage loans underlying its
      4            commercial mortgage backed securities [the “Borrower Warning”], [10]
      5            adverse general and local economic conditions [the “Economic
      6            Conditions Warning”], [11] an unfavorable capital market environment
      7            [the “Capital Market Warning”], [12] decreased leasing activity or lease
      8            renewals [the “Leasing Warning”], and [13] other risks and uncertainties
      9            detailed in our filings with the U.S. Securities and Exchange
     10            Commission (“SEC”) [the “Catchall Warning”]. All forward-looking
     11            statements reflect the Company’s good faith beliefs, assumptions and
     12            expectations, but they are not guarantees of future performance.
     13            Additional information about these and other factors can be found in
     14            Colony NorthStar’s reports filed from time to time with the SEC.
     15            107. These cautions were required to, but did not, “‘relate directly to that to
     16 which plaintiffs claim to have been misled.’” Atossa Genetics, 868 F.3d at 798. In
     17 fact, none of the warnings had anything to do with CLNS’s ability or progress at the
     18 time to achieve its 2017 Core FFO guidance. The Synergy Warning, the Liquidity
     19 Warning, the REIT Warning, the Deploying Capital Warning, the Stock Repurchase
     20 Warning, the RMZ Warning, the Leverage Warning, the Property Warning, the
     21 Borrower Warning, and the Economic Conditions Warning spoke to completely
     22 different aspects of CLNS’s business. And the Capital Market Warning only
     23 cautioned investors about the possibility of an unfavorable capital market environment
     24 while remaining silent on the numerous obstacles already making the statement that
     25 CLNS “remain[ed] on track to achieve our 2017 full year goals for Core FFO” false
     26 and misleading – including the fact that the Company had dug a $0.04 hole to
     27 guidance and that it could not expect IM economies to make up the ground because its
     28
                                                    - 59 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 63 of 112 Page ID #:3691




      1 retail fees and the Retail Companies’ poor performance were causing financial
      2 advisers and their clients to avoid investing new capital in these vehicles.
      3            108. During the earnings call the next day, defendant Saltzman reiterated the
      4 falsehood that CLNS remained on track to achieve full year Core FFO guidance:
      5                       Our core FFO for the quarter was $0.31 per share, which Darren
      6            will discuss in greater detail on this call. This result reflects the
      7            seasonality of our hospitality segment as well as other timing
      8            differences, and we remain on track to achieve our 2017 full year goals
      9            for core FFO. For example, the first quarter did not reflect the full
     10            impact of capital raising and investments that occurred during the
     11            quarter, including our common stock repurchases, which generally
     12            happen later in the quarter or subsequent to quarter end.
     13            109. Defendant Tangen also reassured investors that CLNS “remain[ed] on
     14 track to achieve the full year 2017 core FFO guidance range,” in particular, because
     15 of retail investment management:
     16            Results, which we do not consider as representative of the company’s
     17            stabilized earnings potential. Notably, the seasonal impact of our
     18            hospitality business in the first quarter was approximately $0.02 per
     19            share, which is the difference between actual Q1 results and the simple
     20            quarterly average based on expected results in this segment over the
     21            calendar year. Furthermore, if we apply the forecast $80 million cash
     22            G&A synergy benefit and the stock repurchases, which happened in the
     23            past 2 months, core FFO would have been a further (technical difficulty)
     24            per share higher. Additional core FFO upside exists from reaching full
     25            capital deployment and expected ramp up over the course of the year
     26            from other investments and businesses, including retail investment
     27            management. For these reasons, we believe we remain on track to
     28
                                                       - 60 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 64 of 112 Page ID #:3692




      1            achieve the full year 2017 core FFO guidance range presented on our
      2            last call.
      3            110. Despite disappointing IM results from the Retail Companies, defendant
      4 Saltzman falsely described the “positive momentum” in “our . . . fundraising” and
      5 “acceleration in the pace of [our retail] fundraising” with funds that “are structured to
      6 be highly attractive to a very broad group of financial advisers and their clients”:
      7                       Turning to our retail platform. After an extended period of
      8            extraordinary market disruption mainly driven by significant regulatory
      9            changes, we are finally seeing positive momentum in the overall retail
     10            marketplace as well as in our own fundraising. We’ve positioned our
     11            retail platform and product lineup to take full advantage of the evolving
     12            market environment and to support our goals of broadening the pool and
     13            channels of capital we access, which now includes registered investment
     14            advisers and traditional Wall Street firms, in addition to the historical
     15            network of independent broker-dealers, all with an objective of bringing
     16            Colony NorthStar’s institutional asset management acumen and best
     17            practices to the retail investor client. And post merger, this includes
     18            using our balance sheet to foster better alignment of interest with
     19            investors. Our offerings include nontraded REITs and 40 Act funds
     20            allowing us to serve both long-term existing relationships and targeted
     21            new pools of capital. Product structures are innovative and best-in-class,
     22            well suited to the new market environment and reflect our drive to be a
     23            visionary value-producing leader in the marketplace.
     24                       In connection therewith, we’ve seen strong progress in building
     25            the selling groups in our current offerings and a commensurate
     26            acceleration in the pace of fundraising. More than $6 billion of
     27            targeted capital is anticipated to be raised in products that are generally
     28            early in their life cycles and just starting the capital raising process,
                                                       - 61 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 65 of 112 Page ID #:3693




      1            including our 2 effective programs the $2 billion NorthStar/RXR New
      2            York Metro real estate nontraded REIT and a $3.2 billion NorthStar Real
      3            Estate Capital Income 40 Act closed-end fund, as well as our soon-to-be
      4            effective $1 billion NorthStar/Townsend Institutional Real Estate 40 Act
      5            interval fund. Privately placed retail products, or institutional funds that
      6            have a retail sleeve, are also in various stages of development. All of
      7            these are structured to be highly attractive to a very broad group of
      8            financial advisers and their clients.
      9            111. Defendants Saltzman and Tangen’s statements during the earnings call
     10 that CLNS “remain[ed] on track” to meet the $1.40 to $1.58 guidance range were false
     11 and misleading. The number of shares issued and outstanding, combined with the
     12 revised Core FFO calculation that eliminated the very adjustments that NRF used to
     13 inflate CAD, along with the business conditions of the three merged entities –
     14 including the low and non-existent CAD and Core FFO growth rates as alleged at ¶66
     15 – made the guidance hurdle insurmountable and any claim of being “on track” to meet
     16 guidance false and misleading. The Core FFO results for the quarter, at $0.31 per
     17 share, proved that neither NRF nor NSAM would produce in a manner to contribute to
     18 the 33%-50% growth defendants’ guidance required. On a straight-line basis, CLNS
     19 was not “on track to achieve our 2017 full year goals for Core FFO.” It was actually
     20 tracking to miss the bottom end of the guidance range by $0.16 per share (11%) and
     21 the top end by $0.34 per share (21%). To the extent defendants were describing the
     22 current state of the business, they knew those statements were false or misleading.
     23 Indeed, CLNS was certainly not on track to meet guidance. It had dug a $0.04 hole to
     24 guidance with poor first quarter results and now needed even stronger growth from
     25 these low-growth and, in the case of NRF, no-growth businesses. And the prospect of
     26 recouping lost ground to guidance was unrealistic. Defendants had already liquidated
     27 approximately half of NRF’s real estate assets, were continuing to liquidate assets as
     28 they were “running for the exit” on NRF’s primary businesses, and were experiencing
                                                      - 62 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 66 of 112 Page ID #:3694




      1 nearly nonexistent retail IM fundraising results at NSAM, which had lost the $186
      2 million NRF Management Agreement and faced the imminent sale of Townsend. To
      3 the extent defendants were projecting the future, they simply had no reasonable basis
      4 for the same reasons. Indeed, these results confirmed that the legacy NorthStar
      5 entities would not contribute sufficiently for CLNS to meet its guidance range.
      6            112. Defendants’ statements that “we are finally seeing positive momentum in
      7 the overall retail marketplace as well as in our own fundraising,” that “we’ve seen
      8 strong progress in building the selling groups in our current offerings and a
      9 commensurate acceleration in the pace of fundraising,” and that “[a]ll of these are
     10 structured to be highly attractive to a very broad group of financial advisers and their
     11 clients” were false and misleading.           CLNS was not experiencing “positive
     12 momentum” or an “acceleration in the pace of fundraising”; to the contrary, its
     13 capital-raising activity had collapsed and was continuing to slide from 2016 levels as
     14 reflected in the graph below:
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
                   113. Fundraising from the active funds – i.e., the funds necessary to
     27
          meaningfully contribute to Core FFO – were not experiencing “positive momentum”
     28
                                                   - 63 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 67 of 112 Page ID #:3695




      1 or acceleration. They were actually anemic and falling. Only one of the two active
      2 retail funds, NorthStar/RXR, had raised any funds at all and those had declined from
      3 $6.5 million in 4Q 2016 to $5.2 million in 1Q 2017 when defendants Saltzman and
      4 Tangen made these statements, as investors continued to avoid NorthStar/RXR not
      5 only given the size of its fees but also given its performance. The other active retail
      6 fund, NorthStar Capital Income Fund, which CLNS offered to investors that quarter,
      7 raised no third-party capital whatsoever. Like NorthStar/RXR, investors and their
      8 financial advisors refused to pay its high fees for the NorthStar Capital Income Fund
      9 given its underlying performance, leaving CLNS without a meaningful incremental
     10 contribution to its $2 billion fundraising assumption. By omitting that these funds, in
     11 reality, were not “highly attractive to a very broad group of financial advisers and
     12 their clients” because of their high fees and poor performances, Saltzman’s statement
     13 that they were “structured” as such was materially misleading.
     14            114. Defendants’ statements during the earnings call that CLNS was “on
     15 track” to achieve the Company’s full year 2017 core FFO guidance range do not
     16 qualify for safe harbor protection. The PSLRA’s safe harbor applies to oral forward-
     17 looking statements only if:
     18            (A) the oral forward-looking statement is accompanied by a cautionary
     19            statement –
     20                       (i) that the particular oral statement is a forward-looking
     21            statement; and
     22                       (ii) that the actual results might differ materially from those
     23            projected in the forward-looking statement; and
     24            (B) if –
     25                       (i) the oral forward-looking statement is accompanied by an oral
     26            statement that additional information concerning factors that could cause
     27            actual results to materially differ from those in the forward-looking
     28
                                                        - 64 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 68 of 112 Page ID #:3696




      1            statement is contained in a readily available written document, or portion
      2            thereof;
      3                       (ii) the accompanying oral statement referred to in clause (i)
      4            identifies the document, or portion thereof, that contains the additional
      5            information about those factors relating to the forward-looking
      6            statement; and
      7                       (iii) the information contained in that written document is a
      8            cautionary statement that satisfies the standard established in paragraph
      9            (1)(A).
     10 15 U.S.C. §78u-5(c)(2). Courts hold that vaguely referring investors to SEC filings is
     11 insufficient to invoke the safe harbor. Apple Comput., 2003 WL 26111982, at *2
     12 (referring generally to “Apple’s SEC filings” was insufficient as it “‘identifies’ no
     13 specific documents or page numbers or even a date on which the relevant documents
     14 were filed”); Lomingkit, 2017 WL 633148, at *18 (“vaguely refer[ing] investors to
     15 ‘ICC filings’” insufficient).
     16            115. The introductory comments to CLNS’s 1Q 2017 earnings call explained
     17 that: “Potential risks and uncertainties that could cause the Company’s business and
     18 financial results to differ materially from these forward-looking statements are
     19 described in the Company’s periodic reports filed with the SEC from time to time.”
     20 This introduction, which was the boilerplate introduction used for every earnings call,
     21 did not “identif[y] the document, or portion thereof, that contains the additional
     22 information about those factors relating to the forward-looking statement” as the
     23 statute requires. 15 U.S.C. §78u-5(c)(2). Any forward-looking statement made
     24 during the call thus does not qualify for safe harbor protection as CLNS failed to
     25 satisfy the statute’s express requirements.
     26            116. Even if CLNS had “identifie[d] the document, or portion thereof, that
     27 contains the additional information about those factors relating to the forward-looking
     28 statement,” any cautionary language referenced would not invoke the safe harbor.
                                                       - 65 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 69 of 112 Page ID #:3697




      1 Indeed, the Ninth Circuit holds that “[w]here a forward-looking statement is
      2 accompanied by a non-forward-looking factual statement that supports the forward-
      3 looking statement, cautionary language must be understood in the light of the non-
      4 forward-looking statement” and that “[i]f the non-forward-looking statement is
      5 materially false or misleading, it is likely that no cautionary language – short of an
      6 outright admission of the false or misleading nature of the non-forward-looking
      7 statement – would be ‘sufficiently meaningful’ to qualify the statement for the safe
      8 harbor.” Quality Sys., 865 F.3d at 1146-47.
      9            117. Defendants’ statements that CLNS was “on track” to reach guidance
     10 were accompanied by present-tense assertions that “we are finally seeing positive
     11 momentum in the overall retail marketplace as well as in our own fundraising,” that
     12 “we’ve seen strong progress in building the selling groups in our current offerings and
     13 a commensurate acceleration in the pace of fundraising,” and that “[a]ll of these are
     14 structured to be highly attractive to a very broad group of financial advisers and their
     15 clients,” which were false and misleading for the reasons alleged at ¶104. Any
     16 cautionary language in the unidentified “periodic reports filed with the SEC from time
     17 to time” was not “‘sufficiently meaningful’ to qualify the statement for the safe
     18 harbor” since it was not accompanied by “an outright admission of the false or
     19 misleading nature of the[se] non-forward-looking statement[s].” Quality Sys., 865
     20 F.3d at 1146-47. Moreover, the cautionary language contained in CLNS’s periodic
     21 reports throughout the Class Period – which largely duplicate the cautions made in the
     22 Company’s 2016 10-K – did not “‘relate directly to that to which plaintiffs claim to
     23 have been misled’” for the reasons alleged at ¶¶95-96. See Atossa Genetics, 868 F.3d
     24 at 798.
     25            118. Defendant Saltzman knew that his statements about being “on track” to
     26 guidance and about “positive momentum” in retail IM fundraising, “acceleration in
     27 the pace of fundraising,” and “highly attractive” fund structures were false and were
     28 thus made with scienter. For the reasons alleged at ¶¶66, 70-72, Saltzman had actual
                                                  - 66 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 70 of 112 Page ID #:3698




      1 knowledge that guidance, as originally issued, lacked a reasonable basis and was
      2 aware that the NorthStar entities would not contribute to the growth necessary to meet
      3 guidance. In fact, with NRF’s 2016 CAD growth at a negative 40%, NSAM’s 2016
      4 CAD growth at 0.9%, and Colony’s Core FFO growth of 4.5%, Saltzman knew that
      5 the combined entities, even with the all of the projected synergies, would not reach
      6 even the bottom of the growth rates originally projected. With a quarter that fell $0.04
      7 short of the run rate necessary to meet guidance, necessitating even more aggressive
      8 growth rates going forward, and retail IM fundraising that was nearly nonexistent and
      9 continuing to slide, Saltzman knew that his statement about being “on track” lacked a
     10 reasonable basis and that his statements about “positive momentum” in retail IM
     11 fundraising, “acceleration in the pace of fundraising,” and “highly attractive” fund
     12 structures were simply false. Indeed, as alleged at ¶87, Saltzman was focusing on
     13 retail IM fundraising as a “top strategic priorit[y]” and, as a specifically named “key
     14 personnel” of the Advisory Committee and Co-Sponsors of the underlying funds, was
     15 in a position to know and discover critical information about the causes of CLNS’s
     16 failed retail IM fundraising efforts. See In re Apple Comput. Sec. Litig., 886 F.2d
     17 1109, 1113 (9th Cir. 1989) (“A projection or statement of belief contains [the] implicit
     18 factual assertion . . . that there is a reasonable basis for that belief.”).
     19            119. Defendant Tangen similarly knew that his statements about being “on
     20 track” to guidance and the statements about “positive momentum” in retail IM
     21 fundraising, “acceleration in the pace of fundraising,” and “highly attractive” fund
     22 structures were false and were thus made with scienter. For the reasons alleged at
     23 ¶¶66, 73-74, Tangen had actual knowledge that the guidance, as originally issued,
     24 lacked a reasonable basis at the time and was aware that the NorthStar entities would
     25 not contribute to the growth necessary to meet guidance. In fact, with NRF’s 2016
     26 CAD growth at a negative 40%, NSAM’s 2016 CAD growth at 0.9%, and Colony’s
     27 Core FFO growth of 4.5%, Tangen knew that the combined entities, even with all of
     28 the projected synergies, would not reach even the bottom of the growth rates
                                                    - 67 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 71 of 112 Page ID #:3699




      1 originally projected. Like defendant Saltzman, faced with a quarter that fell $0.04
      2 short of the run rate necessary to meet guidance, necessitating even more aggressive
      3 growth rates going forward, and retail IM fundraising that was nearly non-existent and
      4 continuing to slide, Tangen knew that his statement about being “on track” lacked a
      5 reasonable basis and that Saltzman’s statements during the earnings call, in which
      6 Tangen participated, about “positive momentum” in retail IM fundraising,
      7 “acceleration in the pace of fundraising,” and “highly attractive” fund structures were
      8 simply false. Indeed, as alleged at ¶88, Tangen was focusing on retail IM fundraising
      9 as a “top strategic priorit[y]” and was a specifically named “key personnel” of the
     10 Advisory Committee and Co-Sponsors of the underlying funds, putting him in a
     11 position to know and discover critical information about the causes of CLNS’s failed
     12 retail IM fundraising efforts. See Apple Comput., 886 F.2d at 1113 (“A projection or
     13 statement of belief contains [the] implicit factual assertion . . . that there is a
     14 reasonable basis for that belief.”).
     15                       3.   False and Misleading Statements When Reporting
                                   CLNS’s Second Quarter 2017
     16
                   120. On August 8, 2017, CLNS issued a press release and filed a Form 8-K,
     17
          which was signed by defendant Tangen, announcing its 2Q 2017 financial results,
     18
          which included Core FFO of $203.6 million, or $0.35 per basic share. CLNS also
     19
          included with its Form 8-K filing a financial supplement that outlined the “Capital
     20
          Raising Status” of its Retail Companies. The press release that accompanied the
     21
          financial supplement noted that CLNS “and its share of affiliates raised approximately
     22
          $285 million of third-party capital from institutional clients and retail investors.”
     23
          Retail capital raised during the quarter totaled $59.1 million, $34.6 million of which
     24
          came from dividend reinvestments in CLNS’s three closed funds, leaving just $24.4
     25
          million from the two active funds. Of those two, NorthStar/RXR and the NorthStar
     26
          Capital Income Fund were reported to have raised $12.4 million and $12.1 million,
     27
          respectively.
     28
                                                   - 68 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 72 of 112 Page ID #:3700




      1            121. The following day, during the Company’s earnings call to discuss its
      2 results, defendant Saltzman recognized certain purported “industry challenges” facing
      3 the retail IM business for the first time, but made clear that the Company “remain[ed]
      4 optimistic” that it “will continue to institutionalize and rebound”:
      5                       On the other hand, an extended period of extraordinary structural
      6            change and market disruption, including the very recent Department of
      7            Labor fiduciary for adoption and implementation in June, has negatively
      8            impacted the retail investment management business year-to-date.
      9            Despite these industry challenges, we remain optimistic that the retail
     10            investment management business will continue to institutionalize and
     11            rebound.
     12            122. CLNS’s statements in ¶120 about its fundraising totals were false and
     13 misleading. CLNS reported that total fundraising from the active funds had jumped
     14 from $5.2 million in 1Q 2017 to $24.5 million in 2Q 2017 – a threefold increase in
     15 retail IM fundraising – but in doing so omitted a material fact that made their
     16 statements misleading. See Exhibit 6. As reported in SEC filings through the
     17 underlying NorthStar Capital Income Fund, of the $24.5 million retail IM fundraising
     18 total, defendants concealed that CLNS was the source of 50% of the increase and
     19 nearly all of the capital raised by the NorthStar Capital Income Fund in 2Q 2017. In
     20 fact, CLNS purchased 1.3 million shares of the NorthStar Capital Income Fund for
     21 $12.1 million during the quarter, leaving just $44,000 raised from third parties. And
     22 while defendants footnoted that CLNS’s “Capital Raised” figures “[i]nclude[d]
     23 amounts contributed by CLNS,” they did not reveal the amounts or the funds to which
     24 CLNS contributed. In fact, the footnote accompanied the heading that applied to
     25 “Capital Raised” for all funds, including CLNS’s closed funds. Coupled with CLNS’s
     26 prior statement that it “expect[ed] NorthStar Capital Fund to begin raising capital from
     27 third parties in the first half of 2017,” CLNS’s fundraising totals thus created the
     28
                                                        - 69 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 73 of 112 Page ID #:3701




      1 misleading impression that CLNS’s retail IM fundraising was increasing at a much
      2 faster rate than it actually was.
      3            123. Defendants’ statement that they “remain[ed] optimistic that the retail
      4 investment management business will continue to institutionalize and rebound” was
      5 also false and misleading. Given the actual fundraising totals combined with the
      6 performance of the underlying funds, defendants could not have had a reasonable
      7 basis to believe that retail IM fundraising would “rebound,” at least not anytime soon.
      8 Indeed, at $24.5 million raised, the retail IM capital fundraising totals from the active
      9 funds represented a nearly 66% collapse in fundraising year-over-year, even with
     10 CLNS’s undisclosed contribution, and continued its descent from 2016 levels:
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23            124. Excluding CLNS’s contributions, the year-over-year shortfall amounted

     24 to $58.9 million (82.6%) from active fund fundraising. Indeed, that CLNS felt
     25 compelled to infuse $12.1 million into the NorthStar Capital Income Fund reflects the
     26 reality that defendants did not feel optimistic about retail IM fundraising prospects.
     27 By publicly expressing optimism that retail IM would “continue to institutionalize and
     28 rebound” while concealing that CLNS was the source of half of the active retail
                                                  - 70 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 74 of 112 Page ID #:3702




      1 fundraising totals during the quarter, defendants misled investors about the true state
      2 of the retail IM business.
      3            125. Defendant Saltzman knew or recklessly disregarded that CLNS made an
      4 undisclosed contribution of $12.1 million to the funds and passed those contributions
      5 off as third-party fundraising, making the fundraising totals and his statements of
      6 “optimism” that “the retail investment management business will continue to
      7 institutionalize and rebound” false and misleading. In fact, the press release in which
      8 Saltzman participated in issuing and in which he was quoted stated that the capital
      9 raised was composed “of third-party capital from . . . retail investors.” A contribution
     10 of this size and importance (and source) does not escape the attention of the top
     11 executives, especially an executive like Saltzman who was tracking and reporting
     12 quarterly IM fundraising figures, who admitted that he had been focused on IM
     13 fundraising as a “top strategic priorit[y]” since the merger closed in January, and who
     14 was identified by name as “key personnel” responsible for the funds’ current and
     15 future success. Indeed, as CEO, Saltzman was responsible for CLNS’s public
     16 financial reporting and certified that the Company had sufficient disclosure controls in
     17 place “to ensure that material information relating to [CLNS], including its
     18 consolidated subsidiaries, [was] made known to us by others within those entities.”
     19 He was in a position to know and thus knew, or recklessly disregarded, that CLNS’s
     20 fundraising totals were false and misleading. That CLNS did not also reveal the
     21 amount of contribution and that the Company itself was the source of those funds
     22 reveals Saltzman’s intent to mislead. In fact, months earlier, when making a
     23 disclosure about contributions that CLNS made to the NorthStar/RXR and the
     24 NorthStar Capital Income Fund in 4Q 2016, CLNS had placed a footnote next to the
     25 contributions expressly disclosing the source and the amount. The change in
     26 disclosure pattern by August 2017, which would not have escaped Saltzman’s notice
     27 given his involvement and focus on that particular segment and that particular subject,
     28 reveals the importance of the information and Saltzman’s intent to mislead investors.
                                                 - 71 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 75 of 112 Page ID #:3703




      1 It also demonstrates Saltzman’s lack of optimism about the future of the retail IM
      2 business and its fundraising prospects.
      3            126. Defendant Tangen knew or recklessly disregarded that CLNS made an
      4 undisclosed contribution of $12.1 million to the funds and passed those contributions
      5 off as third-party fundraising, making the fundraising totals and defendant Saltzman’s
      6 statements of “optimism” that “the retail investment management business will
      7 continue to institutionalize and rebound,” which he made during the earnings call in
      8 which Tangen participated, false and misleading. In fact, the press release that was
      9 filed with the SEC and signed off on by Tangen, stated that the capital raised was
     10 composed “of third-party capital from . . . retail investors.” A contribution of this size
     11 and importance (and source) does not escape the attention of a CFO like Tangen, who
     12 was reporting quarterly IM fundraising figures and, as acknowledged by Saltzman, IM
     13 fundraising had been a “top strategic priorit[y]” since the merger closed in January.
     14 And like Saltzman, Tangen was identified by name as “key personnel” responsible for
     15 the funds’ current and future success. Indeed, as CFO, Tangen was responsible for
     16 CLNS’s public financial reporting and certified that the Company had sufficient
     17 disclosure controls in place “to ensure that material information relating to [CLNS],
     18 including its consolidated subsidiaries, [was] made known to us by others within those
     19 entities.” Tangen was in a position to know and thus knew, or recklessly disregarded,
     20 that CLNS’s fundraising totals were false and misleading. That CLNS did not also
     21 reveal the amount of contribution and that it was the actual source of those funds
     22 reveals Tangen’s intent to mislead. In fact, months earlier, when making a disclosure
     23 about contributions that CLNS made to the NorthStar/RXR and the NorthStar Capital
     24 Income Fund in 4Q 2016, CLNS had placed a footnote next to the contributions
     25 expressly disclosing the source and the amount. The change in disclosure pattern by
     26 August 2017, which would not have escaped Tangen’s notice given his involvement
     27 and focus on that particular segment and that particular subject, reveals the importance
     28 of the information and Tangen’s intent to mislead investors. It also demonstrates
                                                  - 72 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 76 of 112 Page ID #:3704




      1 Tangen’s lack of optimism about the future of the retail IM business and its
      2 fundraising prospects.
      3                       4.    False and Misleading Statements When Reporting
                                    CLNS’s Third Quarter 2017 Results
      4
                   127. On November 9, 2017, CLNS issued a press release and filed a Form
      5
          8-K, which was signed by defendant Tangen, announcing its 3Q 2017 financial
      6
          results, which included Core FFO of $193.4 million, or $0.33 per basic share – again
      7
          below the low end of guidance. CLNS also included with its Form 8-K filing a
      8
          financial supplement that outlined its retail fundraising results. The press release that
      9
          accompanied the financial supplement noted that CLNS “and its share of affiliates
     10
          raised approximately $327 million of third-party capital from institutional and retail
     11
          investors.” However, retail capital raised during the quarter had declined to $47.8
     12
          million, $34.4 million of which came from dividend reinvestments in CLNS’s three
     13
          closed funds, leaving just $13.4 million raised from the two active funds. Of those
     14
          two, NorthStar/RXR and the NorthStar Capital Income Fund were reported to have
     15
          raised $4.9 million and $8.7 million, respectively.
     16
                   128. Regardless of the concerning result, in CLNS’s earnings call the same
     17
          day, defendant Saltzman downplayed the Company’s poor performance by focusing
     18
          on the IM business’s ability to “fill that gap” between targeted Core FFO and actual
     19
          results:
     20
                              In terms of operating performance for the quarter, we generated
     21
                   core FFO of $193 million or $0.33 per share, which covered our
     22
                   dividend of $0.27 per share after adjusting for $0.06 per share of net gain
     23
                   contribution in the quarter. A solid quarterly result, but admittedly,
     24
                   cumulative year-to-date core FFO has been below our beginning of the
     25
                   year target. As we invest on more than $1 billion of dry powder and
     26
                   grow our investment management business through complementary
     27
     28
                                                       - 73 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 77 of 112 Page ID #:3705




      1            coinvesting and related fund placements, we expect to fill that gap over
      2            time.
      3            129. Specifically, and as he would later acknowledge during the following
      4 quarter’s earnings call, defendant Saltzman’s “fill[ing] the gap over time” comment
      5 was tethered to CLNS’s 2017 Core FFO guidance – leaving the Company less than
      6 two months to make good on its assurance.
      7            130. Defendants’ statements in ¶127 about CLNS’s fundraising totals were
      8 false and misleading. Defendants’ report that total fundraising figures from the active
      9 funds were $13.4 million in 3Q 2017 omitted a material fact that made their
     10 statements misleading. See Exhibit 6. As reported in SEC filings through the
     11 underlying NorthStar Capital Income Fund, of the $13.4 million retail IM fundraising
     12 total, defendants concealed that CLNS itself was the source of nearly 47% of the total
     13 and most of the capital raised by the NorthStar Capital Income Fund in 3Q 2017. In
     14 fact, CLNS purchased over 700,000 shares of the NorthStar Capital Income Fund in
     15 3Q 2017 for $6.25 million, leaving just $2.4 million actually raised from third-parties.
     16 While defendants again footnoted that CLNS’s “Capital Raised” figures “[i]nclude[d]
     17 amounts contributed by CLNS,” they again failed to also reveal the amounts
     18 contributed or identify the funds to which CLNS contributed. Defendants’ statements
     19 thus created the false and misleading impression that CLNS’s retail IM fundraising
     20 was increasing at a much faster rate than it actually was.
     21            131. Defendant Saltzman knew or recklessly disregarded that CLNS made an
     22 undisclosed contribution of $6.3 million to the funds and passed those contributions
     23 off as third-party fundraising, making the fundraising totals false and misleading. In
     24 fact, the press release in which Saltzman participated in issuing and in which he was
     25 quoted stated that the capital raised was composed “of third-party capital from . . .
     26 retail investors.” A contribution of this size and importance from the Company itself
     27 does not escape the attention of the Company’s top executives, especially an executive
     28 like Saltzman who was tracking and reporting quarterly IM fundraising figures, who
                                                    - 74 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 78 of 112 Page ID #:3706




      1 admitted that he had been focused on IM fundraising as a “top strategic priorit[y]”
      2 since the merger closed in January, and who was identified by name as “key
      3 personnel” responsible for the funds’ current and future success. Indeed, as CEO,
      4 Saltzman was responsible for CLNS’s public financial reporting and certified that the
      5 Company had sufficient disclosure controls in place “to ensure that material
      6 information relating to [CLNS], including its consolidated subsidiaries, [was] made
      7 known to us by others within those entities.” Saltzman was in a position to know and
      8 thus knew, or recklessly disregarded, that CLNS’s fundraising totals were false and
      9 misleading. That CLNS did not also reveal the amount of contribution and that it was
     10 the source of those funds reveals Saltzman’s intent to mislead. In fact, months earlier,
     11 when making a disclosure about contributions that CLNS made to the NorthStar/RXR
     12 and the NorthStar Capital Income Fund in 4Q 2016, CLNS had placed a footnote next
     13 to the contributions expressly disclosing the source and the amount. The subsequent
     14 change in disclosure pattern, which would not have escaped Saltzman’s notice given
     15 his involvement and focus on that particular segment and that particular subject,
     16 reveals the importance of the information and Saltzman’s intent to mislead investors.
     17            132. Defendant Tangen knew or recklessly disregarded that CLNS made an
     18 undisclosed contribution of $6.3 million to the funds and passed those contributions
     19 off as third-party fundraising, making the fundraising totals and his statements of
     20 “optimism” that “the retail investment management business will continue to
     21 institutionalize and rebound” false and misleading. In fact, the press release that was
     22 filed with the SEC and signed off on by Tangen stated that the capital raised was
     23 composed “of third-party capital from . . . retail investors.” A contribution of this size
     24 and importance by the Company itself does not escape the attention of a CFO like
     25 Tangen who was reporting quarterly IM fundraising figures and, as acknowledged by
     26 defendant Saltzman, IM fundraising had been a “top strategic priorit[y]” since the
     27 merger closed in January. And like Saltzman, Tangen was identified by name as one
     28 of several “key personnel” responsible for the funds’ current and future success.
                                                  - 75 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 79 of 112 Page ID #:3707




      1 Indeed, as CFO, Tangen was responsible for CLNS’s public financial reporting and
      2 certified that the Company had sufficient disclosure controls in place “to ensure that
      3 material information relating to [CLNS], including its consolidated subsidiaries, [was]
      4 made known to us by others within those entities.” Tangen was in a position to know
      5 and thus knew, or recklessly disregarded, that CLNS’s fundraising totals were false
      6 and misleading. That CLNS did not also reveal the amount of contribution and that it
      7 was the source of those funds reveals Tangen’s intent to mislead. In fact, when
      8 making a disclosure about contributions that CLNS made to the NorthStar/RXR and
      9 the NorthStar Capital Income Fund in 4Q 2016, CLNS had placed a footnote next to
     10 the contributions expressly disclosing the source and the amount. The subsequent
     11 change in disclosure pattern, which would not have escaped Tangen’s notice given his
     12 involvement and focus on that particular segment and that particular subject, reveals
     13 the importance of the information and Tangen’s intent to mislead investors.
     14            133. Defendants’ statement that they “expect to fill that gap” between
     15 “cumulative year-to-date core FFO [and] . . . our beginning of the year target” with the
     16 IM business also was false and misleading. Specifically, and as he would later
     17 acknowledge during the following quarter’s earnings call, defendant Saltzman’s
     18 “fill[ing] that gap over time” comment was tethered to CLNS’s 2017 Core FFO
     19 guidance – leaving the Company less than two months to make good on its assurance.
     20 But by 3Q 2017, CLNS had exhausted the legacy assets that were generating the
     21 capital gains that bolstered CLNS’s reported Core FFO the prior two quarters. CLNS
     22 had previously announced that approximately 20% of its Core FFO would be
     23 attributable to one-off asset-sale gains, or $0.28 per share of the low end of CLNS’s
     24 $1.40 to $1.58 Core FFO guidance. By the end of the third quarter, however, CLNS
     25 had already recorded gains of $0.28 per share. And given that in the three previous
     26 quarters it had produced Core FFO of $0.99 per share, CLNS now had to produce
     27 $0.41 per share to reach the low end of its guidance range. With 597.8 million shares,
     28 CLNS had to produce $245 million in Core FFO in 4Q 2017 just to reach the bottom
                                                 - 76 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 80 of 112 Page ID #:3708




      1 end of the guided range, a feat the combined companies had not achieved in any
      2 quarter for at least a year before the Class Period. There was simply no reasonable
      3 basis for defendants to believe that CLNS could “fill that gap” between “cumulative
      4 year-to-date core FFO [and] . . . our beginning of the year target” in 4Q 2017.
      5            134. Defendants also could not have reasonably expected the IM business to
      6 fill the $0.41 gap either. The actual retail fundraising totals and the performance of
      7 the underlying funds were so dismal that CLNS was compelled to infuse over $18
      8 million of its own funds the last two quarters into the NorthStar Capital Income Fund,
      9 without also revealing to investors that it was the source of those funds. And even
     10 with the undisclosed infusion, the retail IM capital fundraising totals from the active
     11 funds represented an over-76% collapse in fundraising year-over-year, and continued
     12 its dramatic descent from 2016 levels:
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26            135. While institutional fundraising was keeping pace, the fees that

     27 institutional funds were generating were of no help. Year-to-date institutional IM fees
     28
                                                  - 77 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 81 of 112 Page ID #:3709




      1 actually came in lower than what Colony’s legacy institutional IM business had
      2 produced a year earlier:
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
                   136. Defendant Saltzman’s statement about expecting “to fill that gap”
     16
          between “cumulative year-to-date core FFO [and] our beginning of the year target”
     17
          does not qualify for safe harbor protection. The PSLRA’s safe harbor applies to oral
     18
          forward-looking statements only if:
     19
                   (A) the oral forward-looking statement is accompanied by a cautionary
     20
                   statement –
     21
                              (i) that the particular oral statement is a forward-looking
     22
                   statement; and
     23
                              (ii) that the actual results might differ materially from those
     24
                   projected in the forward-looking statement; and
     25
                   (B) if –
     26
                              (i) the oral forward-looking statement is accompanied by an oral
     27
                   statement that additional information concerning factors that could cause
     28
                                                        - 78 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 82 of 112 Page ID #:3710




      1            actual results to materially differ from those in the forward-looking
      2            statement is contained in a readily available written document, or portion
      3            thereof;
      4                       (ii) the accompanying oral statement referred to in clause (i)
      5            identifies the document, or portion thereof, that contains the additional
      6            information about those factors relating to the forward-looking
      7            statement; and
      8                       (iii) the information contained in that written document is a
      9            cautionary statement that satisfies the standard established in paragraph
     10            (1)(A).
     11 15 U.S.C. §78u-5(c)(2). Courts hold that vaguely referring investors to SEC filings is
     12 insufficient to invoke the safe harbor. Apple Comput., 2003 WL 26111982, at *2
     13 (referring generally to “Apple’s SEC filings” was insufficient as it “‘identifies’ no
     14 specific documents or page numbers or even a date on which the relevant documents
     15 were filed”); Lomingkit, 2017 WL 633148, at *18 (“vaguely refer[ing] investors to
     16 ‘ICC filings’” insufficient).
     17            137. The introductory comments to CLNS’s 3Q 2017 earnings call explained
     18 that: “Potential risks and uncertainties that could cause the Company’s business and
     19 financial results to differ materially from these forward-looking statements are
     20 described in the Company’s periodic reports filed with the SEC from time to time.”
     21 This introduction, which was the boilerplate introduction used for every earnings call,
     22 failed to “identif[y] the document, or portion thereof, that contains the additional
     23 information about those factors relating to the forward-looking statement” as the
     24 statute requires. 15 U.S.C. §78u-5(c)(2). Any forward-looking statement made
     25 during the call thus does not qualify for safe harbor protection as CLNS failed to
     26 satisfy the statute’s express requirements.
     27            138. Moreover, even if CLNS had “identifie[d] the document, or portion
     28 thereof, that contains the additional information about those factors relating to the
                                                       - 79 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 83 of 112 Page ID #:3711




      1 forward-looking statement,” any cautionary language referenced would not invoke the
      2 safe harbor. Any cautionary language in the unidentified “periodic reports filed with
      3 the SEC from time to time” was not meaningful to qualify the statement for the safe
      4 harbor because the cautionary language contained in CLNS’s periodic reports did not
      5 “‘relate directly to that to which plaintiffs claim to have been misled’” for the reasons
      6 alleged at ¶¶95-96, 117. See Atossa Genetics, 868 F.3d at 798.
      7            139. Defendant Saltzman knew that his statements about “fill[ing] that gap”
      8 between “cumulative year-to-date Core FFO [and] . . . our beginning of the year
      9 target” in 4Q 2017 lacked a reasonable basis and thus made it with scienter. For the
     10 reasons alleged at ¶¶66, 70-72, Saltzman had actual knowledge that guidance, as
     11 originally issued, lacked a reasonable basis and was aware that the NorthStar entities
     12 would not contribute to the growth necessary to meet guidance. In fact, with NRF’s
     13 2016 CAD growth at a negative 40%, NSAM’s 2016 CAD growth at 0.9%, and
     14 Colony’s Core FFO growth of 4.5%, Saltzman knew that the combined entities, even
     15 with all of the projected synergies, would not reach even the bottom of the growth
     16 rates originally projected. With the first quarter that fell $0.04 short of the run rate
     17 necessary to meet guidance and the third quarter that fell another $0.02 short of the
     18 run rate necessary to meet guidance, Saltzman was aware that the “gap” to which he
     19 was referring was $0.41 per share ($245 million) and that the combined entities had
     20 not accomplished that amount in over a year. With capital gains exhausted and retail
     21 IM fundraising that continued to be nearly nonexistent to such an extent that it
     22 required undisclosed contributions from CLNS, Saltzman knew that his statement
     23 about “fill[ing] that gap” lacked a reasonable basis. Indeed, as alleged at ¶87,
     24 Saltzman was focusing on retail IM fundraising as a “top strategic priorit[y]” and, as a
     25 specifically named “key personnel” of the Advisory Committee and Co-Sponsors of
     26 the underlying funds, was in a position to know and discover critical information
     27 about the causes of CLNS’s failed retail IM fundraising efforts. See Apple Comput.,
     28
                                                  - 80 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 84 of 112 Page ID #:3712




      1 886 F.2d at 1113 (“A projection or statement of belief contains [the] implicit factual
      2 assertion . . . that there is a reasonable basis for that belief.”).
      3            140. Defendant Tangen knew that Saltzman’s statements about “fill[ing] that
      4 gap” between “cumulative year-to-date Core FFO [and] . . . our beginning of the year
      5 target” made during an earnings call in which Tangen participated, lacked a
      6 reasonable basis and was thus made with scienter. For the reasons alleged at ¶¶66, 73-
      7 74, Tangen had actual knowledge that guidance, as originally issued, lacked a
      8 reasonable basis and was aware that the NorthStar entities would not contribute to the
      9 growth necessary to meet guidance. In fact, with NRF’s 2016 CAD growth at a
     10 negative 40%, NSAM’s 2016 CAD growth at 0.9%, and Colony’s Core FFO growth
     11 of 4.5%, Tangen knew that the combined entities, even with all of the projected
     12 synergies, would not reach even the bottom of the growth rates originally projected.
     13 With the first quarter that fell $0.04 short of the run rate necessary to meet guidance
     14 and the third quarter that fell another $0.02 short of the run rate necessary to meet
     15 guidance, Tangen was aware that the “gap” to which Saltzman was referring was
     16 $0.41 per share ($245 million) and that the combined entities had not accomplished
     17 that amount in over a year. With capital gains exhausted and retail IM fundraising
     18 that continued to be nearly nonexistent to such an extent that it required undisclosed
     19 contributions from CLNS, Tangen knew that Saltzman’s statement about “fill[ing]
     20 that gap” lacked a reasonable basis. Indeed, as alleged at ¶88, Tangen was also
     21 focusing on retail IM fundraising as a “top strategic priorit[y]” and, as a specifically
     22 named “key personnel” of the Advisory Committee and Co-Sponsors of the
     23 underlying funds, was in a position to know and discover critical information about
     24 the causes of CLNS’s failed retail IM fundraising efforts. See Apple Comput., 886
     25 F.2d at 1113 (“A projection or statement of belief contains [the] implicit factual
     26 assertion . . . that there is a reasonable basis for that belief.”).
     27
     28
                                                    - 81 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 85 of 112 Page ID #:3713




      1            C.         Hamamoto Dumps Nearly $27 Million Worth of Stock as
                              He Resigns Prematurely
      2
                   141. On November 9, 2017, CLNS also announced that defendant Hamamoto
      3
          had delivered his voluntary resignation from all director and officer positions held
      4
          with the Company and any of its affiliates. CLNS provided no information for
      5
          Hamamoto’s abrupt departure beyond the platitude that it was a “personal life choice
      6
          decision” and that his “resignation did not involve a disagreement with the Company
      7
          or any matter relating to the Company’s operations, policies or practices.”
      8
          Hamamoto’s unceremonious exit from CLNS was in stark contrast to the remarks
      9
          made by Mr. Barrack during the merger’s announcement that “David [Hamamoto],
     10
          Richard [Saltzman], myself and our teams are personally committed to partner in
     11
          leading the new combined company to become the dominant performer of global real
     12
          estate.” Indeed, Hamamoto was one of just two NorthStar executives highlighted by
     13
          the merger’s promotional presentation as being a part of the “highly experienced [six-
     14
          person] team, providing continuity, transparency and a clear, consistent vision.”
     15
          Hamamoto’s departure was also in stark contrast to CLNS’s representation at the
     16
          beginning of the Class Period that Hamamoto was a key part of its “cohesive”
     17
          management team characterized as having “unwavering commitment” to the
     18
          Company and its shareholders.
     19
                   142. Defendant Hamamoto’s departure was not just contrary to CLNS’s
     20
          rhetoric, it was also inconsistent with the spirit of his employment agreement with the
     21
          Company. As Hamamoto’s Letter Agreement outlined, CLNS clearly expected him to
     22
          remain with the Company for at least two years following the merger. 16 As
     23
          consideration for the merger, CLNS agreed to compensate Hamamoto with over $52
     24
          million worth of the Company’s shares that, importantly, were “subject to
     25
        16
           On June 2, 2016, each of NSAM’s named executive officers, including defendant
     26 Hamamoto, Gilbert, Albert Tylis (CEO and President of NSAM), Debra Hess (CFO of
        NSAM and NRF) and Ronald Lieberman (General Counsel of NSAM and NRF),
     27 entered into a letter agreement with NSAM and NRF that described, among other
        things, the compensation each executive would receive at the closing of the merger.
     28
                                                    - 82 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 86 of 112 Page ID #:3714




      1 [Hamamoto’s] continued employment with [CLNS] or one of its subsidiaries through
      2 the Vesting Date,” the one-year anniversary of the merger’s closing – January 10,
      3 2018. In addition, CLNS further incentivized Hamamoto to remain at the Company
      4 by subjecting his shares to a holding requirement through the first anniversary of the
      5 Vesting Date – January 10, 2019. But despite his Letter Agreement and CLNS’s
      6 intentions, Hamamoto announced his resignation on November 7, 2017, a mere 10
      7 months after the merger’s closing and well before his one-year tenure vesting
      8 requirement. Conveniently, Hamamoto made his resignation effective on January 11,
      9 2018 – thus allowing his exit at nearly the earliest possible date without forfeiting any
     10 of his merger-related stock.
     11            143. Defendant Hamamoto, as NSAM’s former Chairman and CEO, knew
     12 firsthand that CLNS’s retail-capital-raising expectations were unreasonably high,
     13 which rendered the Company’s 2017 Core FFO guidance unreachable. In fact,
     14 Hamamoto signed the Registration Statement containing NSAM’s projection for $1.5
     15 billion in retail IM fundraising in 2017. Recognizing the inevitable reality, the month
     16 after announcing his resignation and right after CLNS had to infuse another $1.2
     17 million into the NorthStar Capital Income Fund, Hamamoto dumped over 2.2 million
     18 of his artificially inflated CLNS shares in a four-day time period, a stake representing
     19 nearly 57% of his total unrestricted Company shares. In doing so, Hamamoto
     20 pocketed nearly $27 million at the expense of the Company’s unsuspecting
     21 shareholders. These sales, however, may be the tip of the iceberg because, due to his
     22 resignation, Hamamoto is no longer required to report his CLNS sales. In fact, a
     23 Koneko Research analyst issued a report on January 29, 2018, stating that “Colony
     24 NorthStar shares ha[d] fallen sharply in recent weeks (-18% YTD)” and that he
     25 “believe[d] the selling pressure comes from ex-NorthStar executives.”
     26
     27
     28
                                                  - 83 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 87 of 112 Page ID #:3715




      1             D.        Gilbert, the Lone NorthStar Executive Remaining at CLNS,
                              Also Resigns Prematurely
      2
                    144. Like defendant Hamamoto, Gilbert was the other NorthStar executive
      3
          praised during the merger’s announcement as a member of the “highly experienced
      4
          team” that would lead CLNS with a “clear, consistent vision.” Gilbert was tapped as
      5
          head of CLNS’s newly combined retail platform and, during the June 3, 2016 earnings
      6
          call to announce the merger, defendant Saltzman even deferred to him when asked
      7
          about “growth and leveraging the retail network.” As with Hamamoto, Gilbert’s
      8
          Letter Agreement also provided the same one-year continued employment stock
      9
          vesting and additional one-year stock holding requirements. And, like Hamamoto, by
     10
          the end of 2017, Gilbert was gone.
     11
                    145. On December 15, 2017, and right after CLNS had to infuse $1.2 million
     12
          into the NorthStar Capital Income Fund, NorthStar Income I announced through an
     13
          SEC filing that Gilbert had tendered his resignation from the Company and its
     14
          affiliates. In doing so, Gilbert announced his resignation on December 15, 2017.
     15
          However, like Hamamoto, Gilbert made his resignation from CLNS effective on
     16
          January 11, 2018 – thus enabling him to leave the Company with all of his shares
     17
          intact.
     18
                    146. Neither CLNS nor any of its entities provided a reason for Gilbert’s
     19
          purported resignation. Indeed, the only pronouncement made about Gilbert’s exit was
     20
          the same boilerplate language provided when defendant Hamamoto resigned: “The
     21
          decision of Gilbert was not a result of any disagreement with [CLNS] or the Trust on
     22
          any matter relating to their operations, polices or practices.” Nevertheless, when
     23
          Gilbert resigned, it was clear that CLNS’s retail fundraising was significantly
     24
          underperforming and that it would ultimately lead to the Company failing to meet its
     25
          Core FFO guidance.17
     26
     27   17
           In the same December 15, 2017 SEC filing, NorthStar Income I also announced
        that yet another former NorthStar executive, Brett S. Klein, had announced his intent
     28 to resign from CLNS and its affiliates by the end of the first quarter of 2018
                                               - 84 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 88 of 112 Page ID #:3716




      1            E.         Defendants Reveal the Truth When Reporting CLNS’s
                              Fourth Quarter and Fiscal Year 2017 Results
      2
                   147. On March 1, 2018, CLNS announced its fourth quarter and full-year 2017
      3
          financial results. In doing so, CLNS shocked investors by revealing that its full-year
      4
          2017 Core FFO was just $1.16 per share – a 17%-27% miss from the Company’s
      5
          $1.40 to $1.58 per share guidance repeatedly made throughout the Class Period – and
      6
          that it was taking impairment charges of $375 million related to the Company’s IM
      7
          segment. Specifically, the Company impaired goodwill related to its IM reporting unit
      8
          by $316 million, which was primarily attributable to the failing retail broker-dealer
      9
          distribution business. Additionally, the Company impaired two of its struggling Retail
     10
          Companies, NorthStar Healthcare and NorthStar/RXR, for $59 million.                    The
     11
          Company’s 2017 Form 10-K stated, in relevant part:
     12
                   Investment Management – The impairment recognized in 2017 consisted
     13
                   of the following:
     14
                   •          $316.0 million write-down in goodwill, which represents the
     15
                              excess in carrying value of our investment management reporting
     16
                              unit, including its assigned goodwill, over its estimated fair
     17
                              value . . . ; and
     18
                   •          write-down of management contract intangibles for non-traded
     19
                              REITs that were acquired through the Merger, specifically $55.3
     20
                              million for NorthStar Healthcare Income Inc. . . . based on an
     21
                              amendment to its advisory agreement as part of our efforts to
     22
                              preserve liquidity in NorthStar Healthcare and $3.7 million for
     23
                              NorthStar/RXR NY Metro Real Estate Inc[.] . . . based on revised
     24
                              capital raising projections.
     25
     26
        (“1Q 2018”). Predictably, NorthStar Income I indicated that Mr. Klein’s purported
     27 “decision . . . was not a result of any disagreement with Colony NorthStar or the Trust
        on any matter relating to their operations, polices or practices.”
     28
                                                         - 85 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 89 of 112 Page ID #:3717




      1            148. One of the primary reasons for CLNS’s disappointing Core FFO result,
      2 as defendant Saltzman acknowledged, was the Company’s third-party capital raising
      3 and, in particular, its retail broker-dealer distribution business acquired from NSAM:
      4 “we did not raise as much incremental fee bearing third-party capital [i.e., retail
      5 capital] as we had hoped to fill the gap.” Saltzman’s admission made clear that CLNS
      6 had expected, but failed, to “fill the gap” during fiscal year 2017. Saltzman further
      7 explained that:
      8                       Retail broker-dealer distribution was another area of very
      9            disappointing results. The industry generally remains in enormous
     10            transition for major regulatory headwinds, including the newly
     11            implemented fiduciary rule, as well as a change in product constructs,
     12            more conservative, 40 Act in interval funds that operate with less
     13            leverage and offer more liquidity options.
     14                       Capital raising in 2017 from these channels totaled only $137
     15            million, down from past levels of an excess of $1 billion per year.
     16                                             *     *      *
     17                       Our business model is to fill in as much of the earnings [gap] as
     18            we can through Investment Management economics both recurring fees
     19            and profits interests. But in 2017, we merely treaded water in that
     20            regard.
     21            149. After three quarters of boasting about the supposed benefits of the
     22 merger, defendant Saltzman owned up to the disappointing results from the inherited
     23 NorthStar businesses:
     24                       The NorthStar merger, which closed a little over 1 year ago, has
     25            not produced the math tha[t] we anticipated when we completed the
     26            transaction. It was a merger that was supposed to be earnings neutral at
     27            worst. And so far, it has proven to be earnings dilutive. Furthermore,
     28            the merger integration has taken longer than expected. We believe that
                                                        - 86 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 90 of 112 Page ID #:3718




      1            we are largely at the end of that process, and we have much greater
      2            confidence around the go-forward anticipated results from the inherited
      3            NorthStar businesses that have been the primary source of our
      4            underperformance in 2017.
      5            150. CLNS further disclosed that it was slashing its dividend from $1.08 per
      6 share in 2017 to $0.44 per share in 2018 – a nearly 60% reduction to the dividend:
      7                       Let me next focus on our go-forward business, including the
      8            resetting of our dividends. Based on the confidence we have around our
      9            new baseline of recurring earnings, excluding gains, combined with a
     10            generally conservative bias we have toward preserving cash at this
     11            juncture of the real estate and economic cycles. Earlier today, via our
     12            earnings release, we announced expected dividend level of $0.44 per
     13            share for the calendar year 2018. This is a meaningful reduction from
     14            $1.08 per share we paid in 2017.
     15            151. On this news, CLNS’s stock price plummeted $1.78 per share to close at
     16 $6.00 per share on March 1, 2018, a one-day decline of nearly 23%. CLNS’s market
     17 capitalization had been approximately $9 billion when it announced the merger. By
     18 March 1, 2018, however, CLNS’s market capitalization was approximately $3.2
     19 billion – approximately a mere third of its original valuation. Similarly, despite the
     20 merger’s promises of growth and enhanced value, the Company’s AUM had cratered
     21 down to $42.7 billion from $56 billion at the time of the merger.
     22            152. Securities analysts covering CLNS connected defendants’ disclosures and
     23 the stock-price decline to the facts alleged in this case:
     24            •          CLNS’s “[v]aluation is more than pricing-in underperformance,” which
     25                       included its Core FFO results “impacted by slow asset redeployment, no
     26                       gains, and lower management fee revenue, while an unexpectedly sizable
     27                       dividend cut and asset management business write-downs were also
     28                       negatives.”
                                                       - 87 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 91 of 112 Page ID #:3719




      1            •          CLNS’s “[l]ackluster” results were the results of “relatively weak results
      2                       in 3rd party fundraising, especially in its broker dealer which it has now
      3                       agreed to merge with S2K.”
      4            •          CLNS’s “private capital, particularly the non-traded business, has failed
      5                       to live up to expectations, illustrated by a $300M+ impairment this
      6                       quarter.”
      7            •          CLNS’s “fourth quarter and full-year earnings results were a
      8                       disappointment, as the merger and subsequent portfolio rationalization
      9                       strategy failed to materialize in earnings creation.”
     10            •          “The NorthStar merger has proven to be a dud.”
     11            153. In 1Q 2018, the Company continued to write down the IM business,
     12 recognizing another approximately $140 million in impairments of its management
     13 contract intangible assets for certain of its Retail Companies. Then, in the second
     14 quarter of 2018, defendants wrote off another $60 million in intangible assets
     15 associated with the NorthStar trade name, changing CLNS’s name back to Colony
     16 Capital. And, in the third quarter of 2018, defendants wrote off $7 million of its
     17 NorthStar Healthcare Management Contract intangible assets based on revised
     18 estimated future cash flows.
     19            154. The extreme nature of CLNS’s retail fundraising collapse for the
     20 Company’s two active funds in 2017 (NorthStar/RXR and NorthStar Capital Income
     21 Fund) is further demonstrated by CLNS deciding to liquidate both funds. For
     22 example, NorthStar/RXR, which raised a grand total of $28.3 million in 2017 from a
     23 $2 billion total offering, was liquidated in October 2018. As disclosed in the
     24 Company’s 2018 Form 10-K, “In October 2018, NorthStar/RXR NY Metro was
     25 liquidated, as approved by its board of directors and shareholders. We wrote off our
     26 $1.5 million investment in NorthStar/RXR NY Metro in the third quarter of 2018 as
     27 we effectively forfeited our shareholding upon liquidation.” Similarly, NorthStar
     28 Capital Income Fund raised a grand total of $28.7 million (most of which was the
                                                         - 88 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 92 of 112 Page ID #:3720




      1 Company’s own money) in 2017 from a $3.2 billion total offering. According to the
      2 Company’s 2018 Form 10-K, the Board of Directors of NorthStar Capital Income
      3 Fund approved a plan to liquidate the fund in February 2019.
      4 V.         ADDITIONAL SCIENTER ALLEGATIONS
      5            155. As alleged herein, defendants acted with scienter in that they either knew
      6 or recklessly disregarded that the public documents and statements issued or
      7 disseminated in the name of CLNS were materially false and misleading and that such
      8 statements or documents would be issued or disseminated to the investing public, and
      9 they substantially participated or acquiesced in the issuance or dissemination of such
     10 statements or documents as primary violations of the federal securities laws. As set
     11 forth elsewhere herein in detail, defendants, by virtue of their receipt of information
     12 reflecting the true facts regarding CLNS, their control over, and/or receipt and/or
     13 modification of CLNS’s allegedly materially misleading misstatements, and/or their
     14 associations with the Company, which made them privy to confidential proprietary
     15 information concerning CLNS, participated in the fraudulent scheme alleged herein.
     16            156. Defendants had actual knowledge that their Core FFO guidance of $1.40
     17 to $1.58 was unattainable given the number of shares outstanding, the asset sales of
     18 NRF, and the lack of retail IM fundraising, and thus had no reasonable basis.
     19 Defendant Tangen admitted his knowledge when he explained how the new Core FFO
     20 definition would eliminate adjustments that inflated CAD at NRF. During the 4Q
     21 2016 earnings call, in which defendant Saltzman participated, Tangen explained that
     22 “[t]he new guidance is based on a new core FFO definition” and outlined how the new
     23 definition affected NorthStar’s CAD, explaining that:
     24            [T]he legacy Colony core FFO definition differs from the legacy
     25            NorthStar CAD definition in two primary respects. Number one, core
     26            FFO does not add back provisions for loan losses. And two, Colony
     27            NorthStar will no longer use fair value accounting for certain legacy
     28            NRF assets.
                                                    - 89 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 93 of 112 Page ID #:3721




      1            157. Given the size of the “fair value” adjustments at NRF, which totaled $197
      2 million in 2015 and $186 million in 2016, both defendants Saltzman and Tangen knew
      3 that NRF’s CAD would experience a substantial and corresponding decline. They
      4 also knew that NRF had liquidated $6.6 billion (45%) of its real estate assets by
      5 November 2016, and continued to liquidate assets thereafter, not only from the sheer
      6 size of the sell-off but also from NRF’s press releases, which described the total
      7 amount of the sales. They therefore knew that NRF was not in a position to contribute
      8 to the 33%-50% growth rate that was necessary for CLNS to meet Core FFO
      9 guidance, and that any growth had to come from NSAM and incremental retail IM
     10 fundraising.
     11            158. But as defendants Saltzman and Tangen also knew from the fundraising
     12 totals they released each quarter, incremental retail IM fundraising had effectively
     13 dried up. Saltzman and Tangen also knew from CLNS’s 2016 10-K that the
     14 management agreement with NRF that brought $186.8 million in fees to NSAM in
     15 2016 would be cancelled as part of the merger closing, and that in January 2017 – just
     16 one month before the start of the Class Period – that the market perceived a conflict
     17 between NSAM’s Townsend business and Colony’s legacy institutional IM business,
     18 requiring CLNS to sell Townsend and eliminating its $14 billion in AUM, including
     19 its $66 million in fees. Saltzman and Tangen thus knew that NSAM was in no
     20 position to contribute to the 33%-50% growth rate necessary for CLNS to meet its
     21 Core FFO guidance. At a minimum, they were aware of facts that seriously
     22 undermined their guidance – giving them actual knowledge that their statements were
     23 “false or misleading.” 15 U.S.C. §78u-5(c)(1)(B)(i) (safe harbor inapplicable if
     24 “made with actual knowledge by that person that the statement was false or
     25 misleading”).
     26            159. Defendants knew from Colony’s reported financial results that it, too,
     27 was in no position to produce the 33%-50% growth that CLNS’s guidance demanded.
     28 Indeed, in the year before the merger, Colony’s total Core FFO had increased only
                                                   - 90 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 94 of 112 Page ID #:3722




      1 4.5% from $260 million in 2015 to $272 million in 2016. On a share count of a
      2 fraction of the total shares and operating units outstanding after the merger, Colony’s
      3 reported per share Core FFO actually declined from $2.03 per share in 2015 to $2.02
      4 per share in 2016. Defendants thus knew that Core FFO guidance, which required a
      5 growth rate between 33%-50% on nearly 600 million shares, lacked a reasonable
      6 basis.
      7            160. Defendants had actual knowledge that CLNS’s 2017 retail-capital-raising
      8 expectations were unreasonably high and, as a result, that the Company would be
      9 unable to meet its 2017 Core FFO guidance. As one of CLNS’s “top strategic
     10 priorities” highlighted soon after the merger, each defendant knew about and closely
     11 followed the Company’s IM fundraising performance. In fact, the projected retail IM
     12 fundraising total of $1.5 billion was listed in the November 18, 2016 Registration
     13 Statement for the merger, just three months before the start of the Class Period, which
     14 defendant Hamamoto signed. Defendant Saltzman also admitted his knowledge about
     15 the importance of retail IM fundraising to meeting guidance when he acknowledged
     16 during the 4Q 2016 earnings call that CLNS’s $2 billion IM fundraising assumption
     17 included “a mix of institutional and retail.” And defendants Saltzman, Tangen, and
     18 Hamamoto tracked those figures closely. In fact, CLNS had previously disclosed
     19 those figures, including retail capital raised by fund, on a quarterly basis.
     20            161. The level of defendants’ scrutiny of CLNS’s third-party capital raising
     21 efforts was magnified by their concern over recent regulatory changes, which caused
     22 severe fundraising constraints because they required CLNS to disclose its numerous
     23 and high fees. And the acts that CLNS took to address their concerns reflect their
     24 knowledge. Indeed, they introduced a new “T-share” class in October 2015 for the
     25 NorthStar/RXR fund and cut fees in February 2017 – just days before issuing
     26 guidance. The T-share was designed to minimize the appearance of the fees that
     27 NorthStar/RXR was charging investors, reducing up-front sales commissions while
     28 adding other fees to compensate for the reduction. As a November 13, 2015 article by
                                                   - 91 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 95 of 112 Page ID #:3723




      1 InvestmentNews.com entitled “Nontraded REIT sponsors changing compensation for
      2 advisers” described it, the “new share class dubbed a ‘T share’ . . . cuts the upfront
      3 commission brokers are paid . . . but creates an annual trailing commission.” While
      4 minimizing the appearance of upfront fees, this trailing commission and/or other
      5 similar types of annual fees could actually increase the cost to investors. The
      6 February 2017 fee cuts actually went a step further. NorthStar/RXR actually reduced
      7 management fees by 20% and eliminated the acquisition and disposition fees that the
      8 funds charged when acquiring or selling property or debt, which were 1% for debt and
      9 between 2% and 2.25% on property. The introduction of new share classes and fee
     10 cuts do not occur without the knowledge of senior executives, including the CEO and
     11 CFO like defendants Saltzman and Tangen. In fact, NorthStar/RXR’s SEC filings
     12 recognized the involvement of the Individual Defendants, stating that “[o]ur success
     13 depends to a significant degree upon the contributions of key personnel of our
     14 Advisory Entities and their affiliates, such as Messrs. . . . Hamamoto, . . . Saltzman,
     15 [and] Tangen.” The filings also recognized that NorthStar/RXR’s “future success
     16 depend[ed], to a significant extent, upon the continued services of” the Individual
     17 Defendants.
     18            162. Each defendant was well aware of the deleterious implications that the
     19 new rule changes could have on NSAM’s retail fundraising efforts prior to the merger.
     20 In fact, this concern was a reason why Colony originally walked away from a merger
     21 with NSAM. As disclosed in the jointly filed merger proxy statement:
     22            Colony had concerns regarding the current status of [NSAM’s] non-
     23            traded REIT business resulting from recent regulatory changes, which
     24            had affected the ability of non-traded REIT’s to raise capital in the retail
     25            investor market. Colony believed that changes would need to be made to
     26            this market to make it more investor friendly and “institutionalized.”
     27            163. Defendants also knew that retail IM fundraising was insufficient to
     28 contribute to CLNS’s growth. In fact, after telling investors in the 2016 10-K that
                                                      - 92 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 96 of 112 Page ID #:3724




      1 “Colony NorthStar expects NorthStar Capital Fund to begin raising capital from third
      2 parties in the first half 2017,” CLNS made an undisclosed contribution of $18.35
      3 million in funds to the NorthStar Capital Income Fund that materially inflated the
      4 retail IM fundraising totals in 2Q 2017 and 3Q 2017. And they did so while stating in
      5 the press releases announcing CLNS’s financial results for those quarters that the
      6 amounts that the Company and its share of affiliates raised were “of third-party capital
      7 from . . . retail investors.” A contribution of this size and importance does not escape
      8 the attention of the top executives, especially executives that were tracking quarterly
      9 IM fundraising figures like defendants Saltzman and Tangen. That CLNS did not also
     10 reveal the amount of contribution and that it was the source of those funds reveals
     11 defendants’ intent to mislead. In fact, when making a disclosure about contributions
     12 that CLNS made to the NorthStar/RXR and the NorthStar Capital Income Fund in 4Q
     13 2016, it had placed a footnote next to the contributions expressly disclosing the source
     14 and the amount. The subsequent change in disclosure pattern, alone, reveals the
     15 importance of the information and defendants’ intent to mislead investors.
     16            164. Defendants knew that retail IM fundraising would be far below the
     17 amount defendants assumed for the purpose of contributing to meeting guidance
     18 because of the fees that NSAM was charging and the performance of the funds, which
     19 included up-front sales-related commissions and fees of up to 10% of the investment.
     20 Indeed, they were aware from actual fundraising that the results were far below the
     21 $1.5 billion that NSAM had projected for the year. Both defendants Saltzman and
     22 Tangen, who were described in NorthStar/RXR’s SEC filings as “key personnel” that
     23 were utilized by “Advisor Entities” to the NorthStar/RXR’s Fund, were obviously
     24 aware of this performance. In fact, NorthStar/RXR’s performance was tracked in
     25 industry reports and was the cause of the collapse in CLNS’s active retail fundraising.
     26 Defendants’ response was to further cut fees. In February 2017 – the very beginning
     27 of the Class Period – CLNS cut its asset-management fees on the two funds that were
     28 supposed to drive CLNS’s retail capital fundraising – NorthStar/RXR and the
                                                 - 93 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 97 of 112 Page ID #:3725




      1 NorthStar Capital Income Fund. NorthStar/RXR reduced its asset-management fee by
      2 approximately 20% and eliminated all acquisition and disposition fees. And the
      3 NorthStar Master Fund reduced management fees from an annual rate of 2.0% of its
      4 average gross assets to an annual rate of 1.25% of its average daily net assets. These
      5 fee cuts, which also do not occur without the knowledge of senior executives, confirm
      6 that defendants knew it was CLNS’s high fees that precluded the retail fundraising
      7 CLNS needed to meet its Core FFO target and that, as retail fundraising continued to
      8 fall, their fee cuts did not remedy the problem.
      9            165. Defendants were closely tracking CLNS’s retail fundraising performance
     10 because, despite NSAM’s fundraising collapse the previous year, growing its AUM
     11 fee income was critical to meeting the Company’s 2017 Core FFO guidance. In fact,
     12 they made clear throughout the Class Period that CLNS was relying heavily on its
     13 capital-raising efforts to meet its 2017 Core FFO guidance. As previously detailed,
     14 defendant Tangen informed investors during the Company’s May 10, 2017 earnings
     15 call that CLNS was on track to achieve its 2017 Core FFO guidance because
     16 “[a]dditional core FFO upside exists” from an expected retail IM “ramp up.”
     17 Defendant Saltzman, for his part, also stated during the Company’s November 9, 2017
     18 earnings call that CLNS would “fill” its Core FFO “gap” by growing its IM business.
     19 These statements confirm defendants’ knowledge about the importance of IM
     20 fundraising to guidance, and that they were tracking it throughout the Class Period.
     21            166. Beyond CLNS’s ability to meet its 2017 Core FFO guidance, defendants
     22 Saltzman and Tangen had an additional motive to continuously monitor the
     23 Company’s third-party fundraising performance – their annual cash bonus. Under
     24 CLNS’s 2017 Annual Incentive Plan, 15% of Saltzman’s and Tangen’s annual cash
     25 bonuses were based on “the amount of third-party capital raised, a key strategic
     26 objective for the Company.” But despite failing to meet the minimum adjusted Core
     27 FFO goal under the 2017 Annual Incentive Plan – a performance metric that
     28 represented 45% of the entire incentive award –Saltzman’s and Tangen’s annual cash
                                                  - 94 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 98 of 112 Page ID #:3726




      1 bonuses for 2017 were nonetheless over $1.4 million and nearly $900,000,
      2 respectively, based on (purportedly successful) third-party capital raising and other
      3 individual personal-performance targets. At the same time, Colony had implemented
      4 an incentive plan that tied up to 4.5 million common shares and operating company
      5 units, in part, to capital fundraising. Thus, because they were able to nearly double
      6 their base salary through a cash bonus system and stock awards based largely on
      7 CLNS’s capital raising, Saltzman and Tangen had a strong pecuniary interest in
      8 closely monitoring the Company’s institutional and retail fundraising progress
      9 throughout the Class Period.
     10            167. Defendants Hamamoto and Tangen also had an additional motive to keep
     11 CLNS’s stock price artificially inflated – to cash out their Company shares at the
     12 expense of unsuspecting shareholders. Hamamoto, as NSAM’s former Chairman and
     13 CEO, knew firsthand that CLNS’s retail capital-raising expectations were
     14 unreasonably high, which rendered the Company’s 2017 Core FFO guidance
     15 unreachable. In December 2017, less than three months before the market learned the
     16 truth about CLNS’s precarious financial condition and just after CLNS had infused the
     17 NorthStar Capital Income Fund with $1.2 million of its own funds, Hamamoto sold
     18 nearly 2,226,000 CLNS shares, pocketing over $26.9 million:
     19                                                David T. Hamamoto - Insider Sales
                                                             Pre-Class Period Sales
     20                                                                                                          Percent of Holdings
            Insider           Date Sold        Company         Shares Sold           Price         Proceeds        Sale Represents
     21   Hamamoto                  3/2/2015 NSAM                      400,000            $23.74    $9,496,280          21.7%
          Hamamoto                  4/2/2015 NRF                       400,000            $18.22    $7,288,600          51.2%
     22                                        2015 Totals:            800,000        n/a          $16,784,880           n/a
                                               2016 Totals:                  0        n/a                   $0
     23                                             Class Period Sales (through 1/10/2018)
          Hamamoto             12/14-18/2017 CLNS                    2,225,909 $12.04 - $12.15     $26,920,442         56.8%*
     24                                        2017 Totals:          2,225,909        n/a          $26,920,442           n/a
          * Based on common share equivalents owned of 3,919,542. CLNS's 2016 Proxy states that defendant Hamamoto's common
     25   share equivalents owned as of February 28, 2017 was 7,425,929 shares, but this figure erroneously includes his 3,506,387
          Replacement Award shares which would not vest until January 10, 2018.
     26
     27            168. Defendant Hamamoto’s sales were suspicious in timing and amount for

     28 the following reasons: (i) these sales were the first time that Hamamoto sold as much
                                                                    - 95 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 99 of 112 Page ID #:3727




      1 as a single CLNS share since the merger; (ii) Hamamoto’s sales were strategically
      2 timed after CLNS’s cash infusion and occurred near CLNS’s all-time trading high of
      3 $14.70 per share after the merger’s completion was announced; (iii) Hamamoto sold
      4 approximately half of his total unrestricted Company shares; (iv) previously,
      5 Hamamoto had not sold any stock since April 2015; and (v) Hamamoto sold nearly
      6 two million shares and reaped at least $23.4 million more than any other CLNS
      7 insider.
      8            169. Recognizing that the market’s reaction would be swift once CLNS
      9 revealed that its capital fundraising was insufficient to both meet Core FFO guidance
     10 and sustain its dividend, defendant Tangen also cashed out a significant amount of his
     11 Company shares while the stock price remained artificially inflated. During 2Q and
     12 3Q 2017 – the quarters in which CLNS infused the NorthStar Capital Income Fund
     13 with $18.35 million in capital without also revealing the source or the amount –
     14 Tangen sold just under 276,000 shares for nearly $3.5 million in total proceeds:
     15
     16
     17
     18
     19
     20
     21
                   170. Similar to defendant Hamamoto’s sales, defendant Tangen’s sales were
     22
          suspicious, not only because of the timing of CLNS’s undisclosed contributions but
     23
          also because he sold over half of his CLNS holdings and the sales occurred near
     24
          CLNS’s all-time trading high of $14.70 per share after the merger’s completion was
     25
          announced. Also, prior to then, Tangen had not sold any stock since January 2015 –
     26
          and that sale was significantly less, at approximately 15,000 shares. And Tangen’s
     27
          larger stock sale in September 2017 was made with full knowledge that CLNS had
     28
                                                 - 96 -
          4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 100 of 112 Page ID
                                #:3728



    1 exhausted its 2017 capital gain contributions to Core FFO, demonstrating that a
    2 guidance miss and dividend cut were inevitable.
    3            171. The departures of defendant Hamamoto and Gilbert, who headed the
    4 retail IM business, also supports an inference of scienter. When the merger was
    5 announced, both Hamamoto and Gilbert were included as part of the “highly
    6 experienced [six-person] team, providing continuity, transparency and a clear,
    7 consistent vision.” CLNS also identified Hamamoto during the Class Period as a part
    8 of the six-person “cohesive” team with an “unwavering commitment” to creating the
    9 Company and its shareholders. As the Letter Agreements demonstrated, CLNS
   10 clearly expected both executives to remain with the Company for at least two years
   11 and set up their stock awards accordingly. On the June 3, 2016 earnings call,
   12 defendant Saltzman even deferred to Gilbert when asked a question about the retail
   13 IM business and stated: “I’m going to turn it over to Dan Gilbert, who runs that
   14 business today for NorthStar and who will continue to run that business for the
   15 combined companies.”
   16            172. Pursuant to their Letter Agreements, former NorthStar executives were
   17 entitled to receive substantial compensation at the closing of the merger. Specifically,
   18 defendant Hamamoto received a one-time equity award worth $52.6 million and
   19 Gilbert’s award was worth $23.1 million. 18 The Letter Agreements stated that
   20 Hamamoto would serve as Executive Vice Chairman of CLNS, Gilbert would oversee
   21 the retail platform of CLNS, and Mr. Tylis, Mrs. Hess and Mr. Lieberman would
   22 provide one-year transition services. The one-time equity award granted to the
   23 executives was subject to vesting based on continued employment with the Company
   24 through the first anniversary of the closing of the merger. However, for Hamamoto
   25 and Gilbert, an additional one-year post-vesting holding requirement was required
   26
      18
         Albert Tylis, CEO of NSAM, received $29.9 million; Debra Hess, CFO of NSAM
   27 and NRF, received $8.6 million; and Ronald Lieberman, General Counsel of NSAM
      and NRF, received $5.4 million.
   28
                                                - 97 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 101 of 112 Page ID
                                #:3729



    1 before they could sell any of the stock award. This additional provision was put in
    2 place for Hamamoto and Gilbert, as their departures from CLNS were not supposed to
    3 be imminent, unlike the other former NorthStar executives.
    4            173. Yet both defendant Hamamoto and Gilbert resigned less than a year into
    5 the merger and timed their departures to be effective the day after the merger’s
    6 one-year anniversary, thereby retaining their full merger windfall. Specifically,
    7 Hamamoto announced his resignation on November 7, 2017, while Gilbert announced
    8 his resignation on December 15, 2017. Both resignations had an effective date of
    9 January 11, 2018, one day after the one-year anniversary of the merger, and just over
   10 two months before investors would learn that the retail IM business had collapsed.
   11 These supposed “resignations” appear extremely suspicious, as NorthStar’s
   12 businesses, with Gilbert’s retail IM platform leading the way, significantly
   13 underperformed during 2017. As defendant Saltzman stated on the last day of the
   14 Class Period:
   15                       The NorthStar merger, which closed a little over 1 year ago, has
   16            not produced the math tha[t] we anticipated when we completed the
   17            transaction. It was a merger that was supposed to be earnings neutral at
   18            worst. And so far, it has proven to be earnings dilutive. Furthermore,
   19            the merger integration has taken longer than expected. We believe that
   20            we are largely at the end of that process, and we have much greater
   21            confidence around the go-forward anticipated results from the inherited
   22            NorthStar businesses that have been the primary source of our
   23            underperformance in 2017.
   24 VI.        LOSS CAUSATION/ECONOMIC LOSS
   25            174. During the Class Period, defendants made false and misleading
   26 statements about CLNS’s 2017 Core FFO guidance and its retail IM business.
   27 Defendants’ misrepresentations and material omissions artificially inflated and
   28 maintained the inflation in the prices of CLNS securities and operated as a fraud or
                                                      - 98 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 102 of 112 Page ID
                                #:3730



    1 deceit on members of the Class (as defined below). Then, when the true facts were
    2 revealed, the prices of CLNS’s securities fell significantly, as the prior artificial
    3 inflation came out of the prices. As a result of their purchases of CLNS securities
    4 during the Class Period, plaintiff and other members of the Class suffered an
    5 economic loss, i.e., damages, under the federal securities laws.
    6            175. On March 1, 2018, before the market opened, CLNS issued an earnings
    7 press release announcing its fourth quarter and full-year 2017 financial results. As
    8 discussed more fully in ¶¶147-148, CLNS revealed that its full-year 2017 Core FFO
    9 results were well below its guidance, that the Company was taking impairment
   10 charges of $375 million related to its IM business, and that the Company was cutting
   11 its dividend by nearly 60%. During the earnings call with analysts held later that day,
   12 defendant Saltzman acknowledged that a primary reason for CLNS’s significant Core
   13 FFO miss was the “more challenging industry conditions in Healthcare Real Estate as
   14 well as our retail broker-dealer distribution business” – the Company’s retail third-
   15 party capital-raising segment. The relevant truth was thus directly related to the fraud
   16 alleged herein.
   17            176. The disclosure on March 1, 2018 had a direct impact on CLNS’s stock
   18 price. As set forth in the chart below, the price of CLNS stock tumbled $1.78 per
   19 share, to close at $6.00 per share, a one-day decline of nearly 23% with abnormally
   20 high volume of nearly 69 million shares. As one analyst aptly commented on
   21 March 2, 2018, CLNS’s “[v]aluation is more than pricing-in underperformance,”
   22 which included its “[v]ery [d]isappointing” Core FFO results “impacted by slow asset
   23 redeployment, no gains, and lower management fee revenue, while an unexpectedly
   24 sizable dividend cut and asset management business write-downs were also
   25 negatives.”
   26            177. The decline in CLNS’s stock price on March 1, 2018 was a direct result
   27 of the nature and extent of defendants’ prior misstatements and omissions being
   28 revealed to investors and the market. The timing and magnitude of CLNS’s stock
                                                - 99 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 103 of 112 Page ID
                                #:3731



    1 price collapse negates any inference that the losses suffered by plaintiff and other
    2 Class members were caused by changed market conditions, macroeconomic or
    3 industry factors, or by Company-specific factors unrelated to defendants’
    4 misrepresentations.
    5            178. The economic losses suffered by plaintiff and other members of the Class
    6 were a direct result of defendants’ misrepresentations that inflated CLNS’s stock price
    7 and the subsequent decline in the value of that stock when defendants’ prior
    8 misrepresentations and omissions were revealed.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
        VII. NO SAFE HARBOR
   25
                 179. CLNS’s verbal safe harbor warnings accompanying its oral forward-
   26
        looking statements (“FLS”) issued during the Class Period were ineffective under the
   27
        PSLRA to shield those statements from liability.
   28
                                                - 100 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 104 of 112 Page ID
                                #:3732



    1            180. As alleged in ¶¶80-81, 114-115, 136-137, CLNS’s boilerplate verbal safe
    2 harbor warnings introduction used during every relevant call failed to “identif[y] the
    3 document, or portion thereof, that contains the additional information about those
    4 factors relating to the forward-looking statement” as the statute requires. 15 U.S.C.
    5 §78u-5(c)(2). And even had CLNS properly identified a document, or portion thereof,
    6 containing the additional information, none of the Company’s risk factors suffice
    7 because, as discussed in ¶¶82, 116, 138, they failed to “relate directly to that to which
    8 plaintiffs claim to have been misled.” Atossa Genetics, 868 F.3d at 798 (quoting
    9 Worlds of Wonder, 35 F.3d at 413).
   10            181. Defendants are also liable for any false or misleading FLS pleaded
   11 because, at the time each FLS was made, the speaker knew the FLS was false or
   12 misleading and the FLS was authorized and/or approved by an executive officer of
   13 CLNS who knew that the FLS was false. None of the historic or present tense
   14 statements made by defendants were assumptions underlying or relating to any plan,
   15 projection or statement of future economic performance, as they were not stated to be
   16 such assumptions underlying or relating to any projection or statement of future
   17 economic performance when made, nor were any of the projections or forecasts made
   18 by defendants expressly related to or stated to be dependent on those historic or
   19 present tense statements when made. On the contrary, such statements concealed
   20 critical information about CLNS’s financial performance.
   21 VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE:
             FRAUD ON THE MARKET
   22
             182. Plaintiff is entitled to a presumption of reliance under Affiliated Ute
   23
      Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein
   24
      against defendants are predicated upon omissions of material fact that there was a duty
   25
      to disclose. In particular, as more fully alleged above, defendants failed to disclose
   26
      that CLNS’s 2017 Core FFO guidance was in significant jeopardy throughout the
   27
      Class Period, that retail IM capital fundraising was insufficient to support growth
   28
                                                - 101 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 105 of 112 Page ID
                                #:3733



    1 requirements because of CLNS’s high fees and poor performance of its funds, and that
    2 CLNS was the source of a material amount of what defendants described as
    3 third-party capital.
    4            183. Alternatively, plaintiff will rely upon the presumption of reliance
    5 established by the fraud-on-the-market doctrine from Basic Inc. v. Levinson, 485 U.S.
    6 224 (1988), in that, among other things:
    7                       (a)   Defendants made public misrepresentations or failed to disclose
    8 material facts during the Class Period;
    9                       (b)   The omissions and misrepresentations were material;
   10                       (c)   The Company’s securities traded in an efficient market;
   11                       (d)   The misrepresentations alleged would tend to induce a reasonable
   12 investor to misjudge the value of the Company’s securities; and
   13                       (e)   Plaintiff and other members of the Class purchased CLNS
   14 securities between the time defendants misrepresented or failed to disclose material
   15 facts and the time the true facts were disclosed, without knowledge of the
   16 misrepresented or omitted facts.
   17            184. At all relevant times, the market for CLNS securities was efficient for the
   18 following reasons, among others:
   19                       (a)   Since January 2017, CLNS’s stock has been listed and actively
   20 traded on the NYSE, a highly efficient and automated market;
   21                       (b)   As a regulated issuer, CLNS filed periodic public reports with the
   22 SEC;
   23                       (c)   CLNS regularly communicated with public investors via
   24 established market communication mechanisms, including through regular
   25 dissemination of press releases on the major news wire services and through other
   26 wide-ranging public disclosures, such as communications with the financial press,
   27 securities analysts and other similar reporting services; and
   28
                                                     - 102 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 106 of 112 Page ID
                                #:3734



    1                       (d)   There is a cause-and-effect relationship between unexpected
    2 corporate events and/or financial releases and an immediate response in the stock
    3 price as evidenced, for example, by the 23% stock price decline following the
    4 disclosure on March 1, 2018.
    5 IX.        CLASS ACTION ALLEGATIONS
    6            185. Plaintiff brings this action as a class action pursuant to Rule 23 of the
    7 Federal Rules of Civil Procedure on behalf of all persons or entities who purchased
    8 CLNS publicly traded securities during the Class Period (the “Class”). Excluded from
    9 the Class are defendants and their immediate families, the officers and directors of
   10 CLNS and their families, and defendants’ legal representatives, heirs, successors or
   11 assigns, and any entity in which defendants have or had a controlling interest.
   12            186. The members of the Class are so numerous that joinder of all members is
   13 impracticable. The disposition of their claims in a class action will provide substantial
   14 benefits to the parties and the Court. CLNS has more than 542 million Class A
   15 common shares of stock outstanding, owned by thousands of persons.
   16            187. There is a well-defined community of interest in the questions of law and
   17 fact involved in this case. Questions of law and fact common to the members of the
   18 Class that predominate over questions that may affect individual Class members
   19 include:
   20                       (a)   Whether the 1934 Act was violated by defendants;
   21                       (b)   Whether defendants omitted and/or misrepresented material facts;
   22                       (c)   Whether defendants’ statements omitted material facts necessary to
   23 make the statements made, in light of the circumstances under which they were made,
   24 not misleading;
   25                       (d)   Whether defendants knew or recklessly disregarded that their
   26 statements were false and misleading;
   27                       (e)   Whether the prices of CLNS securities were artificially inflated;
   28 and
                                                     - 103 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 107 of 112 Page ID
                                #:3735



    1                       (f)   The extent of damage sustained by Class members and the
    2 appropriate measure of damages.
    3            188. Plaintiff’s claims are typical of those of the Class because plaintiff and
    4 the Class sustained damages from defendants’ wrongful conduct.
    5            189. Plaintiff will adequately protect the interests of the Class and has retained
    6 counsel who are experienced in class action securities litigation. Plaintiff has no
    7 interests which conflict with those of the Class.
    8            190. A class action is superior to other available methods for the fair and
    9 efficient adjudication of this controversy.
   10                                             COUNT I
   11                       For Violation of §10(b) of the 1934 Act and Rule 10b-5
                              Promulgated Thereunder Against All Defendants
   12
                 191. Plaintiff repeats and realleges each and every allegation set forth in the
   13
        paragraphs above as if fully set forth herein. This Count is asserted against all
   14
        defendants pursuant to §10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder
   15
        by the SEC.
   16
                 192. As alleged herein, throughout the Class Period, defendants, individually
   17
        and in concert, directly and indirectly, by use of the means or instrumentalities of
   18
        interstate commerce, the mails and/or the facilities of national securities exchanges,
   19
        made untrue statements of material fact and/or omitted to state material facts
   20
        necessary to make the statements made not misleading and carried out a plan, scheme
   21
        and course of conduct in violation of §10(b) of the 1934 Act and Rule 10b-5
   22
        promulgated thereunder.           Defendants intended to and did, as alleged herein:
   23
        (i) deceive the investing public, including plaintiff and members of the Class;
   24
        (ii) artificially inflate and maintain the prices of CLNS securities; and (iii) cause
   25
        plaintiff and members of the Class to purchase CLNS securities at artificially inflated
   26
        prices.
   27
   28
                                                   - 104 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 108 of 112 Page ID
                                #:3736



    1            193. The Individual Defendants were individually and collectively responsible
    2 for making the false and misleading statements and omissions alleged herein and
    3 having engaged in a plan, scheme and course of conduct designed to deceive plaintiff
    4 and members of the Class, by virtue of having made public statements and prepared,
    5 approved, signed and/or disseminated documents that contained untrue statements of
    6 material fact and/or omitted facts necessary to make the statements therein not
    7 misleading.
    8            194. As set forth above, defendants made their false and misleading statements
    9 and omissions and engaged in the fraudulent activity described herein knowingly and
   10 intentionally, or in such a deliberately reckless manner as to constitute willful deceit
   11 and fraud upon plaintiff and the other members of the Class who purchased CLNS
   12 securities during the Class Period.
   13            195. In ignorance of the false and misleading nature of defendants’ statements
   14 and omissions, and relying directly or indirectly on those statements or upon the
   15 integrity of the market prices for CLNS securities, plaintiff and other members of the
   16 Class purchased CLNS securities at artificially inflated prices during the Class Period.
   17 But for the fraud, plaintiff and members of the Class would not have purchased CLNS
   18 securities at such artificially inflated prices. As set forth herein, when the true facts
   19 were subsequently disclosed, the prices of CLNS securities declined precipitously and
   20 plaintiff and members of the Class were harmed and damaged as a direct and
   21 proximate result of their purchases of CLNS securities at artificially inflated prices
   22 and the subsequent decline in the prices of those securities when the truth was
   23 disclosed.
   24            196. By virtue of the foregoing, defendants are liable to plaintiff and members
   25 of the Class for violations of §10(b) of the 1934 Act and Rule 10b-5 promulgated
   26 thereunder.
   27
   28
                                                 - 105 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 109 of 112 Page ID
                                #:3737



    1                                          COUNT II
    2               For Violation of §20(a) of the 1934 Act Against All Defendants
    3            197. Plaintiff repeats and realleges each and every allegation set forth in the
    4 paragraphs above as if fully set forth herein. This Count is asserted pursuant to §20(a)
    5 of the 1934 Act against all defendants, based upon their status as controlling persons.
    6            198. As alleged above, CLNS violated §10(b) of the 1934 Act and Rule 10b-5
    7 promulgated thereunder by making false and misleading statements in connection with
    8 the purchase and sale of CLNS securities and by participating in a fraudulent scheme
    9 and course of business or conduct throughout the Class Period. This fraudulent
   10 conduct was undertaken with scienter and the Company is charged with the
   11 knowledge and scienter of each of the Individual Defendants who knew of or acted
   12 with deliberate and/or reckless disregard of the falsity of the Company’s statements
   13 and the fraudulent nature of its scheme during the Class Period.
   14            199. As set forth above, the Individual Defendants were controlling persons of
   15 CLNS during the Class Period due to their senior executive positions with the
   16 Company and their direct involvement in the Company’s day-to-day operations. By
   17 virtue of the foregoing, the Individual Defendants each had the power to influence and
   18 control, and did influence and control, directly or indirectly, the decision making of
   19 CLNS, including the content of its public statements.
   20            200. CLNS had the power to control and influence the Individual Defendants
   21 and other Company executives through its Board of Directors and its power to hire,
   22 fire, supervise and otherwise control the actions of its employees and their salaries,
   23 bonuses, incentive compensation and other employment considerations. By virtue of
   24 the foregoing, CLNS had the power to influence and control, and did influence and
   25 control, directly or indirectly, the decision making of the Individual Defendants,
   26 including the content of their public statements.
   27
   28
                                                 - 106 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 110 of 112 Page ID
                                #:3738



    1            201. By reason of the foregoing, defendants are liable to plaintiff and the
    2 members of the Class as controlling persons of CLNS in violation of §20(a) of the
    3 1934 Act.
    4                                       PRAYER FOR RELIEF
    5            WHEREFORE, plaintiff prays for judgment as follows:
    6            A.         Declaring this action to be a proper class action, appointing Lead Plaintiff
    7 to serve as a Class representative, and appointing Lead Counsel as Class Counsel;
    8            B.         Awarding plaintiff and the members of the Class damages and interest;
    9            C.         Awarding plaintiff’s reasonable costs, including attorneys’ fees; and
   10            D.         Awarding such equitable/injunctive or other relief as the Court may deem
   11 just and proper.
   12                                            JURY DEMAND
   13            Plaintiff demands a trial by jury.
   14 DATED: September 16, 2019                          ROBBINS GELLER RUDMAN
                                                          & DOWD LLP
   15                                                    SPENCER A. BURKHOLZ
                                                         DOUGLAS R. BRITTON
   16                                                    JUAN CARLOS SANCHEZ
   17
   18                                                            s/ DOUGLAS R. BRITTON
                                                                  DOUGLAS R. BRITTON
   19
                                                         655 West Broadway, Suite 1900
   20                                                    San Diego, CA 92101
                                                         Telephone: 619/231-1058
   21                                                    619/231-7423 (fax)
   22                                                    Lead Counsel for Plaintiff
   23
   24
   25
   26
   27
   28
                                                       - 107 -
        4840-4394-8197.v1
Case 2:18-cv-02888-GW-MRW Document 81 Filed 09/16/19 Page 111 of 112 Page ID
                                #:3739



    1                              CERTIFICATE OF SERVICE
    2            I hereby certify under penalty of perjury that on September 16, 2019, I
    3 authorized the electronic filing of the foregoing with the Clerk of the Court using the
    4 CM/ECF system which will send notification of such filing to the e-mail addresses on
    5 the attached Electronic Mail Notice List, and I hereby certify that I caused the mailing
    6 of the foregoing via the United States Postal Service to the non-CM/ECF participants
    7 indicated on the attached Manual Notice List.
    8                                              s/ DOUGLAS R. BRITTON
                                                   DOUGLAS R. BRITTON
    9
                                                   ROBBINS GELLER RUDMAN
   10                                                    & DOWD LLP
                                                   655 West Broadway, Suite 1900
   11                                              San Diego, CA 92101-8498
                                                   Telephone: 619/231-1058
   12                                              619/231-7423 (fax)
   13                                              E-mail: dougb@rgrdlaw.com
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               - 108 -
        4840-4394-8197.v1
9/16/2019 Case    2:18-cv-02888-GW-MRW Document  81- California
                                            CM/ECF     Filed Central
                                                                09/16/19
                                                                     District- Page 112 of 112 Page ID
                                              #:3740
Mailing Information for a Case 2:18-cv-02888-GW-MRW Brian Barry v. Colony
NorthStar, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Douglas R Britton
       dougb@rgrdlaw.com,kathyj@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Spencer Alan Burkholz
       spenceb@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Rachele R Byrd
       byrd@whafh.com,roman@whafh.com,cabrera@whafh.com,boyles@whafh.com,warren@whafh.com,loutsenhizer@whafh.com

       Matthew W Close
       mclose@omm.com,matthew-close-5511@ecf.pacerpro.com,arudzin@omm.com,brogers@omm.com

       Brittany DeJong
       dejong@whafh.com

       Lionel Zevi Glancy
       lglancy@glancylaw.com,lionel-glancy-2522@ecf.pacerpro.com,info@glancylaw.com

       John T Jasnoch
       jjasnoch@scott-scott.com,ksteinberger@scott-scott.com,edewan@scott-scott.com,efile@scott-scott.com

       Marisa C Livesay
       livesay@whafh.com,boyles@whafh.com

       Betsy C Manifold
       manifold@whafh.com,roman@whafh.com,cabrera@whafh.com,boyles@whafh.com,warren@whafh.com,loutsenhizer@whafh.com

       Adam C McCall
       amccall@zlk.com

       Tricia L McCormick
       triciam@rgrdlaw.com,e_file_sd@rgrdlaw.com,kwoods@rgrdlaw.com

       Daniel M Petrocelli
       dpetrocelli@omm.com,daniel-m-petrocelli-4368@ecf.pacerpro.com

       Robert Vincent Prongay
       rprongay@glancylaw.com,CLinehan@glancylaw.com,info@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com

       Brittany Rogers
       brogers@omm.com,mpeters@omm.com,brittany-rogers-4851@ecf.pacerpro.com,kvolkar@omm.com

       Laurence M Rosen
       lrosen@rosenlegal.com

       Juan Carlos Sanchez
       jsanchez@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual
noticing). You may wish to use your mouse to select and copy this list into your word processing program in order to create notices or
labels for these recipients.
   (No manual recipients)
                                                                            - 109 -


https://ecf.cacd.uscourts.gov/cgi-bin/MailList.pl?502404733930923-L_1_0-1                                                                1/1
